Exhibit 10.1

EXECUTION VERSION

REVOLVING CREDIT, TERM LOAN

AND

SECURITY AGREEMENT

PNC BANK, NATIONAL ASSOCIATION

(AS A LENDER AND AS ADMINISTRATIVE AGENT)

WITH

A.S.V., LLC

AND

EACH PERSON JOINED HERETO AS A BORROWER OR GUARANTOR

(COLLECTIVELY, THE “LOAN PARTIES”)

DECEMBER 23, 2016

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

I.

 

DEFINITIONS

     1     

1.1

  

Accounting Terms

     1     

1.2

  

General Terms

     1     

1.3

  

Uniform Commercial Code Terms

     42     

1.4

  

Certain Matters of Construction

     43   

II.

 

ADVANCES, PAYMENTS

     43     

2.1

  

Revolving Advances

     43     

2.2

  

Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances

     45     

2.3

  

Term Loans

     47     

2.4

  

Swing Loans

     49     

2.5

  

Disbursement of Advance Proceeds

     50     

2.6

  

Making and Settlement of Advances

     50     

2.7

  

Maximum Advances

     52     

2.8

  

Manner and Repayment of Advances

     52     

2.9

  

Repayment of Excess Advances

     54     

2.10

  

Statement of Account

     54     

2.11

  

Letters of Credit

     54     

2.12

  

Issuance of Letters of Credit

     55     

2.13

  

Requirements For Issuance of Letters of Credit

     55     

2.14

  

Disbursements, Reimbursement

     56     

2.15

  

Repayment of Participation Advances

     57     

2.16

  

Documentation

     58     

2.17

  

Determination to Honor Drawing Request

     58     

2.18

  

Nature of Participation and Reimbursement Obligations

     58     

2.19

  

Liability for Acts and Omissions

     60     

2.20

  

Mandatory Prepayments

     61     

2.21

  

Use of Proceeds

     63     

2.22

  

Defaulting Lender

     63     

2.23

  

Payment of Obligations

     67   

III.

 

INTEREST AND FEES

     67     

3.1

  

Interest

     67     

3.2

  

Letter of Credit Fees

     68     

3.3

  

Facility Fee

     69     

3.4

  

Fee Letter

     70     

3.5

  

Computation of Interest and Fees

     70     

3.6

  

Maximum Charges

     70     

3.7

  

Increased Costs

     71     

3.8

  

Basis For Determining Interest Rate Inadequate or Unfair

     71     

3.9

  

Capital Adequacy

     72     

3.10

  

Taxes

     73     

3.11

  

Replacement of Lenders

     75   

 

i



--------------------------------------------------------------------------------

IV.

 

COLLATERAL: GENERAL TERMS

     76     

4.1

  

Security Interest in the Collateral

     76     

4.2

  

Perfection of Security Interest

     76     

4.3

  

Preservation of Collateral

     77     

4.4

  

Ownership and Location of Collateral

     77     

4.5

  

Defense of Administrative Agent’s and Lenders’ Interests

     78     

4.6

  

Inspection of Premises

     78     

4.7

  

Appraisals

     79     

4.8

  

Receivables; Deposit Accounts and Securities Accounts

     79     

4.9

  

Inventory

     82     

4.10

  

Maintenance of Equipment

     82     

4.11

  

Exculpation of Liability

     82     

4.12

  

Financing Statements

     82     

4.13

  

Investment Property Collateral

     82     

4.14

  

Provisions Regarding Certain Investment Property Collateral

     83   

V.

 

REPRESENTATIONS AND WARRANTIES

     83     

5.1

  

Authority

     83     

5.2

  

Formation and Qualification

     84     

5.3

  

Survival of Representations and Warranties

     84     

5.4

  

Tax Returns

     84     

5.5

  

Financial Statements

     85     

5.6

  

Entity Names

     85     

5.7

  

O.S.H.A. Environmental Compliance; Flood Insurance

     86     

5.8

  

Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance

     86     

5.9

  

Patents, Trademarks, Copyrights and Licenses

     88     

5.10

  

Licenses and Permits

     88     

5.11

  

Default of Indebtedness

     88     

5.12

  

No Default

     88     

5.13

  

No Burdensome Restrictions

     89     

5.14

  

No Labor Disputes

     89     

5.15

  

Margin Regulations

     89     

5.16

  

Investment Company Act

     89     

5.17

  

Disclosure

     89     

5.18

  

Reserved

     89     

5.19

  

Swaps

     89     

5.20

  

Business and Property of Loan Parties

     89     

5.21

  

Ineligible Securities

     90     

5.22

  

Federal Securities Laws

     90     

5.23

  

Equity Interests

     90     

5.24

  

Commercial Tort Claims

     90     

5.25

  

Letter of Credit Rights

     90     

5.26

  

Material Contracts

     90     

5.27

  

Investment Property Collateral

     90   

 

ii



--------------------------------------------------------------------------------

VI.

 

AFFIRMATIVE COVENANTS

     91     

6.1

  

Compliance with Laws

     91     

6.2

  

Conduct of Business and Maintenance of Existence and Assets

     91     

6.3

  

Books and Records

     91     

6.4

  

Payment of Taxes

     92     

6.5

  

Financial Covenants

     92     

6.6

  

Insurance

     93     

6.7

  

Payment of Indebtedness and Leasehold Obligations

     94     

6.8

  

Environmental Matters

     94     

6.9

  

Standards of Financial Statements

     95     

6.10

  

Federal Securities Laws

     95     

6.11

  

Execution of Supplemental Instruments

     96     

6.12

  

Government Receivables

     96     

6.13

  

Keepwell

     96     

6.14

  

Post Closing Covenants

     96   

VII.

 

NEGATIVE COVENANTS

     97     

7.1

  

Merger, Consolidation, Acquisition and Sale of Assets

     97     

7.2

  

Creation of Liens

     97     

7.3

  

Guarantees

     97     

7.4

  

Investments

     97     

7.5

  

Loans

     97     

7.6

  

Capital Expenditures

     98     

7.7

  

Dividends

     98     

7.8

  

Indebtedness

     98     

7.9

  

Nature of Business

     98     

7.10

  

Transactions with Affiliates

     98     

7.11

  

Leases

     99     

7.12

  

Subsidiaries

     99     

7.13

  

Fiscal Year and Accounting Changes

     99     

7.14

  

Pledge of Credit

     99     

7.15

  

Amendment of Organizational Documents

     99     

7.16

  

Compliance with ERISA

     99     

7.17

  

Prepayment of Indebtedness

     100     

7.18

  

Membership/Partnership Interests

     100   

VIII.

 

CONDITIONS PRECEDENT

     100     

8.1

  

Conditions to Initial Advances

     100     

8.2

  

Conditions to Each Advance

     105   

IX.

 

INFORMATION AS TO BORROWERS

     105     

9.1

  

Disclosure of Material Matters

     105     

9.2

  

Schedules

     105     

9.3

  

Environmental Reports

     106     

9.4

  

Litigation

     107     

9.5

  

Material Occurrences

     107     

9.6

  

Government Receivables

     107   

 

iii



--------------------------------------------------------------------------------

 

9.7

  

Annual Financial Statements

     107     

9.8

  

Reserved

     107     

9.9

  

Monthly Financial Statements

     107     

9.10

  

Other Reports

     108     

9.11

  

Additional Information

     108     

9.12

  

Projected Operating Budget

     108     

9.13

  

Variances From Operating Budget

     108     

9.14

  

Notice of Suits, Adverse Events

     108     

9.15

  

ERISA Notices and Requests

     109     

9.16

  

Additional Documents

     109     

9.17

  

Updates to Certain Schedules

     109     

9.18

  

Financial Disclosure

     110   

X.

 

EVENTS OF DEFAULT

     110     

10.1

  

Nonpayment

     110     

10.2

  

Breach of Representation

     110     

10.3

  

Financial Information

     110     

10.4

  

Judicial Actions

     110     

10.5

  

Noncompliance

     110     

10.6

  

Judgments

     111     

10.7

  

Bankruptcy

     111     

10.8

  

Lien Priority

     111     

10.9

  

Cross Default

     111     

10.10

  

Breach of Guaranty, Guarantor Security Agreement or Pledge Agreement

     111     

10.11

  

Change of Control

     111     

10.12

  

Invalidity

     112     

10.13

  

Seizures

     112     

10.14

  

Operations

     112     

10.15

  

Pension Plans

     112     

10.16

  

Anti-Money Laundering/International Trade Law Compliance

     112     

10.17

  

Right to Cure Fixed Charge Coverage Ratio or Leverage Ratio

     112     

10.18

  

Right to Cure Availability Covenant

     114   

XI.

 

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

     114     

11.1

  

Rights and Remedies

     114     

11.2

  

Administrative Agent’s Discretion

     117     

11.3

  

Setoff

     117     

11.4

  

Rights and Remedies not Exclusive

     117     

11.5

  

Allocation of Payments After Event of Default

     117   

XII.

 

WAIVERS AND JUDICIAL PROCEEDINGS

     119     

12.1

  

Waiver of Notice

     119     

12.2

  

Delay

     119     

12.3

  

Jury Waiver

     119   

XIII.

 

EFFECTIVE DATE AND TERMINATION

     119     

13.1

  

Term

     119     

13.2

  

Termination

     119   

 

iv



--------------------------------------------------------------------------------

XIV.

 

REGARDING AGENT

     120     

14.1

  

Appointment

     120     

14.2

  

Nature of Duties

     120     

14.3

  

Lack of Reliance on Agents

     121     

14.4

  

Resignation of Agents; Successor Agents

     121     

14.5

  

Certain Rights of Agents

     122     

14.6

  

Reliance

     122     

14.7

  

Notice of Default

     123     

14.8

  

Indemnification

     123     

14.9

  

Agents in Their Individual Capacity

     123     

14.10

  

Delivery of Documents

     124     

14.11

  

Loan Parties Undertaking to Agents

     124     

14.12

  

No Reliance on Administrative Agent’s Customer Identification Program

     124     

14.13

  

Other Agreements

     124   

XV.

 

BORROWING AGENCY

     125     

15.1

  

Borrowing Agency Provisions

     125     

15.2

  

Waiver of Subrogation

     126   

XVI.

 

MISCELLANEOUS

     126     

16.1

  

Governing Law

     126     

16.2

  

Entire Understanding

     126     

16.3

  

Successors and Assigns; Participations; New Lenders

     130     

16.4

  

Application of Payments

     132     

16.5

  

Indemnity

     133     

16.6

  

Notice

     134     

16.7

  

Survival

     136     

16.8

  

Severability

     136     

16.9

  

Expenses

     136     

16.10

  

Injunctive Relief

     137     

16.11

  

Consequential Damages

     137     

16.12

  

Captions

     137     

16.13

  

Counterparts; Facsimile Signatures

     137     

16.14

  

Construction

     137     

16.15

  

Confidentiality; Sharing Information

     138     

16.16

  

Publicity

     138     

16.17

  

Certifications From Banks and Participants; USA PATRIOT Act

     138     

16.18

  

Anti-Terrorism Laws

     139   

XVII.

 

GUARANTY

     139     

17.1

  

Guaranty

     139     

17.2

  

Waivers

     139     

17.3

  

No Defense

     140     

17.4

  

Guaranty of Payment

     140     

17.5

  

Liabilities Absolute

     140     

17.6

  

Waiver of Notice

     141     

17.7

  

Agents’ Discretion

     141     

17.8

  

Reinstatement

     142   

 

v



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

  

Exhibit A

  

Commitments

Exhibit 1.2(a)

  

Borrowing Base Certificate

Exhibit 1.2(b)

  

Compliance Certificate

Exhibit 2.1(a)

  

Revolving Credit Note

Exhibit 2.3(a)

  

Term Note

Exhibit 2.4(a)

  

Swing Loan Note

Exhibit 5.5(b)

  

Financial Projections

Exhibit 8.1(g)

  

Financial Condition Certificate

Exhibit 16.3

  

Commitment Transfer Supplement

Schedules

  

Schedule 1.2

  

Permitted Encumbrances

Schedule 4.4

  

Equipment and Inventory Locations; Place of Business, Chief Executive Office,
Real Property

Schedule 4.8(j)

  

Deposit and Investment Accounts

Schedule 5.1

  

Consents

Schedule 5.2(a)

  

States of Qualification and Good Standing

Schedule 5.2(b)

  

Subsidiaries

Schedule 5.4

  

Federal Tax Identification Number

Schedule 5.6

  

Prior Names

Schedule 5.8(b)(i)

  

Litigation

Schedule 5.8(b)(ii)

  

Indebtedness

Schedule 5.8(d)

  

Plans

Schedule 5.9

  

Intellectual Property

Schedule 5.10

  

Licenses and Permits

Schedule 5.14

  

Labor Disputes

Schedule 5.24

  

Equity Interests

Schedule 5.27

  

Material Contracts

 

vi



--------------------------------------------------------------------------------

REVOLVING CREDIT, TERM LOAN

AND

SECURITY AGREEMENT

Revolving Credit, Term Loan and Security Agreement dated as of December 23, 2016
among A.S.V., LLC, a limited liability company formed under the laws of the
State of Minnesota (“ASV”, together with each Person joined hereto as a borrower
from time to time, collectively, the “Borrowers” and each a “Borrower”; the
Borrowers together with the Guarantors (as defined below), collectively the
“Loan Parties” and each a “Loan Party”), the financial institutions which are
now or which hereafter become a party hereto (collectively, the “Lenders” and
each individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
agent for Lenders (PNC, in such capacity, the “Administrative Agent”).

IN CONSIDERATION of the mutual covenants and undertakings herein contained, Loan
Parties, Lenders and Agents hereby agree as follows:

 

I.

DEFINITIONS.

1.1    Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined shall have the respective meanings given to them under GAAP; provided,
however that, whenever such accounting terms are used for the purposes of
determining compliance with financial covenants in this Agreement, such
accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of Loan Parties for the fiscal
year ended December 31, 2015. If there occurs after the Closing Date any change
in GAAP that affects in any respect the calculation of any covenant contained in
this Agreement or the definition of any term defined under GAAP used in such
calculations, Agents, Lenders and Loan Parties shall negotiate in good faith to
amend the provisions of this Agreement that relate to the calculation of such
covenants with the intent of having the respective positions of Agents, Lenders
and Loan Parties after such change in GAAP conform as nearly as possible to
their respective positions as of the Closing Date, provided, that, until any
such amendments have been agreed upon, the covenants in this Agreement shall be
calculated as if no such change in GAAP had occurred and Loan Parties shall
provide additional financial statements or supplements thereto, attachments to
Compliance Certificates and/or calculations regarding financial covenants as
Agents may reasonably require in order to provide the appropriate financial
information required hereunder with respect to Loan Parties both reflecting any
applicable changes in GAAP and as necessary to demonstrate compliance with the
financial covenants before giving effect to the applicable changes in GAAP.

1.2    General Terms. For purposes of this Agreement the following terms shall
have the following meanings:

“Accountants” shall have the meaning set forth in Section 9.7 hereof.



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.

“Administrative Detail Form” means an administrative detail form in a form
supplied by, or otherwise acceptable to, Term Loan B Agent.

“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(ii)
hereof.

“Advances” shall mean and include the Revolving Advances, Letters of Credit, the
Swing Loans and the Term Loan.

“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above. For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 10% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise. Unless expressly stated otherwise herein,
neither any Agent nor any Lender shall be deemed an Affiliate of any Loan Party.

“Agents” means, collectively, Administrative Agent and Term Loan B Agent. For
the avoidance of doubt, any reference to “each Agent”, “such Agent”, “any
Agent”, “the applicable Agent”, “either Agent” or words of similar import shall
mean and be reference to Administrative Agent and/or Term Loan B Agent, as
applicable.

“Agreement” shall mean this Revolving Credit, Term Loan and Security Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

“Alternate Source” shall have the meaning set forth in the definition of Federal
Funds Open Rate.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable

 

2



--------------------------------------------------------------------------------

common law and equitable principles, all provisions of all applicable state and
federal constitutions, statutes, rules, regulations, treaties, directives and
orders of any United States or Canadian Governmental Body (or any Governmental
Body of a foreign jurisdiction in which Borrowers have material business
operations), and all orders, judgments and decrees of all courts and
arbitrators.

“Applicable Margin” shall mean (a) an amount equal to two percent (2.0%) for
Advances under Term Loan A consisting of Domestic Rate Loans, (b) an amount
equal to three percent (3.0%) for Advances under Term Loan A consisting of LIBOR
Rate Loans, (c) an amount equal to the Term Loan B Margin for Advances under
Term Loan B, and (d) with respect to Revolving Advances and Swing Loans as of
the Closing Date and through and including the date immediately prior to the
first Adjustment Date (as defined below), the applicable percentage specified
below:

 

APPLICABLE MARGIN FOR REVOLVING
ADVANCES AND SWING LOANS
CONSISTING OF DOMESTIC RATE

LOANS

   APPLICABLE MARGIN FOR REVOLVING
ADVANCES CONSISTING OF LIBOR
RATE LOANS  

1.50%

     2.50 % 

Effective as of the first Business Day following Administrative Agent’s receipt
of the Compliance Certificate for the fiscal quarter ending March 31, 2017
required pursuant to Section 9.9 hereof and thereafter on the first Business Day
following Administrative Agent’s receipt of each quarterly Compliance
Certificate required pursuant to Section 9.9 hereof (such Business Day following
receipt, an “Adjustment Date”), the Applicable Margin for Revolving Advances and
Swing Loans shall be adjusted, if necessary, to the applicable percent per annum
set forth in the pricing table below corresponding to Borrowers’ Average Undrawn
Availability for the most recently completed fiscal quarter prior to the
applicable Adjustment Date:

 

LEVEL

  

AVERAGE

UNDRAWN

AVAILABILITY

   APPLICABLE MARGIN
FOR REVOLVING
ADVANCES CONSISTING
OF DOMESTIC RATE
LOANS AND SWING
LOANS     APPLICABLE MARGINS
FOR REVOLVING
ADVANCES CONSISTING
OF LIBOR RATE LOANS  

I

   Less than or equal to $5,000,000      1.50 %      2.50 % 

II

   Greater than $5,000,000 but less than or equal to $8,000,000      1.25 %     
2.25 % 

III

   Greater than $8,000,000      1.00 %      2.00 % 

 

3



--------------------------------------------------------------------------------

If Loan Parties shall fail to deliver the Compliance Certificate required under
Section 9.9 by the dates required pursuant to such section, each Applicable
Margin shall be conclusively presumed to equal the highest Applicable Margin
specified in the pricing table set forth above until the date of delivery of
such Compliance Certificate, at which time the rate will be adjusted based upon
the Average Undrawn Availability reflected in such statements. Notwithstanding
anything to the contrary contained herein, (x) no downward adjustment in any
Applicable Margin shall be made on any Adjustment Date on which any Event of
Default shall have occurred and be continuing, and (y) immediately and
automatically upon the occurrence of any Event of Default, each Applicable
Margin shall increase to and equal the highest Applicable Margin specified in
the pricing table set forth above and shall continue at such highest Applicable
Margin until the date (if any) on which such Event of Default shall be waived in
accordance with the provisions of this Agreement, at which time the rate will be
adjusted based upon Average Undrawn Availability for the most recently ended
fiscal quarter as stated in the most recently delivered Compliance Certificate.
Any increase in interest rates payable by Loan Parties under this Agreement and
the Other Documents pursuant to the provisions of the foregoing sentence shall
be in addition to and independent of any increase in such interest rates
resulting from the occurrence of any Event of Default (including, if applicable,
any Event of Default arising from a breach of Sections 9.7 or 9.9 hereof) and/or
the effectiveness of the Default Rate provisions of Section 3.1 hereof.

If, as a result of any miscalculation of Borrowers’ Average Undrawn
Availability, Administrative Agent determines that a proper calculation of the
Average Undrawn Availability for any period would have resulted in different
pricing for such period, then if the proper calculation would have resulted in a
higher interest rate for such period, automatically and immediately upon notice
by Administrative Agent, the interest accrued on the applicable outstanding
Advances for such period under the provisions of this Agreement and the Other
Documents shall be deemed to be retroactively increased by, and Loan Parties
shall be obligated to immediately pay to Administrative Agent for the ratable
benefit of Lenders an amount equal to the excess of the amount of interest that
should have been paid for such period over the amount of interest actually paid
for such period. Notwithstanding the foregoing, interest charges may not be
retroactively increased for any period more than one hundred eighty days prior
to the date Administrative Agent determines there was a miscalculation of
Average Undrawn Availability.

“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.

“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.

“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the Credit Management Module of
PNC’s PINACLE® system, or any other equivalent electronic service agreed to by
any Agent, whether owned, operated or hosted by any Agent, any Lender, any of
their Affiliates or any other Person, that any party is obligated to, or
otherwise chooses to, provide to any Agent pursuant to this Agreement or any
Other Document, including any financial statement, financial and other report,
notice, request,

 

4



--------------------------------------------------------------------------------

certificate and other information material; provided that Approved Electronic
Communications shall not include any notice, demand, communication, information,
document or other material that any Agent specifically instructs a Person to
deliver in physical form.

“A.S.V. Holding” shall mean A.S.V. Holding, LLC, a Delaware limited liability
company

“Average Undrawn Availability” shall mean, for any date of determination, the
quotient obtained by dividing (a) the sum of Undrawn Availability for each of
the prior thirty days by (b) thirty.

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.

“Blocked Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof.

“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrowers and their respective
Subsidiaries.

“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.

“Borrowing Agent” shall mean ASV.

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2(a) hereto duly executed by the President, Chief Financial Officer
or Controller of the Borrowing Agent and delivered to the Agents, appropriately
completed, by which such officer shall certify to Agents the Formula Amount and
calculation thereof as of the date of such certificate.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey, San Francisco, California (or the
city and state where Term Loan B Agent’s Office is located, as updated from time
to time by Term Loan B Agent in writing to Borrowing Agent) and, if the
applicable Business Day relates to any LIBOR Rate Loans or LIBOR Index Rate
Loans, such day must also be a day on which dealings are carried on in the
London interbank market.

 

5



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures for any period shall include the principal
portion of Capitalized Lease Obligations paid in such period.

“Capitalized Lease Obligation” shall mean any Indebtedness of any Loan Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“Cash Management Products and Services” shall mean agreements or other
arrangements under which Administrative Agent or any Lender or any Affiliate of
Administrative Agent or a Lender provides any of the following products or
services to any Loan Party: (a) credit cards; (b) credit card processing
services; (c) debit cards and stored value cards; (d) commercial cards; (e) ACH
transactions; and (f) cash management and treasury management services and
products, including without limitation controlled disbursement accounts or
services, lockboxes, automated clearinghouse transactions, overdrafts,
interstate depository network services. The indebtedness, obligations and
liabilities of any Loan Party to Administrative Agent or any Lender or any
Affiliate of Administrative Agent constituting the provider of any Cash
Management Products and Services (including all obligations and liabilities
owing to such provider in respect of any returned items deposited with such
provider) (the “Cash Management Liabilities”) shall be “Obligations” hereunder,
guaranteed obligations under the Guaranty and secured obligations under any
Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Cash Management Products and Services shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5.

“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

“CFTC” shall mean the Commodity Futures Trading Commission.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives

 

6



--------------------------------------------------------------------------------

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

“Change of Control” shall mean:

(a)    at any time prior to the consummation of a Qualified IPO, (i) the
occurrence of any event (whether in one or more transactions) which results in a
transfer of control of ASV or any other Loan Party to a Person other than the
Permitted Holders, (ii) the occurrence of any event (whether in one or more
transactions) which results in (A) A.S.V. Holdings failing to own and control
legally and beneficially (free and clear of all Liens), at least 49% of the
Equity Interests (on a fully diluted basis) of ASV or (B) Manitex failing to own
and control legally and beneficially (free and clear of Liens), at least 51% of
the Equity Interests (on a fully diluted basis) of ASV;

(b)    at any time after the consummation of a Qualified IPO, the occurrence of
any event (whether in one or more transactions) which results in (i) the
Permitted Holders failing to own and control legally and beneficially (free and
clear of all Liens), equity securities in ASV representing at least 51% of the
combined voting power of all Equity Interests entitled to vote on a
fully-diluted basis, or (ii) with respect to the aggregate amount of Equity
Interests owned by the Permitted Holders collectively, A.S.V. Holdings owning
less than approximately 49% thereof or Manitex owning less than 51% thereof;

(c)    at any time after the consummation of a Qualified IPO, any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding (i) any Permitted Holder, (ii) any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan and
(iii) underwriters in the course of their distribution of Equity Interests in
connection with the Qualified IPO provided such underwriters shall not hold such
Equity Interests for longer than ten (10) Business Days) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the voting power
of the total outstanding Equity Interests of ASV entitled to vote for members of
the board of directors or equivalent governing body of ASV on a fully-diluted
basis (and taking into account all such Equity Interests that such “person” or
“group” has the right to acquire pursuant to any option right;

(d)    at any time after the consummation of a Qualified IPO, during any period
of 12 consecutive months, a majority of the members of the board of directors or
other equivalent governing body of ASV cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of

 

7



--------------------------------------------------------------------------------

that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body’

(e)    any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of ASV, or control over the Equity Interests of ASV
entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire pursuant to any
option right) representing 33% or more of the combined voting power of such
securities;

(f)    (i) any “change in control” or “sale” or “disposition” or similar event
as defined in any Organizational Document of any other Borrower (including,
without limitation, any document governing Equity Interests of ASV); or (ii) ASV
fails at any time to own, directly or indirectly, 100% of the Equity Interests
of each other Loan Party free and clear of all Liens (other than the Liens in
favor of the Agent), except where such failure is as a result of a transaction
expressly permitted by this Agreement or the Other Documents;

For purposes of this definition, “control” of any Person shall mean the power,
direct or indirect (x) to vote more than fifty percent (50%) of the Equity
Interests having ordinary voting power for the election of directors (or the
individuals performing similar functions) of such Person or (y) to direct or
cause the direction of the management and policies of such Person by contract or
otherwise.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the PBGC or any
environmental agency or superfund), upon the Collateral or any Loan Party.

“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.

“Claims” shall have the meaning set forth in Section 16.5 hereof.

“Closing Date” shall mean December 23, 2016 or such other date as may be agreed
to in writing by the parties hereto.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

8



--------------------------------------------------------------------------------

“Collateral” shall mean and include all right, title and interest of each Loan
Party in all of the following property and assets of such Loan Party, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:

(a)    all Receivables and all supporting obligations relating thereto;

(b)    all equipment and fixtures;

(c)    all general intangibles (including all payment intangibles and all
software) and all supporting obligations related thereto;

(d)    all Inventory;

(e)    all Subsidiary Stock, securities, Investment Property, and financial
assets;

(f)    all Real Property;

(g)    all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all warehouse receipts and bills of lading),
deposit accounts, goods, instruments (including promissory notes), letters of
credit (whether or not the respective letter of credit is evidenced by a
writing) and letter-of-credit rights, cash, certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), security agreements,
eminent domain proceeds, condemnation proceeds, tort claim proceeds and all
supporting obligations;

(h)    all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any Loan Party
or in which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses
(a) through and including (g) of this definition; and

(i)    all proceeds and products of the property described in clauses
(a) through and including (h) of this definition, in whatever form. It is the
intention of the parties that if Administrative Agent shall fail to have a
perfected Lien in any particular property or assets of any Loan Party for any
reason whatsoever, but the provisions of this Agreement and/or of the Other
Documents, together with all financing statements and other public filings
relating to Liens filed or recorded by Administrative Agent against Loan
Parties, would be sufficient to create a perfected Lien in any property or
assets that such Loan Party may receive upon the sale, lease, license, exchange,
transfer or disposition of such particular property or assets, then all such
“proceeds” of such particular property or assets shall be included in the
Collateral as original collateral that is the subject of a direct and original
grant of a security interest as provided for herein and in the Other Documents
(and not merely as proceeds (as defined in Article 9 of the Uniform Commercial
Code) in which a security interest is created or arises solely pursuant to
Section 9-315 of the Uniform Commercial Code).

Notwithstanding the foregoing, “Collateral” shall not include Excluded Property.

 

9



--------------------------------------------------------------------------------

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agents by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(b) hereto to be signed by the Chief Financial Officer or
Controller of Borrowing Agent.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Loan Party’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement or the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

“Consigned Inventory” shall mean Inventory of any Loan Party that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.

“Controlled Group” shall mean, at any time, each Loan Party, each Subsidiary of
a Loan Party and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control and all
other entities which, together with any Loan Party or any Subsidiary of a Loan
Party, are treated as a single employer under Section 414 of the Code.

“Covered Entity” shall mean (a) each Loan Party, each Subsidiary of each Loan
Party, all Guarantors and all pledgors of Collateral and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“Cure Amount” shall have the meaning set forth in Section 6.5(d) hereof.

“Cure Right” shall have the meaning set forth in Section 6.5(d) hereof.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.

 

10



--------------------------------------------------------------------------------

“Customs” shall have the meaning set forth in Section 2.13(b) hereof.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Reserve Percentage.

“Debt Payments” shall mean for any period, in each case, all cash actually
expended by any Borrower or its Subsidiaries to make: (a) interest payments on
any Advances hereunder, plus (b) scheduled principal payments on the Term Loan
plus (c) payments for all fees, commissions and charges set forth herein, plus
(d) payments on Capitalized Lease Obligations, plus (e) payments with respect to
any other Indebtedness for borrowed money.

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage or Term Loan Commitment
Percentage of Advances, (ii) if applicable, fund any portion of its
Participation Commitment in Letters of Credit or Swing Loans or (iii) pay over
to any Agent, Issuer, Swing Loan Lender or any Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies Administrative Agent or Term Loan B Agent, as applicable, in writing
prior to the making of the applicable Revolving Advance or Term Loan that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including a particular Default
or Event of Default, if any) has not been satisfied; (b) has notified Loan
Parties, Administrative Agent or Term Loan B Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including a particular Default or Event of Default, if any) to funding a loan
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit; (c) has failed, within two (2) Business Days
after request by any Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and, if applicable, participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Agent’s receipt of such certification in form and substance satisfactory to
such Agent; (d) has become the subject of an Insolvency Event; or (e) has failed
at any time to comply with the provisions of Section 2.6(e) with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Lenders.

“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

 

11



--------------------------------------------------------------------------------

“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.

“Diligence Certificates” shall mean, collectively, the diligence certificate and
the responses thereto provided by each Loan Party and delivered to Agents.

“Disqualified Equity Interests” shall mean any Equity Interests which, by their
terms (or by the terms of any security or other Equity Interests into which they
are convertible or for which they are exchangeable), or upon the happening of
any event or condition, (a) mature or are mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or are redeemable at the option of the
holder thereof, in whole or in part, on or prior to the last day of the Term
(excluding any provisions requiring redemption upon a “change of control” or
similar event; provided that such “change of control” or similar event results
in the payment in full of the Obligations), (b) are convertible into or
exchangeable for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case, at any time on or prior to the last day of the Term, or
(c) are entitled to receive scheduled dividends or distributions in cash prior
to the time that the Obligations are paid in full.

“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.

“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.

“EBITDA” shall mean for any period with respect to Borrowers on a Consolidated
Basis the sum of (without duplication) (a) net income (or loss) for such period
(excluding (i) extraordinary gains and losses in an amount not to exceed
$500,000 for any trailing twelve (12) month period and (ii) all non-cash gains
and losses), plus (b) all interest expense for such period, plus (c) all charges
against income for such period for federal, state and local taxes, plus
(d) depreciation expenses for such period, plus (e) amortization expenses for
such period, plus (f) to the extent not capitalized, actual documented costs and
expenses paid during such period in connection with the closing of the
Transactions in an amount not to exceed $1,500,000 and to the extent paid within
one hundred days of the Closing Date, plus (g) actual documented prepayment
premiums paid during such period with respect to the repayment of existing
indebtedness in favor of Garrison Investment Group in an amount not to exceed
$355,000 in the aggregate, plus (h) actual documented costs and expenses paid
during such period in connection with a Qualified IPO or in connection with any
public offering in an amount not to exceed $1,000,000 in the aggregate during
the Term, plus (i) the amount of any non-cash Equity Interest based compensation
made to employees and non-employees from time to time.

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

 

12



--------------------------------------------------------------------------------

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any Other Document is then
in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such Other Document(s) to which such
Loan Party is a party).

“Eligible CAT Receivables” shall mean Receivables owing from Caterpillar Inc.
and its Affiliates that meet the requirements of Eligible Receivables except
clauses (b) and (q) of such definition, provided that such Receivables:

(a)    are credit insured (the insurance carrier, amount and terms of such
insurance shall be reasonably acceptable to Administrative Agent and shall name
Administrative Agent as beneficiary or loss payee, as applicable); and

(b)    are not due or unpaid more than one hundred twenty (120) days after the
original invoice date or sixty (60) days after the original due date.

“Eligible Insured Foreign Receivable” shall mean Receivables that meet the
requirements of Eligible Receivables, except clause (f) and (q) of such
definition, provided that such Receivables:

(a)    are credit insured (the insurance carrier, amount and terms of such
insurance shall be reasonably acceptable to Administrative Agent and shall name
Administrative Agent as beneficiary or loss payee, as applicable);

(b)    the sale is to a Customer located in Australia or New Zealand or another
jurisdiction acceptable to Administrative Agent in its sole discretion;

(c)    the Customer with respect to such Receivable is AdvanceQuip NZ Limited,
C.E.G. Distributions Pty Limited or another Customer acceptable to
Administrative Agent in its sole discretion;

(d)    are not due or unpaid more than one hundred eighty (180) days after the
original invoice date or sixty (60) days after the original due date with
respect to Receivables owing from C.E.G. Distributions Pty Limited; and

(e)    are not due or unpaid more than one hundred fifty (150) days after the
original invoice date or sixty (60) days after the original due date with
respect to Receivables owing from Advance Quip NZ Limited.

“Eligible Inventory” shall mean and include Inventory of a Borrower, excluding
work in process, valued at the lower of cost or market value, determined on a
first-in-first-out basis, which is not, in Administrative Agent’s Permitted
Discretion, obsolete, slow moving or unmerchantable and which Administrative
Agent, in its Permitted Discretion, shall not deem

 

13



--------------------------------------------------------------------------------

ineligible Inventory, based on such considerations as Administrative Agent may
from time to time deem appropriate including whether the Inventory is subject to
a perfected, first priority security interest in favor of Administrative Agent
and no other Lien (other than a Permitted Encumbrance). In addition, Inventory
shall not be Eligible Inventory if it: (a) does not conform to all standards
imposed by any Governmental Body which has regulatory authority over such goods
or the use or sale thereof; (b) is Foreign In-Transit Inventory or in-transit
within the United States; (c) is located outside the continental United States;
(d) constitutes Consigned Inventory; (e) is the subject of an Intellectual
Property Claim; (f) is subject to a License Agreement that limits, conditions or
restricts the applicable Borrower’s or Administrative Agent’s right to sell or
otherwise dispose of such Inventory, unless Administrative Agent is a party to a
Licensor/Administrative Agent Agreement with the Licensor under such License
Agreement (or Administrative Agent shall agree otherwise in its Permitted
Discretion after establishing reserves against the Formula Amount with respect
thereto as Administrative Agent shall deem appropriate in its sole discretion);
(g) is situated at a location not owned by a Borrower unless the owner or
occupier of such location has executed in favor of Administrative Agent a Lien
Waiver Agreement (or Administrative Agent shall agree otherwise in its Permitted
Discretion after establishing reserves against the Formula Amount with respect
thereto as Administrative Agent shall deem appropriate in its Permitted
Discretion); or (h) or if the sale of such Inventory would result in an
ineligible Receivable.

“Eligible Receivables” shall mean and include, each Receivable of a Borrower
arising in the Ordinary Course of Business and which Administrative Agent, in
its sole credit judgment, shall deem to be an Eligible Receivable, based on such
considerations as Administrative Agent may from time to time deem appropriate in
its Permitted Discretion. A Receivable shall not be deemed eligible unless such
Receivable is subject to Administrative Agent’s first priority perfected
security interest and no other Lien (other than Permitted Encumbrances), and is
evidenced by an invoice or other documentary evidence satisfactory to
Administrative Agent in its Permitted Discretion. In addition, no Receivable
shall be an Eligible Receivable if:

(a)    it arises out of a sale made by any Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;

(b)    it is due or unpaid more than ninety (90) days after the original invoice
date or sixty (60) days after the original due date;

(c)    it is due from a Customer with respect to which fifty percent (50%) or
more of the Receivables from such Customer are not deemed Eligible Receivables
hereunder;

(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e)    it is due from a Customer with respect to which an Insolvency Event shall
have occurred;

(f)    the sale is to a Customer outside the continental United States of
America or to a Customer outside a province of Canada that has adopted the
Personal Property Security Act of Canada, unless the sale giving rise thereto is
on letter of credit, guaranty or acceptance terms, in each case acceptable to
Administrative Agent in its sole discretion;

 

14



--------------------------------------------------------------------------------

(g)    the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper; provided however that up to $750,000 of
bill and hold Receivables shall be deemed Eligible Receivables (to the extent
otherwise satisfying the criteria for Eligible Receivables) so long as Borrowers
provide evidence satisfactory to Administrative Agent, in its Permitted
Discretion that the applicable Customer (i) has accepted the invoice arising
from such bill and hold sale, (ii) has directed Borrowers to hold the respective
Inventory until such Customer directs Borrower otherwise, and (iii) such
Inventory is segregated from Borrowers’ other Inventory;

(h)    Administrative Agent believes, in its Permitted Discretion, that
collection of such Receivable is insecure or that such Receivable may not be
paid by reason of the Customer’s financial inability to pay;

(i)    it is due from a Customer which is the United States of America, any
state or any department, agency or instrumentality of any of them, unless the
applicable Borrower assigns its right to payment of such Receivable to
Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et
seq.) or has otherwise complied with other applicable statutes or ordinances;

(j)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;

(k)    the Receivables of the Customer exceed a credit limit determined by
Administrative Agent, in its sole discretion, to the extent such Receivable
exceeds such limit;

(l)    the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense or counterclaim);

(m)    the applicable Customer is also a creditor or supplier of a Borrower or
the Receivable is contingent in any respect or for any reason (but such
Receivable shall only be ineligible to the extent of any amounts owing to such
Customer or to the extent of such contingency);

(n)    the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

 

15



--------------------------------------------------------------------------------

(o)    any return, rejection or repossession of the merchandise the sale of
which gave rise to such Receivable has occurred or the rendition of services
giving rise to such Receivable has been disputed;

(p)    such Receivable is not payable to a Borrower;

(q)    such Receivable is an Eligible CAT Receivables or an Eligible Insured
Foreign Receivable; or

(r)    such Receivable is not otherwise satisfactory to Administrative Agent as
determined by Administrative Agent in its Permitted Discretion.

“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.

“Environmental Laws” shall mean all federal, state and material local
environmental, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment, human health
and/or governing the use, storage, treatment, generation, transportation,
processing, handling, production or disposal of Hazardous Materials and the
rules, regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act), including in each case all of the following rights relating to
such Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests (the “issuer”) or under the applicable laws
of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be:
(i) all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer;
(iii) all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(v) in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer, (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner”, general or limited, or “member” (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and
(ix) all certificates evidencing such Equity Interests.

 

16



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.

“Event of Default” shall have the meaning set forth in Article X hereof.

“Excess Cash Flow” shall mean, for any fiscal period, in each case for Borrowers
on a Consolidated Basis, EBITDA, minus each of the following, to the extent
actually paid in cash during such fiscal period, (i) Unfunded Capital
Expenditures, (ii) taxes (net of refunds actually received in cash), (iii)
dividends and distributions (to the extent expressly permitted under Section 7.7
of this Agreement), (iv) Debt Payments (other than scheduled principal payments
on the Term Loan), and (v) amounts added back to EBITDA for the relevant period
pursuant to clauses (f) through (i) of the definition thereof solely to the
extent paid in cash during each such period. For the avoidance of doubt, Excess
Cash Flow shall not include, at any time, the Net Cash Proceeds of any Qualified
IPO.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each Loan
Party and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Loan Party’s failure
to qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap. Notwithstanding anything to the contrary contained in the foregoing or in
any other provision of this Agreement or any Other Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap; (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest; and (c) if there is more than one Loan Party executing this Agreement
or the Other Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.

“Excluded Property” shall mean any non-material lease, license, contract or
agreement to which any Loan Party is a party, and any of its rights or interests
thereunder, if and to the extent that a security interest therein is prohibited
by or in violation of (x) any Applicable Law, or (y) a

 

17



--------------------------------------------------------------------------------

term, provision or condition of any such lease, license, contract or agreement
(unless in each case, such Applicable Law, term, provision or condition would be
rendered ineffective with respect to the creation of such security interest
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code
(or any successor provision or provisions) of any relevant jurisdiction or any
other Applicable Law or principles of equity), provided, however, that the
foregoing shall cease to be treated as “Excluded Property” (and shall constitute
Collateral) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, such security
interest shall attach immediately to any portion of such lease, license,
contract or agreement not subject to the prohibitions specified in (x) or (y)
above, provided, further that Excluded Property shall not include (i) any
proceeds of any such lease, license, contract or agreement or any goodwill of
Loan Parties’ business associated therewith or attributable thereto and/or
(ii) any Organizational Document.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, Participant,
Swing Loan Lender, Issuer or any other recipient of any payment to be made by or
on account of any Obligations, (a) taxes imposed on or measured by its overall
net income (however denominated), and franchise taxes imposed on it (in lieu of
net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office or applicable lending office is located, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which any Loan Party is located, (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.10(e), except to the extent that such Foreign Lender or Participant
(or its assignor or seller of a participation, if any) was entitled, at the time
of designation of a new lending office (or assignment or sale of a
participation), to receive additional amounts from Loan Parties with respect to
such withholding tax pursuant to Section 3.10(a), or (d) any Taxes imposed on
any “withholding payment” payable to such recipient as a result of the failure
of such recipient to satisfy the requirements set forth in the FATCA after
December 31, 2012.

“Facility Fee” shall have the meaning set forth in Section 3.3(b) hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder or official interpretations thereof.

“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

18



--------------------------------------------------------------------------------

“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Loan Parties, effective on the date of any such change.

“Fee Letter” shall mean the fee letter dated the Closing Date among Borrowers,
Term Loan B Agent and PNC.

“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of (a) EBITDA, minus Unfunded Capital Expenditures made during such
period, minus distributions (including tax distributions) and dividends made in
cash during such period, minus cash taxes paid during such period, to (b) all
Debt Payments made during such period.

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Loan Party or any of their respective Subsidiaries.

“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Loan Parties are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.

 

19



--------------------------------------------------------------------------------

“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Loan Parties, the Obligations and, without duplication, Indebtedness
consisting of guaranties of Funded Debt of other Persons.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantor” or “Guarantors” shall mean any Person who joins this Agreement as a
guarantor or who executes a Guaranty in favor of Agent and Lenders and shall
extend to all successors and permitted assigns of such Persons.

“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders and the other Secured Parties securing the Obligations or the Guaranty
of such Guarantor, in form and substance satisfactory to Agent.

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders and the
other Secured Parties, in form and substance satisfactory to Agent, including
Article XVII hereof.

“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.

“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.

 

20



--------------------------------------------------------------------------------

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

“Increased Tax Burden” shall mean the additional federal, state or local taxes
assumed to be payable by a shareholder or member of any Loan Party as a result
of such Loan Party’s status as a limited liability company, subchapter S
corporation or any other entity that is disregarded for federal and state income
tax purposes (as applicable) but only so long as such Loan Party has elected to
be treated as a pass though entity for federal and state income tax purposes and
such election has not been rescinded or withdrawn, as evidenced and
substantiated by the tax returns filed by such Loan Party (as applicable), with
such taxes being calculated for all members or shareholders, as applicable, at
the highest marginal rate applicable to any member or shareholder, as
applicable.

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money; (b) amounts
received under or liabilities in respect of any note purchase or acceptance
credit facility, and all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) obligations under any Interest Rate Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange
agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement;
(f) any other advances of credit made to or on behalf of such Person or other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements including to finance the purchase price of property or services and
all obligations of such Person to pay the deferred purchase price of property or
services (but not including trade payables and accrued expenses incurred in the
Ordinary Course of Business which are not represented by a promissory note or
other evidence of indebtedness and which are not more than thirty (30) days past
due); (g) all Equity Interests of such Person subject to repurchase or
redemption rights or obligations (excluding repurchases or redemptions at the
sole option of such Person); (h) all indebtedness, obligations or liabilities
secured by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are otherwise an obligation of such Person; (i) all
obligations of such Person for “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts; (j) off-balance sheet liabilities and/or pension
plan liabilities of such Person; (k) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business; and (l) any guaranty of any
indebtedness, obligations or liabilities of a type described in the foregoing
clauses (a) through (k).

 

21



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or ceases
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of any Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clauses (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.

“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Loan Party’s or Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, equipment, Intellectual
Property or other property or asset is violative of any ownership of or right to
use any Intellectual Property of such Person.

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, any Guarantor and/or their respective Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.

“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.

 

22



--------------------------------------------------------------------------------

“Inventory” shall mean and include as to each Loan Party all of such Loan
Party’s inventory (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Loan Party’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.

“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.

“Inventory NOLV Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.

“Investment Property” shall mean and include, with respect to any Person, all of
such Person’s now owned or hereafter acquired securities (whether certificated
or uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts, and any other asset or right that would
constitute “investment property” under the Uniform Commercial Code.

“Issuer” shall mean (i) Administrative Agent in its capacity as the issuer of
Letters of Credit under this Agreement and (ii) any other Person which
Administrative Agent in its discretion shall designate as the issuer of and
cause to issue any particular Letter of Credit under this Agreement in place of
Administrative Agent as issuer.

“Law(s)” shall mean any law(s), constitution, statute, treaty, regulation, rule,
ordinance, or executive order of any Governmental Body, foreign or domestic.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
successor or permitted assign of any Lender. For the purpose of provision of
this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Administrative Agent for the benefit of
Lenders as security for the Obligations, “Lenders” shall include any Affiliate
of a Lender to which such Obligation (specifically including any Hedge
Liabilities and any Cash Management Liabilities) is owed.

“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender and for which such Lender confirms to
Administrative Agent in writing prior to the execution thereof that it: (a) is
documented in a standard International Swap Dealers Association, Inc. Master
Agreement or another reasonable and customary manner; (b) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner; and (c) is entered into for hedging
(rather than speculative) purposes. The liabilities owing to the provider of any
Lender-Provided Foreign Currency Hedge (the “Foreign Currency Hedge
Liabilities”) by any Borrower, Guarantor, or any of their respective
Subsidiaries that is party to such Lender-Provided Foreign Currency Hedge shall,
for purposes of this Agreement and all Other Documents be “Obligations” of such
Person and of each other Borrower and Guarantor, be guaranteed obligations under
any Guaranty and secured obligations under any Guarantor Security Agreement, as
applicable, and otherwise

 

23



--------------------------------------------------------------------------------

treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5 hereof.

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to
Administrative Agent in writing prior to the execution thereof that it: (a) is
documented in a standard International Swap Dealers Association, Inc. Master
Agreement or another reasonable and customary manner; (b) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner; and (c) is entered into for hedging
(rather than speculative) purposes. The liabilities owing to the provider of any
Lender-Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by
any Loan Party, Guarantor, or Subsidiary that is party to such Lender-Provided
Interest Rate Hedge shall, for purposes of this Agreement and all Other
Documents be “Obligations” of such Person and of each other Loan Party and
Guarantor, be guaranteed obligations under any Guaranty and secured obligations
under any Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents, subject to the express
provisions of Section 11.5 hereof.

“Lending Office” means, as to any Term Loan B Lender, the office of such Term
Loan B Lender described as such in such Term Loan B Lender’s Administrative
Detail Form, or such other office or offices as a Term Loan B Lender may from
time to time notify Term Loan B Agent and the Loan Parties

“Letter of Credit Application” shall have the meaning set forth in Section
2.12(a) hereof.

“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.

“Letter of Credit Sublimit” shall mean $2,000,000.

“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.

“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.

“LIBOR Index Rate Loan” shall mean any Advance that bears interest based on the
Term Loan B LIBOR Index Rate.

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by
Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (a) the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. dollar deposits are offered by leading banks in the
London

 

24



--------------------------------------------------------------------------------

interbank deposit market), or the rate which is quoted by another source
selected by Administrative Agent as an authorized information vendor for the
purpose of displaying rates at which U.S. dollar deposits are offered by leading
banks in the London interbank deposit market (a “LIBOR Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such LIBOR Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any LIBOR Alternate Source, a comparable replacement
rate determined by Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (b) a number equal to 1.00 minus the
Reserve Percentage; provided, however, that if the LIBOR Rate determined as
provided above would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Administrative Agent shall give reasonably prompt notice to
the Borrowing Agent of the LIBOR Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate. For the avoidance of doubt, any Advance that bears interest based on the
Term Loan B LIBOR Index Rate shall not be deemed a LIBOR Rate Loan under this
Agreement.

“License Agreement” shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Loan Party or otherwise in connection with
such Loan Party’s business operations.

“Licensor” shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Loan Party’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Loan Party’s
business operations.

“Licensor/Administrative Agent Agreement” shall mean an agreement between
Administrative Agent and a Licensor, in form and substance satisfactory to
Administrative Agent, by which Administrative Agent is given the unqualified
right, vis-à-vis such Licensor, to enforce Administrative Agent’s Liens with
respect to and to dispose of any Loan Party’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Loan Party’s
default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

 

25



--------------------------------------------------------------------------------

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Administrative Agent by a Person who owns or occupies premises at which any
Collateral may be located from time to time in form and substance satisfactory
to Administrative Agent.

“Manitex” shall mean Manitex International, Inc., a Michigan corporation.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition or assets of any Loan Party, (b) any Loan Party’s ability to
duly and punctually pay or perform the Obligations in accordance with the terms
thereof, (c) the value of the Collateral, or Administrative Agent’s Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Agents’ and each Lender’s rights and remedies under this
Agreement and the Other Documents.

“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Loan Party, which is material to the
business of the Loan Parties when taken as a whole, which the failure to comply
with would reasonably be expected to result in a Material Adverse Effect.

“Maximum Swing Loan Advance Amount” shall mean $3,500,000.

“Maximum Revolving Advance Amount” shall mean $35,000,000.

“Maximum True Up Amount” shall mean, with respect to any payment to be made on a
True Up Date pursuant to Section 2.3(a) and (b), an amount not to exceed (i) at
any time prior to the occurrence of a Qualified IPO, Borrowers’ Average Undrawn
Availability as of the last day of the month ending prior to the True Up Date
less $2,500,000, and (ii) at any time subsequent to the occurrence of a
Qualified IPO, Borrowers’ Average Undrawn Availability as of the last day of the
month ending prior to the True Up Date less $2,500,000, less the Net Cash
Proceeds received by Borrowers in connection with such Qualified IPO (excluding
any proceeds applied to the Term Loans pursuant to Section 2.20(d) hereof and
any proceeds used to consummate a Permitted Acquisition or some other specified
purpose set forth in writing to Agents and approved by Agents in writing).

“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

“Mortgage” shall mean the mortgage(s) on the Real Property securing the
Obligations.

 

26



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA to which contributions are required or,
within the preceding five plan years, were required by any Loan Party, any
Subsidiary or any member of the Controlled Group.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Loan Party, any Subsidiary or any member of the
Controlled Group) at least two of whom are not under common control, as such a
plan is described in Section 4063 or 4064 of ERISA.

“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.

“Net Cash Proceeds” shall mean gross proceeds of any applicable sale, transfer
of disposition less the reasonable direct costs, expenses (including legal fees
and consultant fees), taxes, and assessments incurred in connection with such
sales, transfers or other dispositions

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.

“Notes” shall mean collectively, the Term Notes, Revolving Credit Note and the
Swing Loan Note.

“Obligations” shall mean and include (i) any and all loans (including without
limitation, all Advances and Swing Loans), advances, debts, liabilities,
obligations (including without limitation all reimbursement obligations and cash
collateralization obligations with respect to Letters of Credit issued
hereunder), covenants and duties owing by any Loan Party or any Subsidiary of
any Loan Party to Issuer, Swing Loan Lender, Lenders or Agents (or to any other
direct or indirect subsidiary or affiliate of Issuer, Swing Loan Lender, any
Lender or any Agent) of any kind or nature, present or future (including any
interest or other amounts accruing thereon, any fees accruing under or in
connection therewith, any costs and expenses of any Person payable by any Loan
Party and any indemnification obligations payable by any Loan Party arising or
payable after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to any Loan Party, whether or not a claim for post-filing or post-petition
interest, fees or other amounts is allowable or allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, in each case
arising under or in connection with this Agreement, the Other Documents, any
Letter of Credit, any Lender-Provided Interest Rate Hedges, any Lender-Provided
Foreign Currency Hedges and any Cash Management Products and Services (including
any overdrafts or deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of any Agent’s
or any Lender’s non-receipt of or inability to collect funds or otherwise not
being made whole in connection with depository transfer check or other similar
arrangements), whether direct or indirect (including those acquired by
assignment or participation), absolute or contingent, joint or several, due or
to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated,

 

27



--------------------------------------------------------------------------------

including under any amendments, extensions, renewals or increases thereof,
(ii) all costs and expenses of Issuer, any Agent and any Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses, (iii) all obligations of any Loan Party to Issuer,
Agents or Lenders to perform acts or refrain from taking any action, (iv) all
Hedge Liabilities and (v) all Cash Management Liabilities. Notwithstanding
anything to the contrary contained in the foregoing, the Obligations shall not
include any Excluded Hedge Liabilities.

“Ordinary Course of Business” shall mean, with respect to any Loan Party, the
ordinary course of such Loan Party’s business as conducted on the Closing Date
and reasonable extensions thereof.

“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.

“Other Documents” shall mean the Mortgage, the Notes, the Diligence Certificate,
the Fee Letter, any Guaranty, any Guarantor Security Agreement, any Pledge
Agreement, any Lender-Provided Interest Rate Hedge, any Lender-Provided Foreign
Currency Hedge and any and all other agreements, instruments and documents,
including intercreditor and subordination agreements, guaranties, pledges,
powers of attorney, consents, interest or currency swap agreements or other
similar agreements and all other writings heretofore, now or hereafter executed
by any Loan Party and/or delivered to Administrative Agent, Term Loan B Agent or
any Lender in respect of the transactions contemplated by this Agreement, in
each case together with all extensions, renewals, amendments, supplements,
modifications, substitutions and replacements thereto and thereof.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, 50% or more of the Equity Interests issued by such Person having
ordinary voting power to elect a majority of the directors of such Person, or
other Persons performing similar functions for any such Person; provided however
that with respect to ASV, Parent shall include both A.S.V. Holding and Manitex.

 

28



--------------------------------------------------------------------------------

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.

“Participation Commitment” shall mean the obligation hereunder of each Revolving
Lender to buy a participation equal to its Revolving Commitment Percentage
(subject to any reallocation pursuant to Section 2.22(b)(iii) hereof) in the
Swing Loans made by Swing Loan Lender hereunder as provided for in Section
2.4(c) hereof and in the Letters of Credit issued hereunder as provided for in
Section 2.14(a) hereof.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Administrative
Agent, if any, which it may designate by notice to Borrowing Agent and to each
Lender to be the Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions are required by Loan
Party, any Subsidiary or any member of the Controlled Group or (ii) has at any
time within the preceding five years been maintained or to which contributions
have been required by a Loan Party, a Subsidiary or any entity which was at such
time a member of the Controlled Group.

“Permitted Acquisitions” shall mean acquisitions of the assets or Equity
Interests of another Person (the “target”) so long as: (a) a Qualified IPO has
occurred, (b) at the time of and after giving effect to such acquisition,
Borrowers have Undrawn Availability of not less than $5,000,000, (c) the total
costs and liabilities (including without limitation, all assumed liabilities,
all earn-out payments, deferred payments and the value of any other stock or
assets transferred, assigned or encumbered with respect to such acquisitions) of
(i) any individual acquisition does not exceed the lesser of (x) $5,000,000 or
(y) an amount equal to the amount of Net Cash Proceeds actually received by ASV
from a Qualified IPO and (ii) of all such acquisitions do not exceed the lesser
of (x) $10,000,000 or (y) an amount equal to the amount of Net Cash Proceeds
actually received by ASV from a Qualified IPO, in the aggregate throughout the
Term; (d) with respect to the acquisition of Equity Interests, such target shall
(i) have a positive EBITDA, calculated in accordance with GAAP, for the trailing
twelve month period immediately prior to such acquisition, (ii) be added as a
Borrower to this Agreement and be jointly and severally liable for all
Obligations, and (iii) grant to Administrative Agent a first priority lien in
all assets of such target; (e) the business acquired in connection with such
acquisition is (i) located in the U.S., (ii) organized under applicable U.S. and
state Laws, and (iii) not engaged, directly or indirectly, in any line of
business other than the businesses in which the Loan Parties are engaged on the
Closing Date and any business activities that are substantially similar,
related, or incidental thereto; (f) both before and after giving effect to such
acquisition, each of the

 

29



--------------------------------------------------------------------------------

representations and warranties in this Agreement are true and correct in all
material respects (except any such representation or warranty which relates to a
specified prior date); (g) if such acquisition is an acquisition of Equity
Interests, such acquisition will not result in any violation of Regulation U;
(h) no Loan Party shall, as a result of or in connection with any such
acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect; (i) Administrative Agent shall have received a
first-priority security interest in all acquired assets or Equity Interests,
subject to documentation satisfactory to Agents; (j) the board of directors (or
other comparable governing body) of the target shall have duly approved the
transaction; (k) Borrowers shall have delivered to Agents (i) a pro forma
balance sheet and pro forma financial statements and a Compliance Certificate
demonstrating that, upon giving effect to such acquisition on a pro forma basis,
Borrowers would be in compliance with the financial covenants set forth in
Section 6.5 as of the most recent fiscal quarter end and (ii) financial
statements of the acquired entity for the two most recent fiscal years then
ended (if available), in form and substance reasonably acceptable to Agents;
(l) if such acquisition includes general partnership interests or any other
Equity Interest that does not have a corporate (or similar) limitation on
liability of the owners thereof, then such acquisition shall be effected by
having such Equity Interests acquired by a corporate holding company directly or
indirectly wholly-owned by a Borrower and newly formed for the sole purpose of
effecting such acquisition; (m) no assets acquired in any such transaction(s)
shall be included in the Formula Amount until Administrative Agent has received
a field examination and/or appraisal of such assets, in form and substance
acceptable to Agents; and (n) no Default or Event of Default shall have occurred
or will occur after giving pro forma effect to such acquisition. For the
purposes of calculating Undrawn Availability under this definition, any assets
being acquired in the proposed acquisition shall be included in the Formula
Amount on the date of closing so long as Administrative Agent has received an
audit or appraisal of such assets as set forth in clause (i) above and so long
as such assets satisfy the applicable eligibility criteria.

“Permitted Assignees” shall mean: (a) any Agent, any Lender or any of their
direct or indirect Affiliates; (b) a federal or state chartered bank, a United
States branch of a foreign bank, an insurance company, or any finance company
generally engaged in the business of making commercial loans; (c) any fund that
is administered or managed by any Agent or any Lender, an Affiliate of any Agent
or any Lender or a related entity; and (d) any Person to whom any Agent or any
Lender assigns its rights and obligations under this Agreement as part of an
assignment and transfer of such Agent’s or Lender’s rights in and to a material
portion of such Agent’s or Lender’s portfolio of asset-based credit facilities.
For the avoidance of doubt, a Permitted Assignee shall not include any natural
Person, any Loan Party or any of its Affiliates or any direct competitor of a
Loan Party.

“Permitted Discretion” means a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.

“Permitted Dividends” shall mean so long as: (a) a notice of termination with
regard to this Agreement shall not be outstanding; (b) no Event of Default or
Default shall have occurred or would occur after giving pro forma effect to such
distribution; and (c) the purpose of such distribution shall be as set forth in
writing and received by Agents at least ten (10) days prior to

 

30



--------------------------------------------------------------------------------

such distribution and such distribution shall in fact be used for such purpose,
any Loan Party and/or Subsidiary shall be permitted to make distributions to its
members in an aggregate amount equal to the Increased Tax Burden of its members.
Payments to members shall be made so as to be available when the tax is due,
including in respect of estimated tax payments.

“Permitted Encumbrances” shall mean: (a) Liens in favor of Administrative Agent
for the benefit of Agents and Lenders, including without limitation, Liens
securing Hedge Liabilities and Cash Management Products and Services; (b) Liens
for taxes, assessments or other governmental charges not delinquent or being
Properly Contested; (c) deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance;
(d) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business; (e) Liens arising by virtue of the rendition, entry or issuance
against any Loan Party or any Subsidiary, or any property of any Loan Party or
any Subsidiary, of any judgment, writ, order, or decree to the extent the
rendition, entry, issuance or continued existence of such judgment, writ, order
or decree (or any event or circumstance relating thereto) has not resulted in
the occurrence of an Event of Default under Section 10.6 hereof; (f) carriers’,
repairmens’, mechanics’, workers’, materialmen’s or other like Liens arising in
the Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested; (g) Liens placed upon fixed assets hereafter
acquired to secure a portion of the purchase price thereof, provided that
(I) any such lien shall not encumber any other property of any Loan Party and
(II) the aggregate amount of Indebtedness secured by such Liens incurred as a
result of such purchases during any fiscal year shall not exceed the amount
permitted in Section 7.6 hereof; (h) easements, rights-of-way, zoning
restrictions, minor defects or irregularities in title and other charges or
encumbrances, in each case, which do not interfere in any material respect with
the Ordinary Course of Business of Loan Parties and their Subsidiaries; (i) any
exceptions listed on Schedule B of the title insurance policies delivered to and
accepted by, Agents and Lenders under Section 8.1(e); and (j) Liens disclosed on
Schedule 1.2; provided that such Liens shall secure only those obligations which
they secure on the Closing Date and shall not subsequently apply to any other
property or assets of any Loan Party or Subsidiary other than the property and
assets to which they apply as of the Closing Date.

“Permitted Holders” means Manitex and A.S.V. Holding, LLC, a Delaware limited
liability company, whether together, individually or through one or more
corporate Persons as to which such individuals are the sole equity holders

“Permitted Indebtedness” shall mean: (a) the Obligations; (b) Indebtedness
incurred for Capital Expenditures permitted in Section 7.6 hereof; (c) any
guarantees of Indebtedness permitted under Section 7.3 hereof; (d) any
Indebtedness listed on Schedule 5.8(b)(ii) hereof on the Closing Date;
(e) unsecured Interest Rate Hedges (not constituting Lender Provided Interest
Rate Hedges) that are entered into by Loan Parties to hedge their risks with
respect to outstanding Indebtedness of Loan Parties and not for speculative or
investment purposes; (f) intercompany Indebtedness owing from one or more Loan
Parties to any other one or more Loan Parties in accordance with clause (c) of
the definition of Permitted Loans; (g) Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or

 

31



--------------------------------------------------------------------------------

indemnification obligations to such Person, in each case incurred in the
Ordinary Course of Business; (h) Indebtedness of any Loan Party in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business; and
(i) other unsecured Indebtedness in an aggregate principal amount not exceeding
$500,000 at any time outstanding. Permitted Indebtedness shall also include
Indebtedness which represents extensions, renewals, refinancing or replacements
(such Indebtedness being so extended, renewed, refinanced or replaced being
referred to herein as the “Refinance Indebtedness”) of any of the foregoing
Indebtedness (such Indebtedness being referred to herein as the “Original
Indebtedness”); provided that (i) such Refinance Indebtedness does not increase
the principal amount or interest rate of the Original Indebtedness, (ii) any
Liens securing such Refinance Indebtedness are not extended to any property of
any Loan Party or any Subsidiary not secured thereby prior to the date that such
Refinance Indebtedness becomes effective, (iii) no Loan Party or any Subsidiary
that is not originally obligated with respect to repayment of such Original
Indebtedness is required to become obligated with respect to such Refinance
Indebtedness, (iv) such Refinance Indebtedness does not result in a shortening
of the average weighted maturity of such Original Indebtedness, (v) the terms of
such Refinance Indebtedness are not materially less favorable to the obligor
thereunder than the original terms of such Original Indebtedness and (vi) if
such Original Indebtedness was subordinated in right of payment to the
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;

“Permitted Investments” shall mean investments in: (a) obligations issued or
guaranteed by the United States of America or any agency thereof; (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating); (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof; and (e) Permitted Loans.

“Permitted Loans” shall mean: (a) the extension of trade credit by a Loan Party
to its Customer(s), in the Ordinary Course of Business in connection with a sale
of Inventory or rendition of services, in each case on open account terms;
(b) loans to employees in the Ordinary Course of Business not to exceed as to
all such loans the aggregate amount of $100,000 at any time outstanding; and
(c) intercompany loans between and among Loan Parties, so long as, at the
request of any Agent, each such intercompany loan is evidenced by a promissory
note (including, if applicable, any master intercompany note executed by Loan
Parties) on terms and conditions (including terms subordinating payment of the
indebtedness evidenced by such note to the prior payment in full of all
Obligations) acceptable to Agents in their sole discretion that has been
delivered to Administrative Agent either endorsed in blank or together with an
undated instrument of transfer executed in blank by the applicable Loan
Party(ies) that are the payee(s) on such note.

 

32



--------------------------------------------------------------------------------

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Loan Party, any Subsidiary or any member of the
Controlled Group or to which any Loan Party, any Subsidiary or any member of the
Controlled Group is required to contribute.

“Pledge Agreement” shall mean those certain Collateral Pledge Agreements
executed by A.S.V. Holding and Manitex in favor of Administrative Agent for its
benefit and for the ratable benefit of the Lenders and the other Secured Parties
dated as of the Closing Date and any other pledge agreements executed subsequent
to the Closing Date by any other Person to secure the Obligations.

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.

“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.

“Pro Rata Share” shall mean, (a) with respect to the Term Loan A Lenders, the
quotient obtained by dividing the outstanding balance of Term Loan A by the
total outstanding balance of the Term Loans, and (b) with respect to the Term
Loan B Lenders, the quotient obtained by dividing the outstanding balance of
Term Loan B by the total outstanding balance of the Term Loans.

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness or taxes unless such Lien (i) does not attach to any
Receivables or Inventory, (ii) is at all times junior and subordinate in
priority to the Liens in favor of the Administrative Agent (except only with
respect to property Taxes that have priority as a matter of applicable state
law) and, (iii) enforcement of such Lien is stayed during the period prior to
the final resolution or disposition of such dispute; and (e) if such
Indebtedness or Lien, as applicable, results from, or is determined by the
entry, rendition or issuance against a Person or any of its assets of a
judgment, writ, order or decree, enforcement of such judgment, writ, order or
decree is stayed pending a timely appeal or other judicial review.

 

33



--------------------------------------------------------------------------------

“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by the
Administrative Agent).

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
CEA and CFTC regulations thereunder that has total assets exceeding $10,000,000
or (b) an Eligible Contract Participant that can cause another person to qualify
as an Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

“Qualified IPO” means the issuance of Equity Interests by Borrower in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the Securities and Exchange Commission in accordance with
the Securities Act (whether alone or in connection with a secondary public
offering) that generates (x) gross cash proceeds of not less than $25,000,000,
and (y) Net Cash Proceeds actually received by Borrowers of not less than
$7,500,000.

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of the owned and leased premises identified on
Schedule 4.4 hereto or in and to any other premises or real property that are
hereafter owned or leased by any Loan Party.

“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, and
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Administrative Agent hereunder.

 

34



--------------------------------------------------------------------------------

“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.

“Reinvestment Notice” shall mean a written notice from the Borrowing Agent to
the Agents (i) stating that the Loan Parties have received Net Cash Proceeds and
the amount of such Net Cash Proceeds, (ii) describing the sale, disposition or
casualty event resulting in the receipt of such Net Cash Proceeds, and
(iii) stating the portion of Net Cash Proceeds to be reinvested in accordance
with Section 2.20(a) or (c) hereof.

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reportable ERISA Event” shall mean a reportable event described in Section 4043
of ERISA or the regulations promulgated thereunder, other than an event for
which the 30-day notice period is waived.

“Required Lenders” shall mean Lenders (not including Swing Loan Lender (in its
capacity as such Swing Loan Lender) or any Defaulting Lender) holding more than
fifty percent (50%) of either (a) the aggregate of the sum of (x) the Revolving
Commitment Amounts of all Lenders (excluding any Defaulting Lender), and (y) the
outstanding principal amount of the Term Loan, or (b) after the termination of
all commitments of Lenders hereunder, the sum of (x) the outstanding Revolving
Advances, Swing Loans and Term Loans, plus (y) the Maximum Undrawn Amount of all
outstanding Letters of Credit; provided, however, if there are fewer than three
(3) Lenders who are not Affiliates of each other, Required Lenders shall mean
all Lenders (excluding any Defaulting Lender).

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.

“Revolving Advances” shall mean Advances other than Letters of Credit, the Term
Loan and the Swing Loans.

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.

 

35



--------------------------------------------------------------------------------

“Revolving Commitment Amount” shall mean, as to any Revolving Lender, the
Revolving Commitment amount of such Revolving Lender set forth on Exhibit A
hereto (or, in the case of any Lender that becomes party to this Agreement after
the Closing Date pursuant to Section 16.3(c) or (d) hereof, the Revolving
Commitment amount (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement).

“Revolving Commitment Percentage” shall mean, as to any Revolving Lender, the
Revolving Commitment Percentage of such Revolving Lender set forth on Exhibit A
hereto (or, in the case of any Revolving Lender that becomes party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Revolving Commitment Percentage of such Revolving Lender as set forth in the
applicable Commitment Transfer Supplement).

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin plus the Alternate Base Rate and (b) with respect
to Revolving Advances that are LIBOR Rate Loans, an interest rate per annum
equal to the sum of the Applicable Margin plus the LIBOR Rate.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean, collectively, Agents, Issuer, Swing Loan Lender
and Lenders, together with any Affiliates of any Agent or any Lender to whom any
Hedge Liabilities or Cash Management Liabilities are owed and with each other
holder of any of the Obligations, and the respective successors and assigns of
each of them.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.

“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.

 

36



--------------------------------------------------------------------------------

“Subsidiary” shall mean of any Person a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person. Unless the context otherwise requires, each reference to Subsidiaries
hereby shall a reference to Subsidiaries of Borrowers.

“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
a Loan Party by any Subsidiary (other than a Foreign Subsidiary), 100% of such
issued and outstanding Equity Interests, and (b) with respect to any Equity
Interests issued to a Loan Party by any Foreign Subsidiary (i) 100% of such
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956(c)(2)) and (ii) 66% (or such greater percentage
that, due to a change in an Applicable Law after the date hereof, (x) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Loan Party and (y) could not reasonably be
expected to cause any material adverse tax consequences) of such issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)).

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.

“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.

“Swing Loan Note” shall mean the promissory note described in Section 2.4(a)
hereof.

“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

“Term” shall have the meaning set forth in Section 13.1 hereof.

“Term Loan” shall mean, collectively or individually, as applicable, Term Loan A
and Term Loan B.

“Term Loan A” shall have the meaning set forth in Section 2.3(a) hereof.

“Term Loan A Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to fund a portion of the Term Loan A in an aggregate
principal amount equal to the Term Loan A Commitment Amount (if any) of such
Lender.

 

37



--------------------------------------------------------------------------------

“Term Loan A Commitment Percentage” shall mean, as to any Term Loan Lender, the
Term Loan A Commitment Percentage of such Term Loan Lender set forth on Exhibit
A hereto (or, in the case of any Term Loan Lender that becomes party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Term Loan A Commitment Percentage (if any) of such Term Loan Lender as set forth
in the applicable Commitment Transfer Supplement).

“Term Loan A Commitment Amount” shall mean, as to any Term Loan Lender, the Term
Loan A Commitment Amount of such Term Loan Lender set forth on Exhibit A
attached hereto (or, in the case of any Lender that becomes party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Term Loan A Commitment Amount of such Term Loan Lender as set forth in the
applicable Commitment Transfer Supplement).

“Term Loan A Lender” shall mean a Lender holding a Term Loan A Commitment or a
Term Loan A Commitment Amount.

“Term Loan B” shall have the meaning set forth in Section 2.3(b) hereof.

“Term Loan B Agent” shall mean White Oak Global Advisors, LLC and its successors
and assigns.

Term Loan B Agent’s Office” means Term Loan B Agent’s address and, as
appropriate, account as set forth below, or such other address or account as
Term Loan B Agent may from time to time notify Borrowers, Guarantors and each
other Loan Party:

 

Address:

  

White Oak Global Advisors, LLC

  

3 Embarcadero Center, Suite 550

  

San Francisco, CA 94111

  

Facsimile No.: 415-644-4199

  

Email Address: sjohnston@whiteoaksf.com

  

Attention: Mr. Scott Johnston

  

with a copy to (which shall not constitute notice):

  

Cortland Capital Market Services

  

225 W. Washington Street, Suite 2100

  

Chicago, IL 60606

  

Email Address: whiteoakagency@whiteoaksf.com

  

                           legal@cortlandglobal.com

  

Attention: Agency Services-White Oak Global Advisors

Account:

  

BMO Harris Bank

  

ABA: 071-000-288

  

Account Number: 2048676

  

Account Name: White Oak Global Advisors, LLC

  

Attention: Ryan Morick

 

38



--------------------------------------------------------------------------------

“Term Loan B Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to fund a portion of the Term Loan B in an aggregate
principal amount equal to the Term Loan B Commitment Amount (if any) of such
Lender.

“Term Loan B Commitment Percentage” shall mean, as to any Term Loan Lender, the
Term Loan B Commitment Percentage of such Term Loan Lender set forth on Exhibit
A hereto (or, in the case of any Term Loan Lender that becomes party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Term Loan B Commitment Percentage (if any) of such Term Loan Lender as set forth
in the applicable Commitment Transfer Supplement).

“Term Loan B Commitment Amount” shall mean, as to any Term Loan Lender, the Term
Loan B Commitment Amount of such Term Loan Lender set forth on Exhibit A
attached hereto (or, in the case of any Lender that becomes party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Term Loan A Commitment Amount of such Term Loan Lender as set forth in the
applicable Commitment Transfer Supplement).

“Term Loan B Lender” shall mean a Lender holding a Term Loan B Commitment or a
Term Loan B Commitment Amount.

“Term Loan B LIBOR Index Adjustment Date” means the Closing Date, and the first
Business Day of each calendar month as long as any Obligations remain
outstanding.

“Term Loan B LIBOR Index Rate” means, as of any Term Loan B LIBOR Index
Adjustment Date, the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in Dollars for
a period equal to three months, which appears on the LIBOR01 Page on the date
which is two (2) Business Days prior to the Term Loan B LIBOR Index Adjustment
Date. For purposes hereof, “LIBOR01 Page” means the applicable Bloomberg LP page
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by Term Loan B
Agent from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market). Notwithstanding
the foregoing, on the day that is two (2) Business Days before the commencement
of any Term Loan B LIBOR Index Adjustment Date, if (a) any affected Term Loan B
Lender notifies Term Loan B Agent and Borrowing Agent that such interest rate
does not adequately and fairly reflect the cost to such Term Loan B Lenders of
funding their respective Term Loan B, or any Term Loan B Lender determines that
any Applicable Law has made it unlawful, or that any Governmental Body has
asserted that it is unlawful, for such Term Loan B Lender or its applicable
Lending Office to make, maintain or fund all or any portion of the Term Loan B
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Body has imposed material restrictions on the authority of such
Term Loan B Lender to do any of the foregoing or (b) Term Loan B Agent shall
have determined that reasonable means do not exist for ascertaining the
applicable Term Loan B LIBOR Index Rate, then, in each case, Term Loan B Agent
shall, as soon as practicable thereafter, give notice of such determination to
Borrowing Agent and Term Loan B Lenders, and the Term Loan B LIBOR Index Rate
made after receipt of such notice or after such determination until the

 

39



--------------------------------------------------------------------------------

circumstances giving rise to such notice or determination no longer exist, shall
be deemed to be the rate per annum at which deposits in Dollars for delivery as
of any Term Loan B LIBOR Index Adjustment Date in same day funds in the
approximate amount of such Term Loan B for a three-month period would be offered
by major banks in the London interbank market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the Term Loan B LIBOR
Index Adjustment Date, as determined by Term Loan B Agent.

“Term Loan B Margin” shall mean with respect to Advances under Term Loan B as of
the Closing Date and through and including the date immediately prior to the
first Subject Adjustment Date (as defined below), an amount equal to ten percent
(10%). Effective as of the first Business Day following Term Loan B Agent’s
receipt of the Compliance Certificate for the fiscal quarter ending March 31,
2017 required pursuant to Section 9.9 hereof and thereafter on the first
Business Day following Term Loan B Agent’s receipt of each quarterly Compliance
Certificate required pursuant to Section 9.9 hereof (such Business Day following
receipt, a “Subject Adjustment Date”), the Term Loan B Margin for Advances under
Term Loan B shall be adjusted, if necessary, to the applicable percent per annum
set forth in the pricing table below corresponding to Borrowers’ ratio of Funded
Debt to EBITDA (the “Leverage Ratio”), in each case for the most recently
completed fiscal quarter prior to the applicable Subject Adjustment Date:

 

LEVEL

  

LEVERAGE RATIO

   TERM LOAN B
MARGIN FOR
ADVANCES
CONSISTING OF
TERM LOAN B   I   

Greater than 4.50 to 1.00

     10.00 %  II   

Equal to or less than 4.50 to 1.00

     9.00 % 

If Loan Parties shall fail to deliver the Compliance Certificate required under
Section 9.9 by the dates required pursuant to such section, the Term Loan B
Margin shall be conclusively presumed to equal the highest Term Loan B Margin
specified in the pricing table set forth above until the date of delivery of
such Compliance Certificate, at which time the rate will be adjusted based upon
the Leverage Ratio reflected in such statements. Notwithstanding anything to the
contrary contained herein, (x) no downward adjustment in any Term Loan B Margin
shall be made on any Subject Adjustment Date on which any Event of Default shall
have occurred and be continuing, and (y) immediately and automatically upon the
occurrence of any Event of Default, the Term Loan B Margin shall increase to and
equal the highest Term Loan B Margin specified in the pricing table set forth
above and shall continue at such highest Term Loan B Margin until the date (if
any) on which such Event of Default shall be waived in accordance with the
provisions of this Agreement, at which time the rate will be adjusted based upon
the Leverage Ratio for the most recently ended fiscal quarter. Any increase in
interest rates payable by Loan Parties under this Agreement and the Other
Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates resulting
from the occurrence of any Event of Default (including, if applicable, any Event
of Default arising from a breach of Sections 9.7 or 9.9 hereof) and/or the
effectiveness of the Default Rate provisions of Section 3.1 hereof.

 

40



--------------------------------------------------------------------------------

If, as a result of any miscalculation of Borrowers’ Leverage Ratio, Term Loan B
Agent determines that a proper calculation of the Leverage Ratio for any period
would have resulted in different pricing for such period, then if the proper
calculation would have resulted in a higher interest rate for such period,
automatically and immediately without the necessity of any demand or notice by
Term Loan B Agent or any other affirmative act of any party, the interest
accrued on the applicable outstanding Advances for such period under the
provisions of this Agreement and the Other Documents shall be deemed to be
retroactively increased by, and Loan Parties shall be obligated to immediately
pay to Term Loan B Agent for the ratable benefit of Term Loan B Lenders, an
amount equal to the excess of the amount of interest that should have been paid
for such period over the amount of interest actually paid for such period.

“Term Loan Commitment” shall mean, as applicable, the Term Loan A Commitment or
Term Loan B Commitment of any Term Loan Lender.

“Term Loan Commitment Amount” shall mean, as applicable, any Term Loan Lender’s
Term Loan A Commitment Amount or Term Loan B Commitment Amount

“Term Loan Commitment Percentage” shall mean, as applicable, any Term Loan
Lender’s Term Loan A Commitment Percentage or Term Loan B Commitment Percentage.

“Term Loan Lender” shall mean, as applicable, a Term Loan A Lender and/or a Term
Loan B Lender.

“Term Loan Rate” shall mean (a) with respect to Term Loan A Advances that are
Domestic Rate Loans, an interest rate per annum equal to the sum of the
Applicable Margin plus the Alternate Base Rate, (b) with respect to Term Loan A
Advances that are LIBOR Rate Loans an interest rate per annum equal to the sum
of the Applicable Margin plus the LIBOR Rate, and (c) with respect to Term Loan
B Advances, an interest rate per annum equal to the sum of the Applicable Margin
plus the greater of (i) the Term Loan B LIBOR Index Rate, as adjusted as of each
Term Loan B LIBOR Index Adjustment Date, and (ii) one percent (1.0%).

“Term Note” shall mean, collectively, the promissory notes described in
Section 2.3 hereof.

“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Loan Party, any Subsidiary or any member of the
Controlled Group from a Plan during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (d) the commencement of
proceedings by the PBGC to terminate a Plan; (e) any event or condition
(i) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(ii) that may result in the termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA; (f) the partial or complete withdrawal, within the
meaning of Section 4203 or 4205 of ERISA, of any Loan Party, any Subsidiary or
any member of the

 

41



--------------------------------------------------------------------------------

Controlled Group from a Multiemployer Plan; (g) notice that a Multiemployer Plan
is subject to Section 4245 of ERISA; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent,
upon any Loan Party, any Subsidiary or any member of the Controlled Group.

“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances. “Toxic Substance” includes
but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.

“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount minus the Maximum Undrawn Amount of all outstanding Letters of Credit,
minus (b) the sum of (i) the outstanding amount of Advances (other than the Term
Loan) plus (ii) all amounts due and owing to any Borrower’s trade creditors
which are outstanding sixty (60) days or more past their due date, plus
(iii) fees and expenses incurred in connection with the Transactions for which
Borrowers are liable but which have not been paid or charged to Borrowers’
Account.

“Unfunded Capital Expenditures” shall mean, as to any Loan Party, without
duplication, a Capital Expenditure funded (a) from such Loan Party’s internally
generated cash flow or (b) with the proceeds of a Revolving Advance or Swing
Loan.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

1.3    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims”, “deposit accounts”, “documents”, “equipment”,
“financial asset”, “fixtures”, “general intangibles”, “goods”, “instruments”,
“inventory”, “investment property”, “letter-of-credit rights”, “payment
intangibles”, “proceeds”, “promissory note” “securities”, “software” and
“supporting obligations” as and when used in the description of Collateral shall
have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

 

42



--------------------------------------------------------------------------------

1.4    Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement,
except where the context clearly requires otherwise. Any pronoun used shall be
deemed to cover all genders. Wherever appropriate in the context, terms used
herein in the singular also include the plural and vice versa. All references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations. Unless otherwise provided, all references to
any instruments or agreements to which any Agent is a party, including
references to any of the Other Documents, shall include any and all
modifications, supplements or amendments thereto, any and all restatements or
replacements thereof and any and all extensions or renewals thereof. Except as
otherwise expressly provided for herein, all references herein to the time of
day shall mean the time in New York, New York. Unless otherwise provided, all
financial calculations shall be performed with Inventory valued on a first-in,
first-out basis. Whenever the words “including” or “include” shall be used, such
words shall be understood to mean “including, without limitation” or “include,
without limitation”. A Default or an Event of Default shall be deemed to exist
at all times during the period commencing on the date that such Default or Event
of Default occurs to the date on which such Default or Event of Default is
waived in writing pursuant to this Agreement or, in the case of a Default, is
cured within any period of cure expressly provided for in this Agreement; and an
Event of Default shall “continue” or be “continuing” until such Event of Default
has been waived in writing by Required Lenders. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of any
Agent, any agreement entered into by any Agent pursuant to this Agreement or any
of the Other Documents, any payment made by or to or funds received by any Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by any Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agents and Lenders. All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

 

II.

ADVANCES, PAYMENTS.

2.1    Revolving Advances.

(a)    Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement specifically including Section 2.1(b), each Revolving
Lender, severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Revolving Lender’s
Revolving Commitment Percentage of the lesser of (x) the Maximum Revolving
Advance Amount, less the outstanding amount of Swing Loans,

 

43



--------------------------------------------------------------------------------

less the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit
or (y) an amount equal to the sum of:

(i)    the sum of (a) up to 85% of Eligible Receivables, plus (b) up to 90% of
Eligible Insured Foreign Receivables, plus (c) up to the lesser of (I) 95% of
Eligible CAT Receivables, and (II) $8,600,000 (as applicable, the “Receivables
Advance Rates”), plus

(ii)    the least of (A) the sum of (I) up to 65% of the value of the Eligible
Inventory (other than Eligible Inventory consisting of finished goods machines
and service parts that are current), plus (II) 80% of the value of Eligible
Inventory consisting of finished goods machines, plus (III) 75% of the value of
Eligible Inventory consisting of service parts that are current) (as applicable,
the “Inventory Advance Rate”), (B) up to 90% of the appraised net orderly
liquidation value of Eligible Inventory (as evidenced by an Inventory appraisal
satisfactory to Administrative Agent in its sole discretion exercised in good
faith) (the “Inventory NOLV Advance Rate”, together with the Inventory Advance
Rate and the Receivables Advance Rates, collectively, the “Advance Rates”), or
(C) $15,000,000 in the aggregate at any one time, minus

(iii)    the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus

(iv)    such reserves as Administrative Agent may reasonably deem proper and
necessary from time to time.

The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus (y)
Sections 2.1(a)(y)(iii) and (iv) at any time and from time to time shall be
referred to as the “Formula Amount”. The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).
Notwithstanding anything to the contrary contained in the foregoing or otherwise
in this Agreement or any Other Document, the outstanding aggregate principal
amount of Swing Loans and the Revolving Advances at any one time outstanding
shall not exceed an amount equal to the lesser of (i) the Maximum Revolving
Advance Amount less the Maximum Undrawn Amount of all outstanding Letters of
Credit or (ii) the Formula Amount.

(b)    Sublimits. Revolving Advances made to Borrowers against (i) Eligible
Insured Foreign Receivables owing from C.E.G. Distributions Pty Limited shall
not exceed $6,000,000 in the aggregate, at any time outstanding, (ii) Eligible
Insured Receivables and Eligible CAT Receivables that are due or unpaid more
than ninety (90) days after the original invoice date or sixty (60) days after
the original due date shall not exceed $1,000,000 in the aggregate, at any time
outstanding, and (iii) slow moving Eligible Inventory (as determined by
Administrative Agent in its Permitted Discretion) shall not exceed $2,000,000 in
the aggregate, at any time outstanding.

(c)    Discretionary Rights. The Advance Rates may be increased or decreased by
Administrative Agent at any time and from time to time in the exercise of its
Permitted Discretion. Each Borrower consents to any such increases or decreases
and acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent.
Notwithstanding anything to the contrary in the foregoing, the rights of
Administrative Agent under this subsection are subject to the provisions of
Section 16.2(b).

 

44



--------------------------------------------------------------------------------

2.2    Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.

(a)    Borrowing Agent on behalf of any Borrower may notify Administrative Agent
prior to 10:00 a.m. on a Business Day of a Borrower’s request to incur, on that
day, a Revolving Advance hereunder. Should any amount required to be paid as
interest on Revolving Advances or Term Loan A hereunder, or as fees or other
charges under this Agreement or any other agreement with Administrative Agent or
Lenders, or with respect to any other Obligation under this Agreement, become
due, Administrative Agent may, in its sole discretion, deem the same a request
for a Revolving Advance maintained as a Domestic Rate Loan as of the date such
payment is due, in the amount required to pay in full such interest, fee, charge
or Obligation, and such request shall be irrevocable, and Administrative Agent
may, in its sole discretion, make such Revolving Advance.

(b)    Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Revolving Advance,
Borrowing Agent shall give Administrative Agent written notice by no later than
10:00 a.m. on the day which is three (3) Business Days prior to the date such
LIBOR Rate Loan is to be borrowed, specifying (i) the date of the proposed
borrowing or conversion (which shall be a Business Day), (ii) the type of
borrowing and the amount of such Advance to be borrowed, which amount shall be
in a minimum amount of $1,000,000 and in integral multiples of $500,000
thereafter, and (iii) the duration of the first Interest Period therefor.
Interest Periods for LIBOR Rate Loans shall be for one, two, three or six
months; provided that, if an Interest Period would end on a day that is not a
Business Day, it shall end on the next succeeding Business Day unless such day
falls in the next succeeding calendar month in which case the Interest Period
shall end on the next preceding Business Day. No LIBOR Rate Loan shall be made
available to any Borrower during the continuance of a Default or an Event of
Default. After giving effect to each requested LIBOR Rate Loan, including those
which are converted from a Domestic Rate Loan under Section 2.2(e), there shall
not be outstanding more than four (4) LIBOR Rate Loans, in the aggregate at any
time.

(c)    Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.

(d)    Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Administrative Agent
pursuant to Section 2.2(b) or by its notice of conversion given to
Administrative Agent pursuant to Section 2.2(e), as the case may be. Borrowing
Agent shall elect the duration of each succeeding Interest Period by giving
irrevocable written notice to Administrative Agent of such duration not later
than 10:00 a.m. on the day which is three (3) Business Days prior to the last
day of the then current Interest

 

45



--------------------------------------------------------------------------------

Period applicable to such LIBOR Rate Loan. If Borrowing Agent fails to give
timely notice of the continuation of a LIBOR Rate Loan, or fails to select an
Interest Period in any continuation notice, Borrowing Agent shall be deemed to
have elected to continue such LIBOR Rate Loan with an Interest Period of one
(1) month.

(e)    Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan consisting of a
Revolving Advance or Term Loan A, or on any Business Day with respect to
Domestic Rate Loans consisting of Revolving Advances or Term Loan A, convert any
such loan into a loan of another type in the same aggregate principal amount
provided that any conversion of a LIBOR Rate Loan shall be made only on the last
Business Day of the then current Interest Period applicable to such LIBOR Rate
Loan. If Borrowing Agent desires to convert a Revolving Advance or any portion
of Term Loan A, Borrowing Agent shall give Administrative Agent written notice
by no later than 10:00 a.m. (i) on the day which is three (3) Business Days
prior to the date on which such conversion is to occur with respect to a
conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or (ii) on the day
which is one (1) Business Day prior to the date on which such conversion is to
occur (which date shall be the last Business Day of the Interest Period for the
applicable LIBOR Rate Loan) with respect to a conversion from a LIBOR Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is to a LIBOR Rate Loan, the
duration of the first Interest Period therefor.

(f)    At its option and upon written notice to Agents given prior to 10:00 a.m.
at least three (3) Business Days prior to the date of such prepayment, any
Borrower may, subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans
(without penalty or premium in the case of Revolving Advances that are not
accompanied by a permanent reduction in the Revolving Commitments) and/or LIBOR
Index Rate Loans in whole at any time or in part from time to time with accrued
interest on the principal being prepaid to the date of such repayment; provided
however that no prepayment shall be made on the Term Loans unless on the date of
and after giving effect to such payment, Borrowers have Undrawn Availability of
not less than $4,000,000. Such Borrower shall specify the date of prepayment of
Advances which are LIBOR Rate Loans or LIBOR Index Rate Loans, as applicable,
and the amount of such prepayment. In the event that any prepayment of a LIBOR
Rate Loan consisting of a Revolving Advance or Term Loan A is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, such Borrower shall indemnify
Administrative Agent and Lenders therefor in accordance with Section 2.2(g)
hereof.    Except as otherwise provided in this Agreement, and subject to any
written agreement among the Agents and/or the Lenders, for so long as any
principal amount of any Term Loan A is outstanding, all voluntary prepayments of
the Term Loans shall be applied first, to Term Loan A ratably thereto in the
inverse order of maturities thereof (including the final installment thereof)
until paid in full and second, to Term Loan B ratably thereto in the inverse
order of maturities thereof (including the final installment thereof).

(g)    Each Loan Party shall indemnify Administrative Agent and Lenders and hold
Administrative Agent and Lenders harmless from and against any and all losses or
expenses that Administrative Agent and Lenders may sustain or incur as a
consequence of any prepayment, conversion of or any default by any Borrower in
the payment of the principal of or

 

46



--------------------------------------------------------------------------------

interest on any LIBOR Rate Loan or LIBOR Index Rate Loan or failure by any
Borrower to complete a borrowing of, a prepayment of or conversion of or to a
LIBOR Rate Loan or LIBOR Index Rate Loan after notice thereof has been given,
including, but not limited to, any interest payable by any Agent or Lenders to
lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans or LIBOR Index Rate Loans hereunder. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by Administrative
Agent, Term Loan B Agent or any Lender to Borrowing Agent shall be conclusive
absent manifest error.

(h)    Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, including without limitation any Change in Law, shall
make it unlawful for Lenders or any Lender (for purposes of this subsection (h),
the term “Lender” shall include any Lender and the office or branch where any
Lender or any Person controlling such Lender makes or maintains any LIBOR Rate
Loans) to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or
such affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected LIBOR Rate Loans are then
outstanding, promptly upon request from Administrative Agent, either pay all
such affected LIBOR Rate Loans or convert such affected LIBOR Rate Loans into
loans of another type. If any such payment or conversion of any LIBOR Rate Loan
is made on a day that is not the last day of the Interest Period applicable to
such LIBOR Rate Loan, Borrowers shall pay Administrative Agent, upon
Administrative Agent’s request, such amount or amounts set forth in clause
(g) above. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.

(i)    Notwithstanding anything to the contrary set forth in this Agreement,
each Term Loan B shall be a LIBOR Index Rate Loan.

2.3    Term Loans.

(a)    Term Loan A. Subject to the terms and conditions of this Agreement, each
Term Loan A Lender, severally and not jointly, will make a term loan to
Borrowers in the amount equal to such Term Loan A Lender’s Term Loan A
Commitment Percentage of $8,500,000 (the “Term Loan A”). The Term Loan A shall
be advanced on the Closing Date and shall be, with respect to principal, payable
as follows, subject to acceleration upon the occurrence of an Event of Default
under this Agreement or termination of this Agreement: on or before the date
that is forty-five (45) days after the last day of each fiscal quarter (each a
“True-Up Date”), commencing with the fiscal quarter ending March 31, 2017 and
continuing thereafter through and including the last such date occurring
immediately prior to the end of the Term, Borrowers shall repay the Term Loan A
in an amount equal to the greater of (x) $212,500 and (y) the Term Loan A
Lenders Pro Rata Share of the lesser of (I) 50% of Excess Cash Flow for the most
recently ended prior fiscal quarter for which financial statements were
delivered to Agents and (II) 50% of the Maximum True Up Amount (provided that
Borrowers shall pay the amount set forth in the foregoing clause (x) no later
than the first Business Day following the last day of each fiscal quarter,
commencing with the fiscal quarter ending March 31, 2017 and continuing
thereafter through and including the last such date occurring immediately prior
to the end of the Term (it being understood and agreed that if the amount
calculated pursuant to the foregoing clause (y) for each such period exceeds the
amount set forth in the foregoing clause (x),

 

47



--------------------------------------------------------------------------------

the difference thereof (if any) shall be paid by Borrowers no later than the
applicable True-Up Date)) followed by a final payment of all unpaid principal,
accrued and unpaid interest and all unpaid fees and expenses upon expiration of
the Term. The Term Loan A shall be evidenced by one or more secured promissory
notes (collectively, the “Term Note”) in substantially the form attached hereto
as Exhibit 2.3. Term Loan A may consist of Domestic Rate Loans or LIBOR Rate
Loans, or a combination thereof, as Borrowing Agent may request; and in the
event that Borrowers desire to obtain or extend any portion of the Term Loan A
as a LIBOR Rate Loan or to convert any portion of the Term Loan A from a
Domestic Rate Loan to a LIBOR Rate Loan, Borrowing Agent shall comply with the
notification requirements set forth in Sections 2.2(b) and/or (e) and the
provisions of Sections 2.2(b) through (h) shall apply.

(b)    Term Loan B. Subject to the terms and conditions of this Agreement, each
Term Loan B Lender, severally and not jointly, will make a term loan to
Borrowers in the amount equal to such Term Loan B Lender’s Term Loan B
Commitment Percentage of $21,500,000 (the “Term Loan B”). The Term Loan B shall
be advanced on the Closing Date and shall be, with respect to principal, payable
as follows, subject to acceleration upon the occurrence of an Event of Default
under this Agreement or termination of this Agreement: on or before the date
that is forty-five (45) days after the last day of each fiscal quarter (each a
“True-Up Date”), commencing with the fiscal quarter ending March 31, 2017 and
continuing thereafter through and including the last such date occurring
immediately prior to the end of the Term, Borrowers shall repay the Term Loan B
in an amount equal to the greater of (x) $537,500 and (y) the Term Loan B
Lenders Pro Rata Share of the lesser of (I) 50% of Excess Cash Flow for the most
recently ended prior fiscal quarter for which financial statements were
delivered to Agents and (II) 50% of the Maximum True Up Amount (provided that
Borrowers shall pay the amount set forth in the foregoing clause (x) no later
than the first Business Day following the last day of each fiscal quarter,
commencing with the fiscal quarter ending March 31, 2017 and continuing
thereafter through and including the last such date occurring immediately prior
to the end of the Term (it being understood and agreed that if the amount
calculated pursuant to the foregoing clause (y) for each such period exceeds the
amount set forth in the foregoing clause (x), the difference thereof (if any)
shall be paid by Borrowers no later than the applicable True-Up Date)), followed
by a final payment of all unpaid principal, accrued and unpaid interest and all
unpaid fees and expenses upon expiration of the Term. The Term Loan B shall be
evidenced by one or more Term Notes. Term Loan B shall consist of LIBOR Rate
Index Loans only.

(c)    In the event that financial statements for the last month of any fiscal
quarter required pursuant to Section 9.9 hereof are not so delivered, then a
calculation of Excess Cash Flow based upon reasonable estimated amounts taking
into account prior financial statements of the Borrowers and other information
communicated by the Borrowers to the Agents shall be made by Administrative
Agent and Term Loan B Agent upon which calculation Borrowers shall make the
payments required by this Section 2.3, subject to adjustment when the financial
statements are delivered to Agents as required hereby, which adjustments may
include offsetting such payments against subsequent quarterly payments of
principal. The calculation made by Administrative Agent and Term Loan B Agent
shall not be deemed a waiver of any rights Agents or Lenders may have as a
result of the failure by Borrowers to deliver such financial statements.

 

48



--------------------------------------------------------------------------------

2.4    Swing Loans.

(a)    Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Revolving Lenders and
Administrative Agent for administrative convenience, Administrative Agent,
Revolving Lenders and Swing Loan Lender agree that in order to facilitate the
administration of this Agreement, Swing Loan Lender may, at its election and
option made in its sole discretion cancelable at any time for any reason
whatsoever, make swing loan advances (“Swing Loans”) available to Borrowers as
provided for in this Section 2.4 at any time or from time to time after the date
hereof to, but not including, the expiration of the Term, in an aggregate
principal amount up to but not in excess of the Maximum Swing Loan Advance
Amount, provided that the outstanding aggregate principal amount of Swing Loans
and the Revolving Advances at any one time outstanding shall not exceed an
amount equal to the lesser of (i) the Maximum Revolving Advance Amount less the
Maximum Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula
Amount. All Swing Loans shall be Domestic Rate Loans only. Borrowers may borrow
(at the option and election of Swing Loan Lender), repay and re-borrow (at the
option and election of Swing Loan Lender) Swing Loans and Swing Loan Lender may
make Swing Loans as provided in this Section 2.4 during the period between
Settlement Dates. All Swing Loans shall be evidenced by a secured promissory
note (the “Swing Loan Note”) substantially in the form attached hereto as
Exhibit 2.4(a). Swing Loan Lender’s agreement to make Swing Loans under this
Agreement is cancelable at any time for any reason whatsoever and the making of
Swing Loans by Swing Loan Lender from time to time shall not create any duty or
obligation, or establish any course of conduct, pursuant to which Swing Loan
Lender shall thereafter be obligated to make Swing Loans in the future

(b)    Upon either (i) any request by Borrowing Agent for a Revolving Advance
made pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed
request by Borrowers for a Revolving Advance pursuant to the provisions of the
last sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowers as a Swing Loan;
provided that notwithstanding anything to the contrary provided for herein,
Swing Loan Lender may not make Swing Loan Advances if Swing Loan Lender has been
notified by Administrative Agent or by Required Lenders that one or more of the
applicable conditions set forth in Section 8.2 of this Agreement have not been
satisfied or the Revolving Commitments have been terminated for any reason.

(c)    Upon the making of a Swing Loan (whether before or after the occurrence
of a Default or an Event of Default and regardless of whether a Settlement has
been requested with respect to such Swing Loan), each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from Swing Loan Lender, without recourse or warranty, an
undivided interest and participation in such Swing Loan in proportion to its
Revolving Commitment Percentage. Swing Loan Lender or Administrative Agent may,
at any time, require the Revolving Lenders to fund such participations by means
of a Settlement as provided for in Section 2.6(d) below. From and after the
date, if any, on which any Revolving Lender is required to fund, and funds, its
participation in any Swing Loans purchased hereunder, Administrative Agent shall
promptly distribute to such Lender its Revolving Commitment Percentage of all
payments of principal and interest and all proceeds of Collateral received by
Administrative Agent in respect of such Swing Loan; provided that no Revolving
Lender shall be obligated in any event to make Revolving Advances

 

49



--------------------------------------------------------------------------------

in an amount in excess of its Revolving Commitment Amount minus its
Participation Commitment (taking into account any reallocations under
Section 2.22) of the Maximum Undrawn Amount of all outstanding Letters of
Credit.

2.5    Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agents may designate from time to time and,
together with any and all other Obligations of Loan Parties to Agents or
Lenders, shall be charged to Borrowers’ Account on Administrative Agent’s or
Term Loan B Agent’s books, as applicable. The proceeds of each Revolving Advance
or Swing Loan requested by Borrowing Agent on behalf of any Borrower or deemed
to have been requested by any Borrower under Sections 2.2(a), 2.6(b) or 2.14
hereof shall, (i) with respect to requested Revolving Advances, to the extent
Revolving Lenders make such Revolving Advances in accordance with Section
2.2(a), 2.6(b) or 2.14 hereof, and with respect to Swing Loans made upon any
request by Borrowing Agent for a Revolving Advance to the extent Swing Loan
Lender makes such Swing Loan in accordance with Section 2.4(b) hereof, be made
available to the applicable Borrower on the day so requested by way of credit to
such Borrower’s operating account at PNC, or such other bank as Borrowing Agent
may designate following notification to Administrative Agent, in immediately
available federal funds or other immediately available funds or, (ii) with
respect to Revolving Advances deemed to have been requested by any Borrower or
Swing Loans made upon any deemed request for a Revolving Advance by any
Borrower, be disbursed to Administrative Agent and shall be applied to the
outstanding Obligations giving rise to such deemed request in accordance with
the terms of this Agreement. During the Term, Borrowers may use the Revolving
Advances and Swing Loans by borrowing, prepaying and reborrowing, all in
accordance with the terms and conditions hereof.

2.6    Making and Settlement of Advances.

(a)    Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Revolving Lenders (subject to any
contrary terms of Section 2.22). Term Loan A shall be advanced according to the
applicable Term Loan A Commitment Percentages of the Term Loan A Lenders. Term
Loan B shall be advanced according to the applicable Term Loan B Commitment
Percentages of the Term Loan B Lenders. Each borrowing of Swing Loans shall be
advanced by Swing Loan Lender alone.

(b)    Promptly after receipt by Administrative Agent of a request or a deemed
request for a Revolving Advance pursuant to Section 2.2(a) and, with respect to
Revolving Advances, to the extent Administrative Agent elects not to provide a
Swing Loan or the making of a Swing Loan would result in the aggregate amount of
all outstanding Swing Loans exceeding the maximum amount permitted in Section
2.4(a), Administrative Agent shall notify Revolving Lenders of its receipt of
such request specifying the information provided by Borrowing Agent and the
apportionment among Revolving Lenders of the requested Revolving Advance as
determined by Administrative Agent in accordance with the terms hereof. Each
Revolving Lender shall remit the principal amount of each Revolving Advance to
Administrative Agent such that Administrative Agent is able to, and
Administrative Agent shall, to the extent the applicable Revolving Lenders have
made funds available to it for such purpose and subject to Section 8.2, fund
such Revolving Advance to Borrowers in U.S. Dollars and immediately available
funds at the Payment Office prior to the close of business, on the applicable
borrowing

 

50



--------------------------------------------------------------------------------

date; provided that if any applicable Revolving Lender fails to remit such funds
to Administrative Agent in a timely manner, Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Advance of such
Revolving Lender on such borrowing date, and such Revolving Lender shall be
subject to the repayment obligation in Section 2.6(c) hereof.

(c)    Unless Administrative Agent shall have been notified by telephone,
confirmed in writing, by any Revolving Lender that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to Administrative Agent,
Administrative Agent may (but shall not be obligated to) assume that such
Revolving Lender has made such amount available to Administrative Agent on such
date in accordance with Section 2.6(b) and may, in reliance upon such
assumption, make available to Borrowers a corresponding amount. In such event,
if a Revolving Lender has not in fact made its applicable Revolving Commitment
Percentage of the requested Revolving Advance available to Administrative Agent,
then the applicable Revolving Lender and Borrowers severally agree to pay to
Administrative Agent on demand such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to
Borrowers through but excluding the date of payment to Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of (A) (x)
the daily average Federal Funds Effective Rate (computed on the basis of a year
of 360 days) during such period as quoted by Administrative Agent, times
(y) such amount or (B) a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by Borrowers, the Revolving Interest Rate for Revolving
Advances that are Domestic Rate Loans. If such Revolving Lender pays its share
of the applicable Revolving Advance to Administrative Agent, then the amount so
paid shall constitute such Revolving Lender’s Revolving Advance. Any payment by
Borrowers shall be without prejudice to any claim Borrowers may have against a
Revolving Lender that shall have failed to make such payment to Administrative
Agent. A certificate of Administrative Agent submitted to any Revolving Lender
or Borrowers with respect to any amounts owing under this paragraph (c) shall be
conclusive, in the absence of manifest error.

(d)    Administrative Agent, on behalf of Swing Loan Lender, shall demand
settlement (a “Settlement”) of all or any Swing Loans with Revolving Lenders on
at least a weekly basis, or on any more frequent date that Administrative Agent
elects or that Swing Loan Lender at its option exercisable for any reason
whatsoever may request, by notifying Revolving Lenders of such requested
Settlement by facsimile, telephonic or electronic transmission no later than
3:00 p.m. on the date of such requested Settlement (the “Settlement Date”).
Subject to any contrary provisions of Section 2.22, each Revolving Lender shall
transfer the amount of such Revolving Lender’s Revolving Commitment Percentage
of the outstanding principal amount (plus interest accrued thereon to the extent
requested by Administrative Agent) of the applicable Swing Loan with respect to
which Settlement is requested by Administrative Agent, to such account of
Administrative Agent as Administrative Agent may designate not later than 5:00
p.m. on such Settlement Date if requested by Administrative Agent by 3:00 p.m.,
otherwise not later than 5:00 p.m. on the next Business Day. Settlements may
occur at any time notwithstanding that the conditions precedent to making
Revolving Advances set forth in Section 8.2 have not been satisfied or the
Revolving Commitments shall have otherwise been terminated at such time. All
amounts so transferred to Administrative Agent shall be applied against the
amount of

 

51



--------------------------------------------------------------------------------

outstanding Swing Loans and, when so applied shall constitute Revolving Advances
of such Revolving Lenders accruing interest as Domestic Rate Loans. If any such
amount is not transferred to Administrative Agent by any Revolving Lender on
such Settlement Date, Administrative Agent shall be entitled to recover such
amount on demand from such Lender together with interest thereon as specified in
Section 2.6(c).

(e)    If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.

2.7    Maximum Advances. The aggregate balance of Revolving Advances plus Swing
Loans outstanding at any time shall not exceed the lesser of (a) the Maximum
Revolving Advance Amount less the aggregate Maximum Undrawn Amount of all issued
and outstanding Letters of Credit or (b) the Formula Amount.

2.8    Manner and Repayment of Advances.

(a)    The Revolving Advances and Swing Loans shall be due and payable in full
on the last day of the Term subject to earlier prepayment as herein provided.
Term Loan A shall be due and payable as provided in Section 2.3(a) hereof and
shall be due and payable in full on the last day of the Term, subject to
mandatory prepayments as herein provided. Term Loan B shall be due and payable
as provided in Section 2.3(b) hereof and shall be due and payable in full on the
last day of the Term, subject to mandatory prepayments as herein provided
Notwithstanding the foregoing, all Advances shall be subject to earlier
repayment upon (x) acceleration upon the occurrence of an Event of Default under
this Agreement or (y) termination of this Agreement. Each payment (including
each prepayment) by any Borrower on account of the principal of and interest on
the Advances (other than the Term Loans) shall be applied, first to the
outstanding Swing Loans and next, pro rata according to the applicable Revolving
Commitment Percentages of Revolving Lenders, to the outstanding Revolving
Advances (subject

 

52



--------------------------------------------------------------------------------

to any contrary provisions of Section 2.22). Each payment (including each
prepayment) by any Borrower on account of the principal of and interest on Term
Loan A shall be applied to Term Loan A pro rata according to the Term Loan A
Commitment Percentages of the Term Loan A Lenders. Each payment (including each
prepayment) by any Borrower on account of the principal of and interest on Term
Loan B shall be applied to Term Loan B pro rata according to the Term Loan B
Commitment Percentages of the Term Loan B Lenders.

(b)    Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by Agents on the date received by such Agent. Each Agent
shall conditionally credit Borrowers’ Account for each item of payment on the
next Business Day after the Business Day on which such item of payment is
received by such Agent (and the Business Day on which each such item of payment
is so credited shall be referred to, with respect to such item, as the
“Application Date”). Neither Agent is, however, required to credit Borrowers’
Account for the amount of any item of payment which is unsatisfactory to such
Agent and such Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned, for any reason whatsoever, to such Agent unpaid.
Subject to the foregoing, Borrowers agree that for purposes of computing the
interest charges under this Agreement, each item of payment received by any
Agent shall be deemed applied by such Agent on account of the Obligations on its
respective Application Date. Loan Parties further agree that there is a monthly
float charge payable to Administrative Agent for Administrative Agent’s sole
benefit, in an amount equal to (y) the face amount of all items of payment
received during the prior month (including items of payment received by
Administrative Agent as a wire transfer or electronic depository check)
multiplied by (z) the Revolving Interest Rate with respect to Domestic Rate
Loans for one (1) Business Day. All proceeds received by Administrative Agent
shall be applied to the satisfaction of the Obligations as follows: (A) in
accordance with Section 11.5 of this Agreement, provided that, in the absence of
any Event of Default, (I) payments matching specified scheduled payments then
due shall be applied to those scheduled payments, (II) voluntary prepayments
shall be applied as set forth in Section 2.2(f), (III) mandatory prepayments
shall be applied as set forth in Section 2.20, (IV) Cure Amounts and
Availability Cure Amounts shall be applied as set forth in Section 10.17 and
10.18 respectively, and (B) proceeds of Receivables received in a Blocked
Account and/or Depository Account shall be applied in accordance with Section
4.8(h).

(c)    All payments (including prepayments) of principal, interest and other
amounts payable hereunder (except with respect to Term Loan B), or under any of
the Other Documents shall be made to Administrative Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in Dollars in federal funds or
other funds immediately available to Administrative Agent without deduction,
setoff or counterclaim; and funds received after that hour shall be deemed to
have been received by Administrative Agent on the following Business Day. All
payments (including prepayments) of principal, interest and other amounts
payable hereunder with respect to Term Loan B shall be made to Term Loan B Agent
at Term Loan B Agent’s Office not later than 1:00 p.m on the due date therefor
in Dollars in federal funds or other funds immediately available to Term Loan B
Agent without deduction, setoff or counterclaim; and funds received after that
hour shall be deemed to have been received by Term Loan B Agent on the following
Business Day. Borrowing Agent shall promptly notify Agents of any such payment
and/or prepayment of the Term Loans. Administrative Agent shall have the right,
but not the obligation, to effectuate payment of any and all Obligations due and
owing hereunder by charging Borrowers’ Account or by making Advances as provided
in Section 2.2 hereof.

 

53



--------------------------------------------------------------------------------

2.9    Repayment of Excess Advances. If at any time the aggregate balance of
outstanding Revolving Advances, Swing Loans, Term Loans, and/or Advances taken
as a whole exceeds the maximum amount of such type of Advances and/or Advances
taken as a whole (as applicable) permitted hereunder, such excess Advances shall
be immediately due and payable without the necessity of any demand, at the
Payment Office or the Term Loan B Agent’s Office, as applicable, whether or not
a Default or an Event of Default has occurred.

2.10    Statement of Account. Administrative Agent and Term Loan B Agent shall
maintain, in accordance with their customary procedures, a loan account
(“Borrowers’ Account”) in the name of Borrowers in which (i) with respect to
Administrative Agent shall be recorded the date and amount of each Advance
(other than Term Loan B) made by Administrative Agent or Lenders and the date
and amount of each payment in respect thereof, and (ii) with respect to Term
Loan B Agent shall be recorded the date and amount of each Term Loan B made by
Term Loan B Agent or Lenders and the date and amount of each payment in respect
thereof; provided, however, the failure by Administrative Agent or Term Loan B
Agent, as applicable to record the date and amount of any Advance shall not
adversely affect any Agent or any Lender. Each month, Administrative Agent and
Term Loan B Agent shall send to Borrowing Agent a statement showing the
accounting for the respective Advances made, payments made or credited in
respect thereof, and other transactions between Administrative Agent or Term
Loan B Agent, as applicable, Lenders and Borrowers during such month. The
monthly statements shall be deemed correct and binding upon Borrowers in the
absence of manifest error and shall constitute an account stated between Lenders
and Borrowers unless Administrative Agent or Term Lan B Agent, as applicable,
receives a written statement of Borrowers’ specific exceptions thereto within
thirty (30) days after such statement is received by Borrowing Agent. As to
Borrowers, the records of Administrative Agent and Term Loan B Agent with
respect to Borrowers’ Account shall be conclusive evidence absent manifest error
of the amounts of Advances and other charges thereto and of payments applicable
thereto.

2.11    Letters of Credit.

(a)    Subject to the terms and conditions hereof, Issuer shall issue or cause
the issuance of standby and/or trade letters of credit denominated in Dollars
(“Letters of Credit”) for the account of any Borrower except to the extent that
the issuance thereof would then cause the sum of (i) the outstanding Revolving
Advances plus (ii) the outstanding Swing Loans, plus (iii) the Maximum Undrawn
Amount of all outstanding Letters of Credit, plus (iv) the Maximum Undrawn
Amount of the Letter of Credit to be issued to exceed the lesser of (x) the
Maximum Revolving Advance Amount or (y) the Formula Amount (calculated without
giving effect to the deductions provided for in Section 2.1(a)(y)(iii)). The
Maximum Undrawn Amount of all outstanding Letters of Credit shall not exceed in
the aggregate at any time the Letter of Credit Sublimit. All disbursements or
payments related to Letters of Credit shall be deemed to be Domestic Rate Loans
consisting of Revolving Advances and shall bear interest at the Revolving
Interest Rate for Domestic Rate Loans. Letters of Credit that have not been
drawn upon shall not bear interest (but fees shall accrue in respect of
outstanding Letters of Credit as provided in Section 3.2 hereof).

 

54



--------------------------------------------------------------------------------

(b)    Notwithstanding any provision of this Agreement, Issuer shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Issuer is not otherwise compensated hereunder) not in effect on the
date of this Agreement, or shall impose upon Issuer any unreimbursed loss, cost
or expense which was not applicable on the date of this Agreement, and which
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of Issuer applicable to letters of
credit generally.

2.12    Issuance of Letters of Credit.

(a)    Borrowing Agent, on behalf of any Borrower, may request Issuer to issue
or cause the issuance of a Letter of Credit by delivering to Issuer, with a copy
to Administrative Agent at the Payment Office, prior to 10:00 a.m., at least
five (5) Business Days prior to the proposed date of issuance, such Issuer’s
form of Letter of Credit Application (the “Letter of Credit Application”)
completed to the satisfaction of Administrative Agent and Issuer; and, such
other certificates, documents and other papers and information as Administrative
Agent or Issuer may reasonably request. Issuer shall not issue any requested
Letter of Credit if such Issuer has received notice from Administrative Agent or
any Revolving Lender that one or more of the applicable conditions set forth in
Section 8.2 of this Agreement have not been satisfied or the Revolving
Commitments have been terminated for any reason.

(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, other written demands for payment, or acceptances of
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twelve (12) months after such Letter of Credit’s date of
issuance and in no event later than the last day of the Term. Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (International Chamber of Commerce Publication
Number 590), or any subsequent revision thereof at the time a standby Letter of
Credit is issued, as determined by Issuer, and each trade Letter of Credit shall
be subject to the UCP. In addition, no trade Letter of Credit may permit the
presentation of an ocean bill of lading that includes a condition that the
original bill of lading is not required to claim the goods shipped thereunder.

(c)    Administrative Agent shall use its reasonable efforts to notify Lenders
of the request by Borrowing Agent for a Letter of Credit hereunder.

2.13    Requirements For Issuance of Letters of Credit.

(a)    Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If

 

55



--------------------------------------------------------------------------------

Administrative Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct Issuer to deliver to Administrative Agent all
instruments, documents, and other writings and property received by Issuer
pursuant to the Letter of Credit and to accept and rely upon Administrative
Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit and the application therefor.

(b)    In connection with all trade Letters of Credit issued or caused to be
issued by Issuer under this Agreement, each Borrower hereby appoints Issuer, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred: (i) to sign and/or endorse such Borrower’s name
upon any warehouse or other receipts, and acceptances; (ii) to sign such
Borrower’s name on bills of lading; (iii) to clear Inventory through the United
States of America Customs Department (“Customs”) in the name of such Borrower or
Issuer or Issuer’s designee, and to sign and deliver to Customs officials powers
of attorney in the name of such Borrower for such purpose; and (iv) to complete
in such Borrower’s name or Issuer’s, or in the name of Issuer’s designee, any
order, sale or transaction, obtain the necessary documents in connection
therewith, and collect the proceeds thereof. Neither Administrative Agent,
Issuer nor their attorneys will be liable for any acts or omissions nor for any
error of judgment or mistakes of fact or law, except for Administrative Agent’s,
Issuer’s or their respective attorney’s gross negligence or willful misconduct.
This power, being coupled with an interest, is irrevocable as long as any
Letters of Credit remain outstanding.

2.14    Disbursements, Reimbursement.

(a)    Immediately upon the issuance of each Letter of Credit, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Issuer a participation in each Letter of Credit and each drawing
thereunder in an amount equal to such Revolving Lender’s Revolving Commitment
Percentage of the Maximum Undrawn Amount of such Letter of Credit (as in effect
from time to time) and the amount of such drawing, respectively.

(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Administrative
Agent and Borrowing Agent. Regardless of whether Borrowing Agent shall have
received such notice, Borrowers shall reimburse (such obligation to reimburse
Issuer shall sometimes be referred to as a “Reimbursement Obligation”) Issuer
prior to 12:00 Noon, on each date that an amount is paid by Issuer under any
Letter of Credit (each such date, a “Drawing Date”) in an amount equal to the
amount so paid by Issuer. In the event Borrowers fail to reimburse Issuer for
the full amount of any drawing under any Letter of Credit by 12:00 Noon, on the
Drawing Date, Issuer will promptly notify Administrative Agent and each
Revolving Lender thereof, and Borrowers shall be automatically deemed to have
requested that a Revolving Advance maintained as a Domestic Rate Loan be made by
Lenders to be disbursed on the Drawing Date under such Letter of Credit, and
Revolving Lenders shall be unconditionally obligated to fund such Revolving
Advance (all whether or not the conditions specified in Section 8.2 are then
satisfied or the Revolving Commitments have been terminated for any reason) as
provided for in Section 2.14(c) immediately below. Any notice given by Issuer
pursuant to this Section 2.14(b) may be oral if promptly confirmed in writing;
provided that the lack of such a confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

56



--------------------------------------------------------------------------------

(c)    Each Revolving Lender shall upon any notice pursuant to Section 2.14(b)
make available to Issuer through Administrative Agent at the Payment Office an
amount in immediately available funds equal to its Revolving Commitment
Percentage (subject to any contrary provisions of Section 2.22) of the amount of
the drawing, whereupon the participating Revolving Lenders shall (subject to
Section 2.14(d)) each be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to Borrowers in that amount. If any Revolving Lender so
notified fails to make available to Administrative Agent, for the benefit of
Issuer, the amount of such Revolving Lender’s Revolving Commitment Percentage of
such amount by 2:00 p.m. on the Drawing Date, then interest shall accrue on such
Revolving Lender’s obligation to make such payment, from the Drawing Date to the
date on which such Revolving Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Revolving Advances maintained as a Domestic Rate Loan on and after
the fourth day following the Drawing Date. Administrative Agent and Issuer will
promptly give notice of the occurrence of the Drawing Date, but failure of
Administrative Agent or Issuer to give any such notice on the Drawing Date or in
sufficient time to enable any Revolving Lender to effect such payment on such
date shall not relieve such Revolving Lender from its obligations under this
Section 2.14(c), provided that such Revolving Lender shall not be obligated to
pay interest as provided in Section 2.14(c)(i) and (ii) until and commencing
from the date of receipt of notice from Administrative Agent or Issuer of a
drawing.

(d)    With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Administrative Agent a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to a Revolving Advance maintained as a Domestic
Rate Loan. Each applicable Revolving Lender’s payment to Administrative Agent
pursuant to Section 2.14(c) shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing and shall constitute a
“Participation Advance” from such Revolving Lender in satisfaction of its
Participation Commitment in respect of the applicable Letter of Credit under
this Section 2.14.

(e)    Each applicable Revolving Lender’s Participation Commitment in respect of
the Letters of Credit shall continue until the last to occur of any of the
following events: (x) Issuer ceases to be obligated to issue or cause to be
issued Letters of Credit hereunder; (y) no Letter of Credit issued or created
hereunder remains outstanding and uncancelled; and (z) all Persons (other than
Borrowers) have been fully reimbursed for all payments made under or relating to
Letters of Credit.

2.15    Repayment of Participation Advances.

(a)    Upon (and only upon) receipt by Administrative Agent for the account of
Issuer of immediately available funds from Borrowers (i) in reimbursement of any
payment made by Issuer or Administrative Agent under the Letter of Credit with
respect to which any Revolving Lender has made a Participation Advance to
Administrative Agent, or (ii) in payment

 

57



--------------------------------------------------------------------------------

of interest on such a payment made by Issuer or Administrative Agent under such
a Letter of Credit, Administrative Agent will pay to each Revolving Lender, in
the same funds as those received by Administrative Agent, the amount of such
Revolving Lender’s Revolving Commitment Percentage of such funds, except
Administrative Agent shall retain the amount of the Revolving Commitment
Percentage of such funds of any Revolving Lender that did not make a
Participation Advance in respect of such payment by Administrative Agent (and,
to the extent that any of the other Revolving Lender(s) have funded any portion
of any Defaulting Lender’s Participation Advance in accordance with the
provisions of Section 2.22, Administrative Agent will pay over to such
Non-Defaulting Lenders a pro rata portion of the funds so withheld from such
Defaulting Lender).

(b)    If Issuer or Administrative Agent is required at any time to return to
any Borrower, or to a trustee, receiver, liquidator, custodian, or any official
in any insolvency proceeding, any portion of the payments made by Borrowers to
Issuer or Administrative Agent pursuant to Section 2.15(a) in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each
applicable Revolving Lender shall, on demand of Administrative Agent, forthwith
return to Issuer or Administrative Agent the amount of its Revolving Commitment
Percentage of any amounts so returned by Issuer or Administrative Agent plus
interest at the Federal Funds Effective Rate.

2.16    Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Issuer’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Issuer’s written regulations and
customary practices relating to letters of credit, though Issuer’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or any Borrower’s instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.

2.17    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

2.18    Nature of Participation and Reimbursement Obligations. The obligation of
each Revolving Lender in accordance with this Agreement to make the Revolving
Advances or Participation Advances as a result of a drawing under a Letter of
Credit, and the obligations of Borrowers to reimburse Issuer upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.18 under all
circumstances, including the following circumstances:

(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against Issuer, any Agent,
any Borrower or Lender, as the case may be, or any other Person for any reason
whatsoever;

 

58



--------------------------------------------------------------------------------

(ii)    the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Revolving Lenders to make Participation Advances under
Section 2.14;

(iii)    any lack of validity or enforceability of any Letter of Credit;

(iv)    any claim of breach of warranty that might be made by any Borrower, any
Agent, Issuer or any Lender against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, recoupment, counterclaim, cross-claim,
defense or other right which any Borrower, any Agent, Issuer or any Lender may
have at any time against a beneficiary, any successor beneficiary or any
transferee of any Letter of Credit or assignee of the proceeds thereof (or any
Persons for whom any such transferee or assignee may be acting), Issuer, any
Agent or any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between any Borrower or any Subsidiaries
of such Borrower and the beneficiary for which any Letter of Credit was
procured);

(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;

(vi)    payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);

(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii)    any failure by Issuer or any of Issuer’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless Administrative
Agent and Issuer have each received written notice from Borrowing Agent of such
failure within three (3) Business Days after Issuer shall have furnished
Administrative Agent and Borrowing Agent a copy of such Letter of Credit and
such error is material and no drawing has been made thereon prior to receipt of
such notice;

 

59



--------------------------------------------------------------------------------

(ix)    the occurrence of any Material Adverse Effect;

(x)    any breach of this Agreement or any Other Document by any party thereto;

(xi)    the occurrence or continuance of an insolvency proceeding with respect
to any Loan Party;

(xii)    the fact that a Default or an Event of Default shall have occurred and
be continuing;

(xiii)    the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and

(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

2.19    Liability for Acts and Omissions.

(a)    As between Borrowers and Issuer, Swing Loan Lender, Agents and Lenders,
each Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, Issuer shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Issuer or any of its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuer, including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Issuer’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Issuer from liability for Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses

 

60



--------------------------------------------------------------------------------

(i) through (viii) of such sentence. In no event shall Issuer or Issuer’s
Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

(b)    Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication reasonably believed
in good faith by Issuer or such Affiliate to have been authorized or given by or
on behalf of the applicant for a Letter of Credit; (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by Issuer or its Affiliates; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on Issuer or its Affiliate in any way related to any order issued
at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a steamship agent or carrier or any document or instrument
of like import (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

(c)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put Issuer under any
resulting liability to any Borrower, any Agent or any Lender.

2.20    Mandatory Prepayments.

(a)    Subject to Section 7.1 hereof, when any Loan Party or any Subsidiary
sells or otherwise disposes of any Collateral other than Inventory in the
Ordinary Course of Business, Loan Parties shall repay the Advances in an amount
equal to the Net Cash Proceeds of such sale, such repayments to be made promptly
but in no event more than three (3) Business Days following receipt of such Net
Cash Proceeds, and until the date of payment, such proceeds shall be held in
trust for Agents. The foregoing shall not be deemed to be implied consent to any
such sale otherwise prohibited by the terms and conditions hereof. Such
repayments shall be applied first, to the outstanding principal installments of
the Term Loan A in the inverse order of the maturities thereof (including the
final installment thereof) until paid in full in cash, second to the outstanding
principal installments of the Term Loan B in the inverse order of the maturities
thereof (including the final installment thereof) until paid in full in cash,
and third to the

 

61



--------------------------------------------------------------------------------

remaining Advances (including cash collateralization of all Obligations relating
to any outstanding Letters of Credit in accordance with the provisions of
Section 3.2(b); provided however that if no Default or Event of Default has
occurred and is continuing, such repayments of the remaining Advances shall be
applied to cash collateralize any Obligations related to outstanding Letters of
Credit last) in such order as Administrative Agent may determine, subject to
Borrowers’ ability to re-borrow Revolving Advances in accordance with the terms
hereof; provided further, that (x) in the event any Loan Party has received Net
Cash Proceeds from any sale or disposition permitted pursuant to Section 7.1
hereof, (y) the Borrowing Agent has delivered a Reinvestment Notice within five
(5) Business Days following receipt of such Net Cash Proceeds, and (z) no
Default or Event of Default is continuing, such Net Cash Proceeds may, at
Borrowers’ option, be deposited into a separate Depository Account at PNC, or
applied to the outstanding Revolving Advances and Borrowers shall be permitted
to use such proceeds held in such separate Depository Account, or reborrow
Revolving Advances (if such proceeds were applied to Revolving Advances) in
accordance with the terms hereof in the amount of such Net Cash Proceeds to
purchase replacement assets, so long as such replacement assets are purchased no
later than one hundred eighty (180) days from the date the Reinvestment Notice
was received by the Agents. To the extent replacement assets are not purchased
within such one hundred eighty (180) day period or an Event of Default occurs,
Borrowers shall apply such proceeds held in such separate Depository Account, or
be deemed to have requested a Revolving Advance in the amount of such net cash
proceeds, and such proceeds or Revolving Advances shall be applied in the manner
set forth before the proviso above.

(b)    In the event of any issuance or other incurrence of Indebtedness (other
than Permitted Indebtedness) by Loan Parties or any Subsidiary or the issuance
of any Equity Interests (except as set forth in Section 10.17 or in connection
with a Qualified IPO) by any Loan Party or any Subsidiary, Loan Parties shall,
no later than three (3) Business Day after the receipt by such Loan Party or any
Subsidiary of (i) the Net Cash Proceeds from any such issuance or incurrence of
Indebtedness or (ii) the Net Cash Proceeds of any issuance of Equity Interests,
as applicable, repay the Advances in an amount equal to (x) one hundred percent
(100%) of such Net Cash Proceeds in the case of such incurrence or issuance of
Indebtedness and (y) one hundred percent (100%) of such Net Cash Proceeds in the
case of an issuance of Equity Interests. Such repayments will be applied in the
same manner as set forth in Section 2.20(a) hereof.

(c)    All proceeds received by Loan Parties or any Subsidiary or Administrative
Agent (i) under any insurance policy on account of damage or destruction of any
assets or property of any Loan Party or any Subsidiary, or (ii) as a result of
any taking or condemnation of any assets or property shall be applied in
accordance with Section 6.6 hereof; provided, that (x) in the event Borrowing
Agent has delivered a Reinvestment Notice within five (5) Business Days
following receipt of Net Cash Proceeds from any casualty or condemnation event,
and (y) no Default or Event of Default is continuing, such Net Cash Proceeds
may, at Borrowers’ option, be deposited into a separate Depository Account at
PNC, or applied to the outstanding Revolving Advances and Borrowers shall be
permitted to use such proceeds held in such separate Depository Account, or
reborrow Revolving Advances (if such proceeds were applied to Revolving
Advances) to purchase replacement assets, so long as such replacement assets are
purchased no later than one hundred eighty (180) days from the date the
Reinvestment Notice was received by the Agents. To the extent replacement assets
are not purchased within such one hundred eighty (180) day period or an Event of
Default occurs, Borrowers shall apply such

 

62



--------------------------------------------------------------------------------

proceeds held in such separate Depository Account, or be deemed to have
requested a Revolving Advance in the amount of such net cash proceeds, and such
proceeds or Revolving Advances shall be applied in the manner set forth in
Section 6.6. hereof.

(d)    In the event of any issuance of Equity Interests by Loan Parties or any
Subsidiary in connection with a Qualified IPO, the Loan Parties shall, no later
than three (3) Business Days after the receipt by such Loan Party or any
Subsidiary of the Net Cash Proceeds of such Qualified IPO, repay the Advances in
an amount equal to forty percent (40%) of such Net Cash Proceeds, such
repayments will be applied first, to the outstanding principal installments of
the Term Loan A in the inverse order of the maturities thereof (including the
final installment thereof) until paid in full in cash, second to the outstanding
principal installments of the Term Loan B in the inverse order of the maturities
thereof (including the final installment thereof) until paid in full in cash,
and third to the remaining Advances (including cash collateralization of all
Obligations relating to any outstanding Letters of Credit in accordance with the
provisions of Section 3.2(b); provided however that if no Default or Event of
Default has occurred and is continuing, such repayments of the remaining
Advances shall be applied to cash collateralize any Obligations related to
outstanding Letters of Credit last) in such order as Administrative Agent may
determine, subject to Borrowers’ ability to re-borrow Revolving Advances in
accordance with the terms hereof.

2.21    Use of Proceeds.

(a)    Borrowers shall apply the proceeds of Advances to (i) repay existing
indebtedness owed to JPMorgan Chase and Garrison Investment Group, (ii) pay fees
and expenses relating to this transaction, and (iii) provide for their working
capital needs and reimburse drawings under Letters of Credit.

(b)    Without limiting the generality of Section 2.21(a) above, neither the
Loan Parties nor any other Person which may in the future become party to this
Agreement or the Other Documents as a Loan Party, intends to use nor shall they
use any portion of the proceeds of the Advances, directly or indirectly, for any
purpose in violation of Applicable Law.

2.22    Defaulting Lender.

(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.

(b)    (i) Except as otherwise expressly provided for in this Section 2.22,
Revolving Advances shall be made pro rata from Revolving Lenders which are not
Defaulting Lenders based on their respective Revolving Commitment Percentages,
and no Revolving Commitment Percentage of any Revolving Lender or any pro rata
share of any Revolving Advances required to be advanced by any Revolving Lender
shall be increased as a result of any Lender being a Defaulting Lender. Amounts
received in respect of principal of any type of Revolving Advances shall be
applied to reduce such type of Revolving Advances of each Revolving Lender
(other than any Defaulting Lender) in accordance with their Revolving

 

63



--------------------------------------------------------------------------------

Commitment Percentages; provided, that, Administrative shall not be obligated to
transfer to a Defaulting Lender any payments received by Administrative Agent
for Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to
the sharing of any payments hereunder (including any principal, interest or
fees). Amounts payable to a Defaulting Lender shall instead be paid to or
retained by the Administrative Agent. Administrative Agent may hold and, in its
discretion, re-lend to a Borrower the amount of such payments received or
retained by it for the account of such Defaulting Lender.

(ii)    Fees pursuant to Section 3.3 hereof shall cease to accrue in favor of
such Defaulting Lender.

(iii)    if any Swing Loans are outstanding or any Letters of Credit (or
drawings under any Letter of Credit for which Issuer has not been reimbursed)
are outstanding or exist at the time any such Revolving Lender becomes a
Defaulting Lender, then:

(A)    Defaulting Lender’s Participation Commitment in the outstanding Swing
Loans and of the Maximum Undrawn Amount of all outstanding Letters of Credit
shall be reallocated among Non-Defaulting Lenders holding Revolving Commitments
in proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Revolving Lender plus such Revolving Lender’s
reallocated Participation Commitment in the outstanding Swing Loans plus such
Revolving Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;

(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within three Business Days following
notice by Administrative Agent (x) first, prepay any outstanding Swing Loans
that cannot be reallocated, and (y) second, cash collateralize for the benefit
of Issuer, Borrowers’ obligations corresponding to such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
(after giving effect to any partial reallocation pursuant to clause (A) above)
in accordance with Section 3.2(b) for so long as such Obligations are
outstanding;

(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;

(D)    if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Revolving Lenders pursuant to Section 3.2(a) shall be
adjusted and reallocated to Non-Defaulting Revolving Lenders in accordance with
such reallocation; and

 

64



--------------------------------------------------------------------------------

(E)    if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor cash collateralized pursuant to clauses (A) or (B) above, then,
without prejudice to any rights or remedies of Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with respect
to such Defaulting Lender’s Revolving Commitment Percentage of the Maximum
Undrawn Amount of all Letters of Credit shall be payable to the Issuer (and not
to such Defaulting Lender) until (and then only to the extent that) such
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
is reallocated and/or cash collateralized; and

(iv)    so long as any Revolving Lender is a Defaulting Lender, Swing Loan
Lender shall not be required to fund any Swing Loans and Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuer is
satisfied that the related exposure and Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit and all Swing
Loans (after giving effect to any such issuance, amendment, increase or funding)
will be fully allocated to Non-Defaulting Lenders holding Revolving Commitments
and/or cash collateral for such Letters of Credit will be provided by Borrowers
in accordance with clause (A) and (B) above, and participating interests in any
newly made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.22(b)(iii)(A) above (and such Defaulting Lender shall not participate
therein).

(c)    A Defaulting Lender shall not be entitled to give instructions to any
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances, a Revolving Commitment Percentage or a Term Loan
Commitment Percentage; provided, that this clause (c) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification described in clauses (i) or (ii) of Section 16.2(b).

(d)    Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify
Agents) and the other parties hereto shall remain unchanged. Nothing in this
Section 2.22 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, any Agent or any
Lender may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

(e)    In the event that Administrative Agent, Borrowers, Swing Loan Lender, and
Issuer agree in writing that a Defaulting Lender that is a Revolving Lender or
Term Loan A Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then Administrative Agent will so notify the parties
hereto, and, if such cured Defaulting Lender is a Revolving Lender, then
Participation Commitments of Revolving Lenders (including such cured Defaulting
Lender) of the Swing Loans and Maximum Undrawn Amount of all outstanding Letters
of Credit shall be reallocated to reflect the inclusion of such Revolving

 

65



--------------------------------------------------------------------------------

Lender’s Revolving Commitment, and on such date such Revolving Lender shall
purchase at par such of the Revolving Advances of the other Revolving Lenders as
Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Advances in accordance with its
Revolving Commitment Percentage.

(f)    If Swing Loan Lender or Issuer has a good faith belief that any Revolving
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, Swing Loan Lender
shall not be required to fund any Swing Loans and Issuer shall not be required
to issue, amend or increase any Letter of Credit, unless Swing Loan Lender or
Issuer, as the case may be, shall have entered into arrangements with Borrowers
or such Lender, satisfactory to Swing Loan Lender or Issuer, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

(g)    Any payment of principal, interest, fees or other amounts received by
Term Loan B Agent for the account of any Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Section 11.1 or otherwise) shall be applied
at such time or times as may be determined by Term Loan B Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to Term
Loan B Agent hereunder; second, as Borrowers may request (so long as no Default
or Event of Default then exists), to the funding of any Term Loan B in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Term Loan B Agent; third, if so
determined by Term Loan B Agent and Borrowers, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund all or any portion of the Term Loan B under this
Agreement; fourth, to the payment of any amounts owing to Term Loan B Lenders,
as a result of any judgment of a court of competent jurisdiction obtained by any
Term Loan B Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; fifth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of all or any portion of Term Loan B in respect of which that Defaulting
Lender has not fully funded its appropriate share and (ii) all or such portion
of Term Loan B were made at a time when the conditions set forth in Section 8.1
were satisfied or waived, such payment shall be applied solely to pay the
portion of the Term Loan B of all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any portion of the Term Loan B of that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by that Defaulting
Lender, and each Term Loan B Lender irrevocably consents hereto.

(h)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 3.4 or otherwise on account of the Term Loan B for any period during
which that Term Loan B Lender is a Defaulting Lender.

(i)    If Borrowing Agent and Term Loan B Agent agree in writing in their sole
discretion that a Defaulting Lender that is a Term Loan B Lender should no
longer be deemed to

 

66



--------------------------------------------------------------------------------

be a Defaulting Lender, Term Loan B Agent will so notify the parties hereto,
whereupon, as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase that portion of the outstanding Term Loan B of the other Lenders or
take such other actions as Term Loan B Agent may determine to be necessary to
cause the Term Loan B to be held on a pro rata basis by the applicable Term Loan
B Lenders in accordance with their Term Loan B Commitment Percentage of the Term
Loan B; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrowers while that Term Loan
B Lender was a Defaulting Lender; provided further that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Term Loan B Lender will constitute a waiver or release of
any claim of any party hereunder arising from that Term Loan B Lender’s having
been a Defaulting Lender.

2.23    Payment of Obligations. Administrative Agent may charge to Borrowers’
Account as a Revolving Advance or, at the discretion of Swing Loan Lender, as a
Swing Loan (i) all payments with respect to any of the Obligations required
hereunder (including without limitation principal payments, payments of
interest, payments of Letter of Credit Fees and all other fees provided for
hereunder and payments under Sections 16.5 and 16.9) as and when each such
payment shall become due and payable (whether as regularly scheduled, upon or
after acceleration, upon maturity or otherwise), (ii) without limiting the
generality of the foregoing clause (i), (a) all amounts expended by any Agent or
any Lender pursuant to Sections 4.2 or 4.3 hereof and (b) all expenses which any
Agent incurs in connection with the forwarding of Advance proceeds and the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.8(h), and (iii) any sums expended by any Agent or any
Lender due to any Borrower’s failure to perform or comply with its obligations
under this Agreement or any Other Document including any Borrower’s obligations
under Sections 3.3, 3.4, 4.4, 4.7, 6.4, 6.6, 6.7 and 6.8 hereof, and all amounts
so charged shall be added to the Obligations and shall be secured by the
Collateral. To the extent Revolving Advances are not actually funded by the
other Revolving Lenders in respect of any such amounts so charged, all such
amounts so charged shall be deemed to be Revolving Advances made by and owing to
Administrative Agent and Administrative Agent shall be entitled to all rights
(including accrual of interest) and remedies of a Lender under this Agreement
and the Other Documents with respect to such Revolving Advances.

 

III.

INTEREST AND FEES.

3.1    Interest. Interest on Advances shall be payable in arrears (a) on the
first Business Day of each month with respect to Advances consisting of Domestic
Rate Loans and Term Loan B, (b) with respect to Revolving Advances and Term Loan
A consisting of LIBOR Rate Loans with an Interest Period of one, two or three
months, at the end of each Interest Period, and (c) with respect to Revolving
Advances and Term Loan A consisting of LIBOR Rate Loans with an Interest Period
in excess of three months, at the end of each three month period during such
Interest Period; provided further that, in each case, all accrued and unpaid
interest shall be due and payable at the end of the Term. Interest charges shall
be computed on the actual principal amount of Advances outstanding during the
month at a rate per annum equal to (i) with respect to Revolving Advances, the
applicable Revolving Interest Rate, (ii) with respect to Swing Loans, the
Revolving Interest Rate for Domestic Rate Loans and (iii) with respect to the
Term Loan the

 

67



--------------------------------------------------------------------------------

applicable Term Loan Rate (as applicable, the “Contract Rate”). Except as
expressly provided otherwise in this Agreement, any Obligations (other than the
Advances) that are not paid when due shall accrue interest at (x) in respect of
any such Obligations owing to Administrative Agent, any Revolving Lender or any
Term Loan A Lender, the Revolving Interest Rate for Domestic Rate Loans and
(y) in respect of any such Obligations owing to Term Loan B Agent or any Term
Loan B Lender, the Term Loan Rate applicable to Term Loan B Advances, subject to
the provision of the final sentence of this Section 3.1 regarding the Default
Rate. Whenever, subsequent to the date of this Agreement, the Alternate Base
Rate is increased or decreased, the applicable Contract Rate shall be similarly
changed without notice or demand of any kind by an amount equal to the amount of
such change in the Alternate Base Rate during the time such change or changes
remain in effect. The LIBOR Rate shall be adjusted with respect to LIBOR Rate
Loans without notice or demand of any kind on the effective date of any change
in the Reserve Percentage as of such effective date. The Term Loan B LIBOR Index
Rate shall be adjusted with respect to LIBOR Index Rate Loans without notice or
demand of any kind on the effective date of any change in the Reserve Percentage
as of such effective date. Upon and after the occurrence of an Event of Default,
and during the continuation thereof, at the option of Administrative Agent (with
respect to any Obligations owing to Administrative Agent, any Revolving Lender
or any Term Loan A Lender), the option of Term Loan B Lender (with respect to
any Obligations owing to Term Loan B Agent or any Term Loan B Lender) or at the
direction of Required Lenders (or, in the case of any Event of Default under
Section 10.7, immediately and automatically upon the occurrence of any such
Event of Default without the requirement of any affirmative action by any
party), (x) Term Loan B shall bear interest at the applicable Term Loan Rate
plus three percent (3.0%) per annum, and (y) all other Obligations shall bear
interest at the applicable Contract Rate plus two percent (2.0%) per annum (as
applicable, the “Default Rate”).

3.2    Letter of Credit Fees.

(a)    Borrowers shall pay (x) to Administrative Agent, for the ratable benefit
of Revolving Lenders, fees for each Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by the Applicable Margin for Revolving Advances
consisting of LIBOR Rate Loans, such fees to be calculated on the basis of a
360-day year for the actual number of days elapsed and to be payable quarterly
in arrears on the first day of each calendar quarter and on the last day of the
Term, and (y) to Issuer, a fronting fee of one quarter of one percent (0.25%)
per annum times the average daily face amount of each outstanding Letter of
Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, to be payable quarterly in
arrears on the first day of each calendar quarter and on the last day of the
Term (all of the foregoing fees, the “Letter of Credit Fees”). In addition,
Borrowers shall pay to Administrative Agent, for the benefit of Issuer, any and
all administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by Issuer
and the Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder, all such charges, fees and expenses, if
any, to be payable on demand. All such charges shall be deemed earned in full on
the date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement

 

68



--------------------------------------------------------------------------------

for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in Issuer’s prevailing charges for that type of transaction.
Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Administrative Agent or at the direction
of Required Lenders (or, in the case of any Event of Default under Section 10.7,
immediately and automatically upon the occurrence of any such Event of Default
without the requirement of any affirmative action by any party), the Letter of
Credit Fees described in clause (x) of this Section 3.2(a) shall be increased by
an additional two percent (2.0%) per annum.

(b)    At any time following the occurrence of an Event of Default, at the
option of Administrative Agent or at the direction of Required Lenders (or, in
the case of any Event of Default under Section 10.7, immediately and
automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or upon the expiration of
the Term or any other termination of this Agreement (and also, if applicable, in
connection with any mandatory prepayment under Section 2.20), Borrowers will
cause cash to be deposited and maintained in an account with Administrative
Agent, as cash collateral, in an amount equal to one hundred and five percent
(105%) of the Maximum Undrawn Amount of all outstanding Letters of Credit, and
each Borrower hereby irrevocably authorizes Administrative Agent, in its
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time. Administrative Agent
may, in its discretion, invest such cash collateral (less applicable reserves)
in such short-term money-market items as to which Administrative Agent and such
Borrower mutually agree (or, in the absence of such agreement, as Administrative
Agent may reasonably select) and the net return on such investments shall be
credited to such account and constitute additional cash collateral, or
Administrative Agent may (notwithstanding the foregoing) establish the account
provided for under this Section 3.2(b) as a non-interest bearing account and in
such case Administrative Agent shall have no obligation (and Borrowers hereby
waive any claim) under Article 9 of the Uniform Commercial Code or under any
other Applicable Law to pay interest to Borrowers on such cash collateral being
held by Administrative Agent. No Borrower may withdraw amounts credited to any
such account except upon the occurrence of all of the following: (x) payment and
performance in full in cash of all Obligations; (y) expiration of all Letters of
Credit; and (z) termination of this Agreement. Borrowers hereby assign, pledge
and grant to Administrative Agent, for its benefit and the ratable benefit of
Issuer, Lenders and each other Secured Party, a continuing security interest in
and to and Lien on any such cash collateral and any right, title and interest of
Borrowers in any deposit account, securities account or investment account into
which such cash collateral may be deposited from time to time to secure the
Obligations, specifically including all Obligations with respect to any Letters
of Credit. Borrowers agree that upon the coming due of any Reimbursement
Obligations (or any other Obligations, including Obligations for Letter of
Credit Fees) with respect to the Letters of Credit, Administrative Agent shall
use such cash collateral to pay and satisfy such Obligations in accordance with
the terms of this Agreement.

3.3    Facility Fee. If, for any calendar quarter during the Term, the average
daily unpaid balance of the sum of Revolving Advances plus Swing Loans plus the
Maximum Undrawn Amount of all outstanding Letters of Credit for each day of such
calendar quarter does

 

69



--------------------------------------------------------------------------------

not equal the Maximum Revolving Advance Amount, then Borrowers shall pay to
Administrative Agent, for the ratable benefit of Revolving Lenders based on
their Revolving Commitment Percentages: a fee (the “Facility Fee”) at a rate
equal to, for the period commencing on the Closing Date through and including
June 30, 2017, three eighths of one percent (0.375%) per annum on the amount by
which the Maximum Revolving Advance Amount exceeds such average daily unpaid
balance, which rate shall be adjusted on July 1, 2017 and on the first day of
each fiscal quarter thereafter (each such date, a “Facility Fee Adjustment
Date”), if necessary, to the applicable percent per annum set forth in the table
below corresponding to Borrowers’ Average Undrawn Availability for the most
recently completed fiscal quarter prior to the applicable Facility Fee
Adjustment Date:

 

AVERAGE UNDRAWN

AVAILABILITY

   FACILITY FEE  

Greater than or equal to 50% of the Maximum Revolving Advance Amount

     .375 % 

Less than 50% of the Maximum Revolving Advance Amount

     .25 % 

The Facility Fee shall be payable to Administrative Agent in arrears on the
first day of each calendar quarter with respect to the previous calendar quarter
and on the last day of the Term with respect to the period ending on the last
day of the Term.

3.4    Fee Letter.

(a)    Borrowers shall pay the amounts required to be paid in the Fee Letter in
the manner and at the times required by the Fee Letter.

(b)    All of the fees and out-of-pocket costs and expenses of any appraisals
conducted pursuant to Section 4.7 hereof shall be paid for when due, in full and
without deduction, off-set or counterclaim by Borrowers.

3.5    Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.

3.6    Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers; and (iii) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lenders shall promptly refund such
excess amount to Borrowers and the provisions hereof shall be deemed amended to
provide for such permissible rate.

 

70



--------------------------------------------------------------------------------

3.7    Increased Costs. In the event that any Applicable Law or any Change in
Law or compliance by any Lender (for purposes of this Section 3.7, the term
“Lender” shall include any Agent, Swing Loan Lender, any Issuer or Lender and
any corporation or bank controlling any Agent, Swing Loan Lender, any Lender or
Issuer and the office or branch where any Agent, Swing Loan Lender, any Lender
or Issuer (as so defined) makes or maintains any LIBOR Rate Loans or LIBOR Rate
Index Loans) with any request or directive (whether or not having the force of
law) from any central bank or other financial, monetary or other authority,
shall:

(a)    subject any Agent, Swing Loan Lender, any Lender or Issuer to any tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan or LIBOR Rate Index
Loan, or change the basis of taxation of payments to any Agent, Swing Loan
Lender, such Lender or Issuer in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 3.10 and the imposition of, or any change in
the rate of, any Excluded Tax payable by any Agent, Swing Loan Lender, such
Lender or the Issuer);

(b)    impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of any Agent,
Swing Loan Lender, Issuer or any Lender, including pursuant to Regulation D of
the Board of Governors of the Federal Reserve System; or

(c)    impose on any Agent, Swing Loan Lender, any Lender or Issuer or the
London interbank LIBOR market any other condition, loss or expense (other than
Taxes) affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to any Agent,
Swing Loan Lender, any Lender or Issuer of making, converting to, continuing,
renewing or maintaining its Advances hereunder by an amount that any Agent,
Swing Loan Lender, such Lender or Issuer deems to be material or to reduce the
amount of any payment (whether of principal, interest or otherwise) in respect
of any of the Advances by an amount that any Agent, Swing Loan Lender or such
Lender or Issuer deems to be material, then, in any case Borrowers shall
promptly pay such Agent, Swing Loan Lender, such Lender or Issuer, upon its
demand, such additional amount as will compensate such Agent, Swing Loan Lender
or such Lender or Issuer for such additional cost or such reduction, as the case
may be, provided that the foregoing shall not apply to increased costs which are
reflected in the LIBOR Rate, as the case may be. Such Agent, Swing Loan Lender,
such Lender or Issuer shall certify the amount of such additional cost or
reduced amount to Borrowing Agent, and such certification shall be conclusive
absent manifest error.

3.8    Basis For Determining Interest Rate Inadequate or Unfair. In the event
that any Agent or any Lender shall have determined that:

(a)    reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period; or

 

71



--------------------------------------------------------------------------------

(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank LIBOR market, with respect to an
outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a LIBOR Rate Loan; or

(c)    the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by such Agent or such Lender in good
faith with any Applicable Law or any interpretation or application thereof by
any Governmental Body or with any request or directive of any such Governmental
Body (whether or not having the force of law); or

(d)    the LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any LIBOR Rate Loan,

then Administrative Agent shall give Borrowing Agent prompt written or
telephonic notice of such determination. If such notice is given, (i) any such
requested LIBOR Rate Loan shall be made as a Domestic Rate Loan, unless
Borrowing Agent shall notify Agents no later than 10:00 a.m. two (2) Business
Days prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of LIBOR Rate Loan,
(ii) any Domestic Rate Loan or LIBOR Rate Loan which was to have been converted
to an affected type of LIBOR Rate Loan shall be continued as or converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agents, no later than
10:00 a.m. two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of LIBOR Rate Loan, and (iii) any outstanding
affected LIBOR Rate Loans shall be converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agents, no later than 10:00 a.m. two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected LIBOR Rate Loan, shall be converted into an
unaffected type of LIBOR Rate Loan, on the last Business Day of the then current
Interest Period for such affected LIBOR Rate Loans (or sooner, if any Lender
cannot continue to lawfully maintain such affected LIBOR Rate Loan). Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of LIBOR Rate Loan or maintain outstanding affected LIBOR Rate Loans and no
Borrower shall have the right to convert a Domestic Rate Loan or an unaffected
type of LIBOR Rate Loan into an affected type of LIBOR Rate Loan.

3.9    Capital Adequacy.

(a)    In the event that any Agent, Swing Loan Lender or any Lender shall have
determined that any Applicable Law or guideline regarding capital adequacy, or
any Change in Law or any change in the interpretation or administration thereof
by any Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Agent, Swing Loan
Lender, Issuer or any Lender (for purposes of this Section 3.9, the term
“Lender” shall include any Agent, Swing Loan Lender, Issuer or any Lender and
any corporation or bank controlling any Agent, Swing Loan Lender or any Lender
and the office or branch where any Agent, Swing Loan Lender or any Lender (as so
defined) makes or maintains any LIBOR Rate Loans or LIBOR Rate Index Loans) with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate

 

72



--------------------------------------------------------------------------------

of return on any Agent, Swing Loan Lender or any Lender’s capital as a
consequence of its obligations hereunder (including the making of any Swing
Loans) to a level below that which such Agent, Swing Loan Lender or such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration each Agent’s, Swing Loan Lender’s and each Lender’s policies with
respect to capital adequacy) by an amount deemed by any Agent, Swing Loan Lender
or any Lender to be material, then, from time to time, Borrowers shall pay upon
demand to such Agent, Swing Loan Lender or such Lender such additional amount or
amounts as will compensate such Agent, Swing Loan Lender or such Lender for such
reduction. In determining such amount or amounts, such Agent, Swing Loan Lender
or such Lender may use any reasonable averaging or attribution methods. The
protection of this Section 3.9 shall be available to each Agent, Swing Loan
Lender and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, rule, regulation, guideline
or condition.

(b)    A certificate of such Agent, Swing Loan Lender or such Lender setting
forth such amount or amounts as shall be necessary to compensate such Agent ,
Swing Loan Lender or such Lender with respect to Section 3.9(a) hereof when
delivered to Borrowing Agent shall be conclusive absent manifest error.

3.10    Taxes.

(a)    Any and all payments by or on account of any Obligations hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes; provided that if
Borrowers shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
any Agent, Swing Loan Lender, any Lender, Issuer or Participant, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrowers shall make such deductions and
(iii) Borrowers shall timely pay the full amount deducted to the relevant
Governmental Body in accordance with Applicable Law.

(b)    Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.

(c)    Each Borrower shall indemnify each Agent, Swing Loan Lender, each Lender,
Issuer and any Participant, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by such Agent, Swing Loan Lender, such Lender, Issuer, or
such Participant, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Body. A certificate as to the amount of such
payment or liability delivered to Borrowers by any Lender, Swing Loan Lender,
Participant, or Issuer (with a copy to Agents), or by any Agent on its own
behalf or on behalf of Swing Loan Lender, a Lender or Issuer, as applicable,
shall be conclusive absent manifest error.

 

73



--------------------------------------------------------------------------------

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Body, Borrowers shall deliver to Agents
the original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agents.

(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to Borrowers (with a copy to Agents), at the time or times prescribed by
Applicable Law or reasonably requested by Borrowers or any Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, Administrative Agent or
Term Loan B Agent, as applicable, shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under § 1.1441-7(b) of the United States Income Tax
Regulations or other Applicable Law. Further, Agents are indemnified under
§ 1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Lender, Issuer or assignee or participant of a Lender or Issuer
for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Code. In addition, any Lender, if requested by
Borrowers or any Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrowers or such Agent as will
enable Borrowers or such Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that any Borrower is
resident for tax purposes in the United States of America, any Foreign Lender
(or other Lender) shall deliver to Borrowers and Agents (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender (or other Lender) becomes a Lender under this Agreement (and
from time to time thereafter upon the request of Borrowers or any Agent, but
only if such Foreign Lender (or other Lender) is legally entitled to do so),
whichever of the following is applicable:

(i)    two (2) duly completed valid originals of IRS Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

(ii)    two (2) duly completed valid originals of IRS Form W-8ECI,

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrowers
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN or W-8BEN-E,

 

74



--------------------------------------------------------------------------------

(iv)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or

(v)    To the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Administrative Agent two (2) originals of an IRS Form W-9 or any other
form prescribed by Applicable Law demonstrating that such Lender is not a
Foreign Lender.

(f)    If a payment made to a Lender, Swing Loan Lender, Participant, Issuer, or
an Agent under this Agreement or any Other Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Person fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender, Swing Loan Lender,
Participant, Issuer, or such Agent shall deliver to the Agents (in the case of
Swing Loan Lender, a Lender, Participant or Issuer) and Borrowers (A) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (B) other documentation
reasonably requested by any Agent or any Borrower sufficient for such Agent and
Borrowers to comply with their obligations under FATCA and to determine that
Swing Loan Lender, such Lender, Participant, Issuer, or such Agent has complied
with such applicable reporting requirements.

3.11    Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7 or 3.9 hereof, (b) is unable to make or maintain
LIBOR Rate Loans as a result of a condition described in Section 2.2(h) hereof,
(c) is a Defaulting Lender, or (d) denies any consent requested by the
Administrative Agent pursuant to Section 16.2(b) hereof, Borrowers may, within
ninety (90) days of receipt of such demand, notice (or the occurrence of such
other event causing Borrowers to be required to pay such compensation or causing
Section 2.2(h) hereof to be applicable), or such Lender becoming a Defaulting
Lender or denial of a request by Administrative Agent pursuant to Section
16.2(b) hereof, as the case may be, by notice in writing to the Administrative
Agent, Term Loan B Agent and such Affected Lender (i) request the Affected
Lender to cooperate with Borrowers in obtaining a replacement Lender
satisfactory to Administrative Agent, Term Loan B Agent and Borrowers (the
“Replacement Lender”); (ii) request the non-Affected Lenders to acquire and
assume all of the Affected Lender’s Advances and its Revolving Commitment
Percentage and/or Term Loan Commitment Percentages as provided herein, but none
of such Lenders shall be under any obligation to do so; or (iii) propose a
Replacement Lender subject to approval by Administrative Agent and Term Loan B
Agent in their good faith business judgment. If any satisfactory Replacement
Lender shall be obtained, and/or if any one or more of the non-Affected Lenders
shall agree to acquire and assume all of the Affected Lender’s Advances and its
Revolving Commitment Percentage and/or Term Loan Commitment Percentages then
such Affected Lender shall assign, in accordance with Section 16.3 hereof, all
of its Advances and its Revolving Commitment Percentage, Term Loan Commitment
Percentages and other rights and obligations under this Agreement and the Other
Documents to such Replacement Lender or non-Affected Lenders, as the case may
be, in exchange for payment of the principal amount so assigned and all interest
and fees accrued on the amount so assigned, plus all other Obligations then due
and payable to the Affected Lender.

 

75



--------------------------------------------------------------------------------

IV.

COLLATERAL: GENERAL TERMS

4.1    Security Interest in the Collateral. To secure the prompt payment and
performance to each Agent, Issuer and each Lender (and each other holder of any
Obligations) of the Obligations, each Loan Party hereby assigns, pledges and
grants to Administrative Agent for its benefit and for the ratable benefit of
Term Loan B Agent, each Lender, Issuer and each other Secured Party, a
continuing security interest in and to and Lien on all of its Collateral,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located. Each Loan Party shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Administrative Agent’s
security interest and shall cause its financial statements to reflect such
security interest. Each Loan Party shall provide Administrative Agent with
written notice of all commercial tort claims promptly upon the occurrence of any
events giving rise to any such claim(s) (regardless of whether legal proceedings
have yet been commenced), such notice to contain a brief description of the
claim(s), the events out of which such claim(s) arose and the parties against
which such claims may be asserted and, if applicable in any case where legal
proceedings regarding such claim(s) have been commenced, the case title together
with the applicable court and docket number. Upon delivery of each such notice,
such Loan Party shall be deemed to thereby grant to Administrative Agent a
security interest and lien in and to such commercial tort claims described
therein and all proceeds thereof. Each Loan Party shall provide Administrative
Agent with written notice promptly upon becoming the beneficiary under any
letter of credit or otherwise obtaining any right, title or interest in any
letter of credit rights, and at any Agent’s reasonable request shall take such
actions as any such Agent may reasonably request for the perfection of
Administrative Agent’s security interest therein.

4.2    Perfection of Security Interest. Each Loan Party shall take all action
that may be necessary or desirable, or that any Agent may reasonably request, so
as at all times to maintain the validity, perfection, enforceability and
priority of Administrative Agent’s security interest in and Lien on the
Collateral or to enable Administrative Agent to protect, exercise or enforce its
rights hereunder and in the Collateral, including, but not limited to,
(i) immediately discharging all Liens other than Permitted Encumbrances,
(ii) obtaining Lien Waiver Agreements, (iii) delivering to Administrative Agent,
endorsed or accompanied by such instruments of assignment as Administrative
Agent may specify, and stamping or marking, in such manner as Administrative
Agent may specify, any and all chattel paper, instruments, letters of credits
and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox, customs and freight
agreements and other custodial arrangements satisfactory to Administrative
Agent, and (v) executing and delivering financing statements, control
agreements, instruments of pledge, mortgages, notices and assignments, in each
case in form and substance satisfactory to Administrative Agent, relating to the
creation, validity, perfection, maintenance or continuation of Administrative
Agent’s security interest and Lien under the Uniform Commercial Code or other
Applicable Law. By its signature hereto, each Loan Party hereby authorizes
Administrative Agent to file against such Loan Party, one or more financing,
continuation or amendment statements pursuant to the Uniform Commercial Code in
form and substance satisfactory to Administrative Agent (which statements may
have a description of collateral which is broader than that set forth herein,
including without limitation a description of Collateral as “all assets” and/or
“all personal property” of any Loan Party). All charges, expenses and fees
Administrative Agent may incur in doing any of the foregoing, and

 

76



--------------------------------------------------------------------------------

any local taxes relating thereto, shall be charged to Borrowers’ Account as a
Revolving Advance of a Domestic Rate Loan and added to the Obligations, or, at
Administrative Agent’s option, shall be paid by Loan Parties to Administrative
Agent for its benefit and for the ratable benefit of Lenders immediately upon
demand. Prior to a Qualified IPO, each Loan Party shall cause its Parent to
pledge 100% of the issued and outstanding Equity Interests of such Loan Party,
including ASV, which pledge shall at all times constitute a first priority,
perfected Lien pursuant to the terms and conditions of this Agreement and the
Other Documents or other security documents as any Agent shall reasonably
request.

4.3    Preservation of Collateral. Following the occurrence of a Default or
Event of Default, in addition to the rights and remedies set forth in
Section 11.1 hereof, Administrative Agent: (a) may at any time take such steps
as any Agent deems necessary to protect Administrative Agent’s interest in and
to preserve the Collateral, including the hiring of security guards or the
placing of other security protection measures as any Agent may deem appropriate;
(b) may employ and maintain at any of any Loan Party’s premises a custodian who
shall have full authority to do all acts necessary to protect Administrative
Agent’s interests in the Collateral; (c) may lease warehouse facilities to which
Administrative Agent may move all or part of the Collateral; (d) may use any
Loan Party’s owned or leased lifts, hoists, trucks and other facilities or
equipment for handling or removing the Collateral; and (e) shall have, and is
hereby granted, a right of ingress and egress to the places where the Collateral
is located, and may proceed over and through any of Loan Parties’ owned or
leased property. Each Loan Party shall cooperate fully with all of
Administrative Agent’s efforts to preserve the Collateral and will take such
actions to preserve the Collateral as Administrative Agent may direct. All of
Administrative Agent’s expenses of preserving the Collateral, including any
expenses relating to the bonding of a custodian, shall be charged to Borrowers’
Account as a Revolving Advance maintained as a Domestic Rate Loan and added to
the Obligations.

4.4    Ownership and Location of Collateral.

(a)    With respect to the Collateral, at the time the Collateral becomes
subject to Administrative Agent’s security interest: (i) each Loan Party shall
be the sole owner of and fully authorized and able to sell, transfer, pledge
and/or grant a first priority security interest in each and every item of its
respective Collateral to Administrative Agent; and, except for Permitted
Encumbrances the Collateral shall be free and clear of all Liens whatsoever;
(ii) each document and agreement executed by each Loan Party or delivered to any
Agent or any Lender in connection with this Agreement shall be true and correct
in all respects; (iii) all signatures and endorsements of each Loan Party that
appear on such documents and agreements shall be genuine and each Loan Party
shall have full capacity to execute same; and (iv) each Loan Party’s equipment
and Inventory shall be located as set forth on Schedule 4.4, as such Schedule
may be updated from time to time, and shall not be removed from such location(s)
without the prior written consent of Administrative Agent except with respect to
the sale of Inventory in the Ordinary Course of Business and equipment to the
extent permitted in Section 7.1(b) hereof.

(b)    (i) There is no location at which any Loan Party has any Inventory
(except for Inventory in transit) or other Collateral other than those locations
listed on Schedule 4.4(b)(i); (ii) Schedule 4.4(b)(ii) hereto contains a correct
and complete list, as of the Closing Date, of the legal names and addresses of
each warehouse at which Inventory of any Loan Party is stored;

 

77



--------------------------------------------------------------------------------

none of the receipts received by any Loan Party from any warehouse states that
the goods covered thereby are to be delivered to bearer or to the order of a
named Person or to a named Person and such named Person’s assigns;
(iii) Schedule 4.4(b)(iii) hereto sets forth a correct and complete list as of
the Closing Date of (A) each place of business of each Loan Party and (B) the
chief executive office of each Loan Party; and (iv) Schedule 4.4(b)(iv) hereto
sets forth a correct and complete list as of the Closing Date of the location,
by state and street address, of all Real Property owned or leased by each Loan
Party, identifying which properties are owned and which are leased, together
with the names and addresses of any landlords.

4.5    Defense of Administrative Agent’s and Lenders’ Interests. Until
(a) payment and performance in full in cash of all of the Obligations and
(b) termination of this Agreement, Administrative Agent’s interests in the
Collateral shall continue in full force and effect. During such period no Loan
Party shall, without Administrative Agent’s prior written consent, pledge, sell
(except for sales or other dispositions otherwise permitted in Section 7.1(b)
hereof), assign, transfer, create or suffer to exist a Lien upon or encumber or
allow or suffer to be encumbered in any way except for Permitted Encumbrances,
any part of the Collateral. Each Loan Party shall defend Administrative Agent’s
interests in the Collateral against any and all Persons whatsoever. At any time
following demand by Administrative Agent for payment of all Obligations,
Administrative Agent shall have the right to take possession of the indicia of
the Collateral and the Collateral in whatever physical form contained,
including: labels, stationery, documents, instruments and advertising materials.
If Administrative Agent exercises this right to take possession of the
Collateral, Loan Parties shall, upon demand, assemble it in the best manner
possible and make it available to Administrative Agent at a place reasonably
convenient to Administrative Agent. In addition, with respect to all Collateral,
each Agent and Lenders shall be entitled to all of the rights and remedies set
forth herein and further provided by the Uniform Commercial Code or other
Applicable Law. Each Loan Party shall, and Administrative Agent may, at its
option, instruct all suppliers, carriers, forwarders, warehousers or others
receiving or holding cash, checks, Inventory, documents or instruments in which
Administrative Agent holds a security interest to deliver same to Administrative
Agent and/or subject to Administrative Agent’s order and if they shall come into
any Loan Party’s possession, they, and each of them, shall be held by such Loan
Party in trust as Administrative Agent’s trustee, and such Loan Party will
immediately deliver them to Administrative Agent in their original form together
with any necessary endorsement.

4.6    Inspection of Premises. At all reasonable times during business hours and
from time to time as often as each Agent shall elect in its sole discretion (and
with commercially reasonable notice so long as no Default or Event of Default is
continuing), Administrative Agent, Term Loan B Agent and each Lender shall have
full access to and the right to audit, check, inspect (Collateral, any records
relating thereto and the operation of Loan Parties’ business) and make abstracts
and copies from each Loan Party’s books, records, audits, correspondence and all
other papers relating to the Collateral and the operation of each Loan Party’s
business; provided however that no Lender shall conduct any such audit or
inspection unless first making a request upon Administrative Agent or Term Loan
B Agent, as applicable, to conduct such audit or inspection; and provided
further that so long as no Default or Event of Default is continuing, Borrowers
shall not be liable for the costs and expenses of more than four such audits or
inspections in any fiscal year.

 

78



--------------------------------------------------------------------------------

4.7    Appraisals. Each Agent may, in its sole discretion, exercised in a
commercially reasonable manner, at any time after the Closing Date and from time
to time, engage the services of an independent appraisal firm or firms of
reputable standing, satisfactory to such Agent, for the purpose of appraising
the then current values of Loan Parties’ assets; provided however that so long
as no Default or Event of Default is continuing, Borrowers shall not be liable
for the costs or expense of more than two appraisals in any fiscal year. Absent
the occurrence and continuance of an Event of Default at such time, each Agent
shall consult with Loan Parties as to the identity of any such firm and Agents
shall use their best efforts to coordinate such appraisals in conjunction with
any inspections or field examination performed pursuant to Section 4.6; provided
that Borrowers acknowledge and agree that the timing of such appraisals is
subject to availability of the appraisers. In the event the value of Borrowers’
assets, as so determined pursuant to such appraisal, is less than anticipated by
Agents or Lenders, such that the Revolving Advances are in excess of such
Advances permitted hereunder, then, promptly upon Administrative Agent’s demand
for same, Loan Parties shall make mandatory prepayments of the then outstanding
Revolving Advances so as to eliminate the excess Advances.

4.8    Receivables; Deposit Accounts and Securities Accounts.

(a)    Each of the Receivables shall be a bona fide and valid account
representing a bona fide indebtedness incurred by the Customer therein named,
for a fixed sum as set forth in the invoice relating thereto (provided
immaterial or unintentional invoice errors shall not be deemed to be a breach
hereof) with respect to an absolute sale or lease and delivery of goods upon
stated terms of a Loan Party, or work, labor or services theretofore rendered by
a Loan Party as of the date each Receivable is created. Same shall be due and
owing in accordance with the applicable Loan Party’s standard terms of sale
without dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Loan Parties to Agents.

(b)    Each Customer, to the best of each Loan Party’s knowledge, as of the date
each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due. With respect to
such Customers of any Loan Party who are not solvent, such Loan Party has set up
on its books and in its financial records bad debt reserves adequate to cover
such Receivables.

(c)    Each Loan Party’s chief executive office is located as set forth on
Schedule 4.4(b)(iii). Until written notice is given to Administrative Agent by
Borrowing Agent of any other office at which any Loan Party keeps its records
pertaining to Receivables, all such records shall be kept at such executive
office.

(d)    Loan Parties shall instruct their Customers to deliver all remittances
upon Receivables (whether paid by check or by wire transfer of funds) to such
Blocked Account(s) and/or Depository Accounts (and any associated lockboxes) as
Administrative Agent shall designate from time to time as contemplated by
Section 4.8(h) or as otherwise agreed to from time to time by Administrative
Agent. Notwithstanding the foregoing, to the extent any Loan Party directly
receives any remittances upon Receivables, such Loan Party shall, at such Loan
Party’s sole cost and expense, but on Administrative Agent’s behalf and for
Administrative Agent’s account, collect as Administrative Agent’s property and
in trust for Administrative

 

79



--------------------------------------------------------------------------------

Agent all amounts received on Receivables, and shall not commingle such
collections with any Loan Party’s funds or use the same except to pay
Obligations, and shall as soon as possible and in any event no later than one
(1) Business Day after the receipt thereof (i) in the case of remittances paid
by check, deposit all such remittances in their original form (after supplying
any necessary endorsements) and (ii) in the case of remittances paid by wire
transfer of funds, transfer all such remittances, in each case, into such
Blocked Accounts(s) and/or Depository Account(s). Each Loan Party shall deposit
in the Blocked Account and/or Depository Account or, upon request by
Administrative Agent, deliver to Administrative Agent, in original form and on
the date of receipt thereof, all checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness.

(e)    At any time, Administrative Agent shall have the right to send notice of
the assignment of, and Administrative Agent’s security interest in and Lien on,
the Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the Collateral. During the continuance of an Event of
Default, Administrative Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both. Administrative Agent’s
actual collection expenses, including, but not limited to, stationery and
postage, telephone, facsimile, telegraph, secretarial and clerical expenses and
the salaries of any collection personnel used for collection, may be charged to
Borrowers’ Account and added to the Obligations.

(f)    Administrative Agent shall have the right to receive, endorse, assign
and/or deliver in the name of Administrative Agent or any Loan Party any and all
checks, drafts and other instruments for the payment of money relating to the
Receivables, and each Loan Party hereby waives notice of presentment, protest
and non-payment of any instrument so endorsed. Each Loan Party hereby
constitutes Administrative Agent or Administrative Agent’s designee as such Loan
Party’s attorney with power (i) at any time: (A) to endorse such Loan Party’s
name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral; (B) to sign such Loan Party’s name on any
invoice or bill of lading relating to any of the Receivables, drafts against
Customers, assignments and verifications of Receivables; (C) to send
verifications of Receivables to any Customer; (D) to sign such Loan Party’s name
on all financing statements or any other documents or instruments reasonably
deemed necessary or appropriate by Administrative Agent to preserve, protect, or
perfect Administrative Agent’s interest in the Collateral and to file same; and
(E) to receive, open and dispose of all mail addressed to any Loan Party at any
post office box/lockbox maintained by Administrative Agent for Loan Parties or
at any other business premises of Administrative Agent; and (ii) at any time
following the occurrence of a Default or an Event of Default: (A) to demand
payment of the Receivables; (B) to enforce payment of the Receivables by legal
proceedings or otherwise; (C) to exercise all of such Loan Party’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral; (D) to sue upon or otherwise collect, extend the time of payment of,
settle, adjust, compromise, extend or renew the Receivables; (E) to settle,
adjust or compromise any legal proceedings brought to collect Receivables;
(F) to prepare, file and sign such Loan Party’s name on a proof of claim in
bankruptcy or similar document against any Customer; (G) to prepare, file and
sign such Loan Party’s name on any notice of Lien, assignment or satisfaction of
Lien or similar document in connection with the Receivables; (H) to accept the
return of goods represented by any of the Receivables; (I) to change the address
for delivery of mail addressed to any Loan Party to such address as
Administrative Agent may

 

80



--------------------------------------------------------------------------------

designate; and (J) to do all other acts and things necessary to carry out this
Agreement. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done maliciously or with gross (not mere) negligence (as determined
by a court of competent jurisdiction in a final non-appealable judgment); this
power being coupled with an interest is irrevocable while any of the Obligations
remain unpaid.

(g)    Neither any Agent nor any Lender shall, under any circumstances or in any
event whatsoever, have any liability for any error or omission or delay of any
kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom.

(h)    All proceeds of Collateral shall be deposited by Loan Parties into either
(i) a lockbox account, dominion account or such other “blocked account”
(“Blocked Accounts”) established at a bank or banks (each such bank, a “Blocked
Account Bank”) pursuant to an arrangement with such Blocked Account Bank as may
be acceptable to Administrative Agent or (ii) depository accounts (“Depository
Accounts”) established at Administrative Agent for the deposit of such proceeds.
Each applicable Loan Party, Administrative Agent and each Blocked Account Bank
shall enter into a deposit account control agreement in form and substance
satisfactory to Administrative Agent that is sufficient to give Administrative
Agent “control” (for purposes of Articles 8 and 9 of the Uniform Commercial
Code) over such accounts and which directs such Blocked Account Bank to transfer
such funds so deposited on a daily basis or at other times acceptable to
Administrative Agent, either to any account maintained by Administrative Agent
at said Blocked Account Bank or by wire transfer to appropriate account(s) at
Administrative Agent. All funds deposited in such Blocked Accounts or Depository
Accounts shall immediately become subject to the security interest of
Administrative Agent for its own benefit and the ratable benefit of Issuer,
Lenders and all other holders of the Obligations, and Borrowing Agent shall
obtain the agreement by such Blocked Account Bank to waive any offset rights
against the funds so deposited. Neither any Agent nor any Lender assumes any
responsibility for such blocked account arrangement, including any claim of
accord and satisfaction or release with respect to deposits accepted by any
Blocked Account Bank thereunder. Administrative Agent shall apply all funds
received by it from the Blocked Accounts and/or Depository Accounts to the
satisfaction of the Obligations (including the cash collateralization of the
Letters of Credit) in accordance with Section 11.5 of this Agreement, provided
that, in the absence of any Event of Default, Administrative Agent shall apply
all such funds representing collection of Receivables first to the prepayment of
the principal amount of the Swing Loans, if any, and then to the Revolving
Advances.

(i)    No Loan Party will, without Administrative Agent’s consent, compromise or
adjust any material amount of the Receivables (or extend the time for payment
thereof) or accept any material returns of merchandise or grant any additional
discounts, allowances or credits thereon except for those compromises,
adjustments, returns, discounts, credits and allowances as have been heretofore
customary in the Ordinary Course of Business of such Loan Party.

(j)    All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Loan Party and
its Subsidiaries

 

81



--------------------------------------------------------------------------------

as of the Closing Date are set forth on Schedule 4.8(j). No Loan Party shall
open any new deposit account, securities account or investment account unless
(i) Loan Parties shall have given at least thirty (30) days prior written notice
to Administrative Agent and (ii) if such account is to be maintained with a
bank, depository institution or securities intermediary that is not the
Administrative Agent, such bank, depository institution or securities
intermediary, each applicable Loan Party and Administrative Agent shall first
have entered into an account control agreement in form and substance
satisfactory to Administrative Agent sufficient to give Administrative Agent
“control” (for purposes of Articles 8 and 9 of the Uniform Commercial Code) over
such account.

4.9    Inventory. To the extent Inventory held for sale or lease has been
produced by any Loan Party, it has been and will be produced by such Loan Party
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.

4.10    Maintenance of Equipment. Loan Parties’ equipment shall be maintained in
good operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the equipment shall be maintained and preserved. No
Loan Party shall use or operate the equipment in violation, in any material
respect, of any law, statute, ordinance, code, rule or regulation.

4.11    Exculpation of Liability. Nothing herein contained shall be construed to
constitute any Agent or any Lender as any Loan Party’s agent for any purpose
whatsoever, nor shall any Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
any Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Loan Party’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither any Agent nor any Lender
shall be responsible in any way for the performance by any Loan Party of any of
the terms and conditions thereof.

4.12    Financing Statements. Except as respects the financing statements filed
by Administrative Agent, financing statements described on Schedule 1.2, and
financing statements filed in connection with Permitted Encumbrances, no
financing statement covering any of the Collateral or any proceeds thereof is or
will be on file in any public office.

4.13    Investment Property Collateral.

(a)    Each Loan Party has the right to transfer the Investment Property free of
any Liens other than Permitted Encumbrances and will use commercially reasonable
efforts to defend its title to the Investment Property against the claims of all
Persons. Each Loan Party shall (i) ensure that each operating agreement, limited
partnership agreement and any other similar agreement permits Administrative
Agent’s Lien on the Equity Interests of wholly-owned Subsidiaries (other than
Foreign Subsidiaries) arising thereunder, foreclosure of Administrative Agent’s
Lien and admission of any transferee as a member, limited partner or other
applicable equity holder thereunder and (ii) use commercially reasonable efforts
to provide that each

 

82



--------------------------------------------------------------------------------

operating agreement, limited partnership agreement and any other similar
agreement with respect to any other Person permits Administrative Agent’s Lien
on the Investment Property of such Loan Party arising thereunder, foreclosure of
Administrative Agent’s Lien and admission of any transferee as a member, limited
partner or other applicable equity holder thereunder.

(b)    Each Loan Party shall, if the Investment Property includes securities or
any other financial or other asset maintained in a securities account, cause the
custodian with respect thereto to execute and deliver a notification and control
agreement or other applicable agreement satisfactory to Administrative Agent in
order to perfect and protect the Administrative Agent’s Lien in such Investment
Property.

(c)    Except as set forth in Article XI, (i) the Loan Parties will have the
right to exercise all voting rights with respect to the Investment Property and
(ii) the Loan Parties will have the right to receive all cash dividends and
distributions, interest and premiums declared and paid on the Investment
Property to the extent otherwise permitted under this Agreement. In the event
any additional Equity Interests are issued to any Loan Party as a stock dividend
or distribution or in lieu of interest on any of the Investment Property, as a
result of any split of any of the Investment Property, by reclassification or
otherwise, any certificates evidencing any such additional shares will be
delivered to the Administrative Agent within ten (10) Business Days and such
shares will be subject to this Agreement and a part of the Investment Property
to the same extent as the original Investment Property.

4.14    Provisions Regarding Certain Investment Property Collateral. The
operating agreement or limited partnership agreement (as applicable) of any Loan
Party and any Subsidiary (other than a Foreign Subsidiary) of any Loan Party
hereafter formed or acquired that is a limited liability company or a limited
partnership, shall contain the following language (or language to the same
effect): “Notwithstanding anything to the contrary set forth herein, no
restriction upon any transfer of [Membership Interests] [Partnership Interests]
set forth herein shall apply, in any way, to the pledge by any [Member]
[Partner] of a security interest in and to its [Membership Interests]
[Partnership Interests] to PNC Bank, National Association, as agent for certain
lenders, or its successors and assigns in such capacity (any such person,
“Administrative Agent”), or to any foreclosure upon or subsequent disposition of
such [Membership Interests] [Partnership Interests] by Administrative Agent. Any
transferee or assignee with respect to such foreclosure or disposition shall
automatically be admitted as a [Member] [Partner] of the Company and shall have
all of the rights of the [Member] [Partner] that previously owned such
[Membership Interests] [Partnership Interests].”

 

V.

REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants as follows:

5.1    Authority. Each Loan Party has full power, authority and legal right to
enter into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder. This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Loan Party, and this Agreement and the Other Documents to
which it is a party constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as such
enforceability may be

 

83



--------------------------------------------------------------------------------

limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally. The execution, delivery and performance
of this Agreement and of the Other Documents to which it is a party (a) are
within such Loan Party’s corporate or company powers, as applicable, have been
duly authorized by all necessary corporate or company action, as applicable, are
not in contravention of the terms of such Loan Party’s Organizational Documents,
any law in any material respect, or to the conduct of such Loan Party’s business
or of any Material Contract or undertaking to which such Loan Party is a party
or by which such Loan Party is bound, (b) will not conflict with or violate any
law or regulation in any material respect, or any judgment, order or decree of
any Governmental Body binding on such Loan Party, (c) will not require the
Consent of any Governmental Body, any party to a Material Contract or any other
Person, except those Consents set forth on Schedule 5.1 hereto, all of which
will have been duly obtained, made or compiled prior to the Closing Date and
which are in full force and effect and (d) will not, in any material respect,
conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Loan Party under the provisions of
any agreement, instrument, or other document to which such Loan Party is a party
or by which it or its property is a party or by which it may be bound.

5.2    Formation and Qualification.

(a)    Each Loan Party and each Subsidiary thereof is duly incorporated or
formed, as applicable, and in good standing under the laws of the state listed
on Schedule 5.2(a) and is qualified to do business and is in good standing in
the states listed on Schedule 5.2(a) which constitute all states in which
qualification and good standing are necessary for such Loan Party or Subsidiary
to conduct its business and own its property and where the failure to so qualify
could reasonably be expected to have a Material Adverse Effect on such Loan
Party or Subsidiary. Each Loan Party has delivered to each Agent true and
complete copies of its Organizational Documents and will promptly notify each
Agent of any amendment or changes thereto.

(b)    The only Subsidiaries of each Parent and each Loan Party are listed on
Schedule 5.2(b). Schedule 5.2(b) sets forth a true, correct and complete list of
all Equity Interests held by each Parent and each Loan Party in each of its
Subsidiaries, and includes true, correct and complete copies of all certificates
evidencing all Equity Interests held by each Parent and each Loan Party in each
of its Subsidiaries.

5.3    Survival of Representations and Warranties. All representations and
warranties of such Loan Party contained in this Agreement and the Other
Documents to which it is a party shall be true at the time of such Loan Party’s
execution of this Agreement and the Other Documents to which it is a party, and
shall survive the execution, delivery and acceptance thereof by the parties
thereto and the closing of the transactions described therein or related
thereto.

5.4    Tax Returns. Each Loan Party’s and each Subsidiary’s federal tax
identification number is set forth on Schedule 5.4. Each Loan Party and each
Subsidiary thereof (a) has filed all federal, state and material local tax
returns each is required by law to file and (b) has paid all federal income
taxes, assessments, fees and other governmental charges and all other material

 

84



--------------------------------------------------------------------------------

taxes, assessments, fees and other governmental charges that are due and payable
other than taxes, assessments, fees and other governmental charges which are not
delinquent. The provision for taxes on the books of each Loan Party and
Subsidiary thereof is adequate for all years not closed by applicable statutes,
and for its current fiscal year, and no Loan Party has any knowledge of any
deficiency or additional assessment in connection therewith not provided for on
its or its Subsidiary’s books.

5.5    Financial Statements.

(a)    The pro forma balance sheet of Borrowers on a Consolidated Basis (the
“Pro Forma Balance Sheet”) furnished to each Agent on the Closing Date reflects
the consummation of the transactions contemplated under this Agreement
(collectively, the “Transactions”) and is accurate, complete and correct in all
material respects and fairly reflects the financial condition of Borrowers on a
Consolidated Basis as of the Closing Date after giving effect to the
Transactions, and has been prepared in accordance with GAAP, consistently
applied. The Pro Forma Balance Sheet has been certified as accurate, complete
and correct in all material respects by the President and Chief Financial
Officer of Borrowing Agent. All financial statements referred to in this
subsection 5.5(a), including the related schedules and notes thereto, have been
prepared in accordance with GAAP, except as may be disclosed in such financial
statements.

(b)    The twelve-month cash flow and balance sheet projections of Borrowers on
a Consolidated Basis, copies of which are annexed hereto as Exhibit 5.5(b) (the
“Projections”) were prepared by the Chief Financial Officer of ASV, are based on
underlying assumptions which provide a reasonable basis for the projections
contained therein and reflect Loan Parties’ judgment based on present
circumstances of the most likely set of conditions and course of action for the
projected period. The cash flow Projections together with the Pro Forma Balance
Sheet are referred to as the “Pro Forma Financial Statements”.

(c)    The consolidated and consolidating balance sheets of Borrowers, and such
other Persons described therein, as of December 31, 2015, and the related
statements of income, changes in stockholder’s equity, and changes in cash flow
for the period ended on such date, all accompanied by reports thereon containing
opinions without qualification by independent certified public accountants,
copies of which have been delivered to each Agent, have been prepared in
accordance with GAAP, consistently applied (except for changes in application to
which such accountants concur and present fairly the financial position of Loan
Parties and their Subsidiaries at such date and the results of their operations
for such period. Since September 30, 2016 there has been no change in the
condition, financial or otherwise, of Borrowers and their Subsidiaries as shown
on the consolidated balance sheet as of such date and no change in the aggregate
value of machinery, equipment and Real Property owned by Loan Parties and their
Subsidiaries, except changes in the Ordinary Course of Business, none of which
individually or in the aggregate has been materially adverse.

5.6    Entity Names. No Loan Party or Subsidiary has been known by any other
company or corporate name, as applicable, in the past five (5) years and does
not sell Inventory under any other name except as set forth on Schedule 5.6, nor
has any Loan Party or Subsidiary been the surviving corporation or company, as
applicable, of a merger or consolidation or acquired all or substantially all of
the assets of any Person during the preceding five (5) years.

 

85



--------------------------------------------------------------------------------

5.7    O.S.H.A. Environmental Compliance; Flood Insurance.

(a)    Each Loan Party and each Subsidiary thereof is in compliance with, and
its facilities, business, assets, property, leaseholds, Real Property and
Equipment are in compliance with the Federal Occupational Safety and Health Act,
and Environmental Laws and there are no outstanding citations, notices or orders
of non-compliance issued to any Loan Party or any Subsidiary or relating to its
business, assets, property, leaseholds or Equipment under any such laws, rules
or regulations.

(b)    Each Loan Party and each Subsidiary has been issued all required federal,
state and local licenses, certificates or permits (collectively, “Approvals”)
relating to all applicable Environmental Laws and all such Approvals are current
and in full force and effect.

(c)     (i) there have been no releases, spills, discharges, leaks or disposal
(collectively referred to as “Releases”) of Hazardous Materials at, upon, under
or migrating from or onto any Real Property owned, leased or occupied by any
Loan Party or any Subsidiary, except for those Releases which are in full
compliance with Environmental Laws; (ii) there are no underground storage tanks
or polychlorinated biphenyls on any Real Property, except for such underground
storage tanks or polychlorinated biphenyls that are present in compliance with
Environmental Laws; (iii) the Real Property has never been used by any Loan
Party or any Subsidiary to dispose of Hazardous Materials, except as authorized
by Environmental Laws; and (iv) no Hazardous Materials are managed by any Loan
Party or any Subsidiary on any Real Property, excepting such quantities as are
managed in accordance with all applicable manufacturer’s instructions and
compliance with Environmental Laws and as are necessary for the operation of the
commercial business of any Loan Party, any Subsidiary or of its tenants.

(d)    All Real Property owned by Loan Parties or any Subsidiaries is insured
pursuant to policies and other bonds which are valid and in full force and
effect and which provide adequate coverage from reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each such Loan
Party or Subsidiary in accordance with prudent business practice in the industry
of such Loan Party or Subsidiary. Each Loan Party and each Subsidiary has taken
all actions required under the Flood Laws and/or requested by any Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing each
Agent with the address and/or GPS coordinates of each structure located upon any
Real Property that will be subject to a Mortgage in favor of Agent, for the
benefit of Lenders, and, to the extent required, obtaining flood insurance for
such property, structures and contents prior to such property, structures and
contents becoming Collateral.

5.8    Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.

(a)    (i) Each Loan Party and each Subsidiary is solvent, able to pay its debts
as they mature, has capital sufficient to carry on its business and all
businesses in which it is about to engage, (ii) as of the Closing Date, the fair
present saleable value of its assets, calculated on a

 

86



--------------------------------------------------------------------------------

going concern basis, is in excess of the amount of its liabilities, and
(iii) subsequent to the Closing Date, the fair saleable value of its assets
(calculated on a going concern basis) will be in excess of the amount of its
liabilities.

(b)    As of Closing Date, except as disclosed in Schedule 5.8(b)(i), no Loan
Party or any Subsidiary has any pending or threatened litigation, arbitration,
actions or proceedings. No litigation, arbitration, actions or proceedings
pending or threatened against any Loan Party or any Subsidiary could reasonably
be expected to have a Material Adverse Effect. No Loan Party or any Subsidiary
has any outstanding Indebtedness other than the Obligations, except for
(i) Indebtedness disclosed in Schedule 5.8(b)(ii) and (ii) Indebtedness
otherwise permitted under Section 7.8 hereof.

(c)    No Loan Party or any Subsidiary is in violation of any applicable
statute, law, rule, regulation or ordinance in any respect which could
reasonably be expected to have a Material Adverse Effect, nor is any Loan Party
or any Subsidiary in violation of any order of any court, Governmental Body or
arbitration board or tribunal.

(d)    No Loan Party, any Subsidiary or any member of the Controlled Group
maintains or is required to contribute to any Plan other than those listed on
Schedule 5.8(d) hereto. Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Applicable Laws. (i) Each
Loan Party, each Subsidiary and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA and
Section 412 of the Code in respect of each Plan, and each Plan is in compliance
with Sections 412, 430 and 436 of the Code and Sections 206(g), 302 and 303 of
ERISA, without regard to waivers and variances; (ii) each Plan which is intended
to be a qualified plan under Section 401(a) of the Code as currently in effect
has been determined by the Internal Revenue Service to be qualified under
Section 401(a) of the Code and the trust related thereto is exempt from federal
income tax under Section 501(a) of the Code or an application for such a
determination is currently being processed by the Internal Revenue Code;
(iii) neither any Loan Party nor any Subsidiary of any member of the Controlled
Group has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due which are
unpaid; (iv) no Plan has been terminated by the plan administrator thereof nor
by the PBGC, and there is no occurrence which would cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Plan; (v) the current value
of the assets of each Plan exceeds the present value of the accrued benefits and
other liabilities of such Plan and neither any Loan Party nor any Subsidiary or
any member of the Controlled Group knows of any facts or circumstances which
would materially change the value of such assets and accrued benefits and other
liabilities; (vi) neither any Loan Party nor any Subsidiary or any member of the
Controlled Group has breached any of the responsibilities, obligations or duties
imposed on it by ERISA with respect to any Plan; (vii) neither any Loan Party
nor any Subsidiary or any member of the Controlled Group has incurred any
liability for any excise tax arising under Section 4971, 4972 or 4980B of the
Code, and no fact exists which could give rise to any such liability;
(viii) neither any Loan Party nor any Subsidiary or any member of the Controlled
Group nor any fiduciary of, nor any trustee to, any Plan, has engaged in a
“prohibited transaction” described in Section 406 of ERISA or Section 4975 of
the Code nor taken any action which would constitute or result in a Termination
Event with respect to any such Plan which is subject to ERISA; (ix) no
Termination Event has occurred or is reasonably expected to

 

87



--------------------------------------------------------------------------------

occur; (x) there exists no Reportable ERISA Event; (xi) neither any Loan Party
nor any Subsidiary or any member of the Controlled Group has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA;
(xii) neither any Loan Party nor any Subsidiary or any member of the Controlled
Group maintains or is required to contribute to any Plan which provides health,
accident or life insurance benefits to former employees, their spouses or
dependents, other than in accordance with Section 4980B of the Code;
(xiii) neither any Loan Party nor any Subsidiary or any member of the Controlled
Group has withdrawn, completely or partially, within the meaning of Section 4203
or 4205 of ERISA, from any Multiemployer Plan so as to incur liability under the
Multiemployer Pension Plan Amendments Act of 1980 and there exists no fact which
would reasonably be expected to result in any such liability; and (xiv) no Plan
fiduciary (as defined in Section 3(21) of ERISA) has any liability for breach of
fiduciary duty or for any failure in connection with the administration or
investment of the assets of a Plan.

(d)    (i) No Loan Party has any unpaid liabilities for any unpaid wages or
relating to any Plan and (ii) no Loan Party is in breach of any collective
bargaining agreement.

5.9    Patents, Trademarks, Copyrights and Licenses. All Intellectual Property
owned or utilized by any Loan Party and any Subsidiary: (i) is set forth on
Schedule 5.9; (ii) is valid and has been duly registered or filed with all
appropriate Governmental Bodies; and (iii) constitutes all of the intellectual
property rights which are necessary for the operation of its business. There is
no objection to, pending challenge to the validity of, or proceeding by any
Governmental Body to suspend, revoke, terminate or adversely modify, any such
Intellectual Property and no Loan Party or Subsidiary is aware of any grounds
for any challenge or proceedings, except as set forth in Schedule 5.9 hereto.
All Intellectual Property owned or held by any Loan Party or any Subsidiary
consists of original material or property developed by such Loan Party or
Subsidiary or was lawfully acquired by such Loan Party or Subsidiary from the
proper and lawful owner thereof. Each of such items has been maintained so as to
preserve the value thereof from the date of creation or acquisition thereof.

5.10    Licenses and Permits. Except as set forth in Schedule 5.10, each Loan
Party and each Subsidiary (a) is in compliance with and (b) has procured and is
now in possession of, all material licenses or permits required by any
applicable federal, state or local law, rule or regulation for the operation of
its business in each jurisdiction wherein it is now conducting or proposes to
conduct business and where the failure to procure such licenses or permits could
reasonably be expected to have a Material Adverse Effect.

5.11    Default of Indebtedness. No Loan Party or any Subsidiary is in default
in the payment of the principal of or interest on any Indebtedness or under any
instrument or agreement under or subject to which any Indebtedness has been
issued and no event has occurred under the provisions of any such instrument or
agreement which with or without the lapse of time or the giving of notice, or
both, constitutes or would constitute an event of default thereunder.

5.12    No Default. No Loan Party or any Subsidiary is in default in the payment
or performance of any of its contractual obligations and no Default or Event of
Default has occurred.

 

88



--------------------------------------------------------------------------------

5.13    No Burdensome Restrictions. No Loan Party or any Subsidiary is party to
any contract or agreement the performance of which could reasonably be expected
to have a Material Adverse Effect. Each Loan Party and each Subsidiary has
heretofore delivered to each Agent true and complete copies of all Material
Contracts to which it is a party or to which it or any of its properties is
subject. No Loan Party or Subsidiary has agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.

5.14    No Labor Disputes. No Loan Party or Subsidiary is involved in any labor
dispute; there are no strikes or walkouts or union organization of any Loan
Party’s or any Subsidiary’s employees threatened or in existence and no labor
contract is scheduled to expire during the Term other than as set forth on
Schedule 5.14 hereto.

5.15    Margin Regulations. No Loan Party or any Subsidiary is engaged, nor will
it engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. No part of the proceeds of any Advance
will be used for “purchasing” or “carrying” “margin stock” as defined in
Regulation U of such Board of Governors.

5.16    Investment Company Act. No Loan Party or any Subsidiary is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, nor is it controlled by such a
company.

5.17    Disclosure. No representation or warranty made by any Loan Party in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith or therewith contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein not misleading. There is no fact known to
any Loan Party or any Subsidiary or which reasonably should be known to such
Loan Party or Subsidiary which such Loan Party has not disclosed to each Agent
in writing with respect to the transactions contemplated by this Agreement which
could reasonably be expected to have a Material Adverse Effect.

5.18    Reserved.

5.19    Swaps. No Loan Party or Subsidiary is a party to, nor will it be a party
to, any swap agreement whereby such Loan Party or Subsidiary has agreed or will
agree to swap interest rates or currencies unless same provides that damages
upon termination following an event of default thereunder are payable on an
unlimited “two-way basis” without regard to fault on the part of either party.

5.20    Business and Property of Loan Parties. Upon and after the Closing Date,
Loan Parties and their Subsidiaries do not propose to engage in any business
other than the manufacture, distribution and sale of compact track (CTL) and
skid steer loaders and supplying complete undercarriages and parts to CAT for
use on compact track loaders and activities necessary to conduct the foregoing.
On the Closing Date, each Loan Party and each Subsidiary will own all the
property and possess all of the rights and Consents necessary for the conduct of
the business of such Loan Party or Subsidiary.

 

89



--------------------------------------------------------------------------------

5.21    Ineligible Securities. Loan Parties and their Subsidiaries do not intend
to use and shall not use any portion of the proceeds of the Advances, directly
or indirectly, to purchase during the underwriting period, or for 30 days
thereafter, Ineligible Securities being underwritten by a securities Affiliate
of any Agent or any Lender.

5.22    Federal Securities Laws. No Loan Party, Holdings or any of their
Subsidiaries (i) is required to file periodic reports under the Exchange Act,
(ii) has any securities registered under the Exchange Act or (iii) has filed a
registration statement that has not yet become effective under the Securities
Act.

5.23    Equity Interests. The authorized and outstanding Equity Interests of
each Loan Party and each Subsidiary, and each legal and beneficial holder
thereof as of the Closing Date, are as set forth on Schedule 5.24(a) hereto. All
of the Equity Interests of each Loan Party and each Subsidiary have been duly
and validly authorized and issued and are fully paid and non-assessable and have
been sold and delivered to the holders hereof in compliance with, or under valid
exemption from, all federal and state laws and the rules and regulations of each
Governmental Body governing the sale and delivery of securities. Except for the
rights and obligations set forth on Schedule 5.24(b), there are no
subscriptions, warrants, options, calls, commitments, rights or agreement by
which any Loan Party, any Subsidiary or any of the shareholders of any Loan
Party is bound relating to the issuance, transfer, voting or redemption of
shares of its Equity Interests or any pre-emptive rights held by any Person with
respect to the Equity Interests of Loan Parties and their Subsidiaries. Except
as set forth on Schedule 5.24(c), Loan Parties and their Subsidiaries have not
issued any securities convertible into or exchangeable for shares of its Equity
Interests or any options, warrants or other rights to acquire such shares or
securities convertible into or exchangeable for such shares.

5.24    Commercial Tort Claims. No Loan Party has any commercial tort claims.

5.25    Letter of Credit Rights. As of the Closing Date, no Loan Party has any
letter of credit rights.

5.26    Material Contracts. Schedule 5.27 sets forth all Material Contracts of
the Loan Parties and their Subsidiaries. All Material Contracts are in full
force and effect and no material defaults currently exist thereunder. No Loan
Party or Subsidiary has (i) received any notice of termination or non-renewal of
any Material Contract, or (ii) exercised any option to terminate or not to renew
any Material Contract.

5.27    Investment Property Collateral. (i) There are no restrictions on the
pledge or transfer of any of the Subsidiary Stock other than restrictions
referenced on the face of any certificates evidencing such Subsidiary Stock,
restrictions under Applicable Law or restrictions stated in the operating
agreement or partnership agreement of the with respect thereto, as applicable;
(ii) each Loan Party is the legal owner of the Investment Property Collateral
pledged by it hereunder, which is registered in the name of such Loan Party, a
custodian or a nominee; (iii) the Investment Property Collateral is free and
clear of any Liens except for Permitted

 

90



--------------------------------------------------------------------------------

Encumbrances which, in the case of any Investment Property Collateral
constituting certificated securities, do not have priority over the Liens of
Administrative Agent thereon; (iv) the pledge of and grant of the security
interest in the Investment Property Collateral is effective to vest in
Administrative Agent a valid security interest therein; and (v) none of the
operating agreements, limited partnership agreements or other agreements
governing any Investment Property Collateral issued by a limited liability
company, limited partnership or similar Person provide that such Investment
Property Collateral governed thereby are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.

 

VI.

AFFIRMATIVE COVENANTS.

Each Loan Party shall, and shall cause each Subsidiary to, until payment in full
in cash of the Obligations and termination of this Agreement:

6.1    Compliance with Laws. Comply in all material respects with all Applicable
Laws with respect to the Collateral or any part thereof or to the operation of
such Loan Party’s or Subsidiary’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect (except to the extent
any separate provision of this Agreement shall expressly require compliance with
any particular Applicable Law(s) pursuant to another standard). Each Loan Party
may, however, contest or dispute any Applicable Laws in any reasonable manner,
provided that any related Lien is inchoate or stayed and sufficient reserves are
established to the reasonable satisfaction of Administrative Agent to protect
Administrative Agent’s Lien on or security interest in the Collateral.

6.2    Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all Intellectual Property and take all actions necessary to enforce
and protect the validity of any intellectual property right or other right
included in the Collateral; (b) keep in full force and effect its existence and
comply in all material respects with the laws and regulations governing the
conduct of its business where the failure to do so could reasonably be expected
to have a Material Adverse Effect; and (c) make all such reports and pay all
such franchise and other taxes and license fees and do all such other acts and
things as may be lawfully required to maintain its rights, licenses, leases,
powers and franchises under the laws of the United States or any political
subdivision thereof where the failure to do so could reasonably be expected to
have a Material Adverse Effect.

6.3    Books and Records. Keep proper books of record and account in which full,
true and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs (including without limitation accruals for
taxes, assessments, Charges, levies and claims, allowances against doubtful
Receivables and accruals for depreciation, obsolescence or amortization of
assets), all in accordance with, or as required by, GAAP consistently applied in
the opinion of such independent public accountant as shall then be regularly
engaged by Loan Parties and their Subsidiaries.

 

91



--------------------------------------------------------------------------------

6.4    Payment of Taxes. Pay, when due, all taxes, assessments and other Charges
lawfully levied or assessed upon such Loan Party, Subsidiary or any of the
Collateral, including real and personal property taxes, assessments and charges
and all franchise, income, employment, social security benefits, withholding,
and sales taxes. If any tax by any Governmental Body is or may be imposed on or
as a result of any transaction between any Loan Party and any Agent or any
Lender which any Agent or any Lender may be required to withhold or pay or if
any taxes, assessments, or other Charges remain unpaid after the date fixed for
their payment, or if any claim shall be made which, in any Agent’s or any
Lender’s opinion, may possibly create a valid Lien on the Collateral,
Administrative Agent may without notice to Loan Parties pay the taxes,
assessments or other Charges and each Loan Party hereby indemnifies and holds
each Agent and each Lender harmless in respect thereof. Administrative Agent
will not pay any taxes, assessments or Charges to the extent that any applicable
Loan Party has Properly Contested those taxes, assessments or Charges. The
amount of any payment by Administrative Agent under this Section 6.4 shall be
charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations and, until Loan Parties shall furnish
Administrative Agent with an indemnity therefor (or supply Administrative Agent
with evidence satisfactory to Administrative Agent that due provision for the
payment thereof has been made), Administrative Agent may hold without interest
any balance standing to Loan Parties’ credit and Administrative Agent shall
retain its security interest in and Lien on any and all Collateral held by
Administrative Agent.

6.5    Financial Covenants.

(a)    Fixed Charge Coverage Ratio. Cause to be maintained as of the end of each
fiscal quarter, a Fixed Charge Coverage Ratio of not less than 1.2 to 1.0,
measured on a trailing four (4) quarter basis.

(b)    Leverage Ratio. Maintain as of the end of each fiscal quarter, a ratio
(the “Leverage Ratio”) of Funded Debt, calculated as of such date, to EBITDA,
measured for the period of four fiscal quarters then ended, of not greater than
the ratios set forth below for the applicable fiscal quarter then ending:

 

Fiscal Quarter Ending

  Maximum Leverage Ratio

March 31, 2017 and June 30, 2017

  5.00 to 1.00

September 30, 2017 and December 31, 2017

  4.75 to 1.00

March 31, 2018 through and including December 31, 2018

  4.00 to 1.00

March 31, 2019 through and including December 31, 2019

  3.50 to 1.00

March 31, 2020 through and including December 31, 2020

  3.00 to 1.00

March 31, 2021 and each fiscal quarter thereafter

  2.85 to 1.00

 

92



--------------------------------------------------------------------------------

(c)    Undrawn Availability. Cause to be maintained as of the last day of each
month, Average Undrawn Availability of not less than $1,750,000.

6.6    Insurance.

(a)    (i) Keep all its insurable properties and properties in which such Loan
Party and/or such Subsidiary has an interest insured against the hazards of
fire, flood, sprinkler leakage, those hazards covered by extended coverage
insurance and such other hazards, and for such amounts, as is customary in the
case of companies engaged in businesses similar to such Loan Parties or
Subsidiaries including business interruption insurance; (ii) maintain a bond in
such amounts as is customary in the case of companies engaged in businesses
similar to such Loan Party and/or Subsidiary insuring against larceny,
embezzlement or other criminal misappropriation of insured’s officers and
employees who may either singly or jointly with others at any time have access
to the assets or funds of such Loan Party or such Subsidiary either directly or
through authority to draw upon such funds or to direct generally the disposition
of such assets; (iii) maintain public and product liability insurance against
claims for personal injury, death or property damage suffered by others;
(iv) maintain all such worker’s compensation or similar insurance as may be
required under the laws of any state or jurisdiction in which such Loan Party
and/or Subsidiary is engaged in business; (v) furnish each of the Agents with
(A) copies of all policies and evidence of the maintenance of such policies by
the renewal thereof at least thirty (30) days before any expiration date, and
(B) appropriate loss payable endorsements in form and substance satisfactory to
Administrative Agent, naming Administrative Agent as an additional insured and
mortgagee and/or lender’s loss payable (as applicable) as its interests may
appear with respect to all insurance coverage referred to in clauses (i) and
(iii) above, and providing (I) that all proceeds thereunder shall be payable to
Administrative Agent, (II) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy, and
(III) that such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least thirty (30) days prior written notice is given to
Administrative Agent (or in the case of non-payment, at least ten (10) days
prior written notice). In the event of any loss thereunder, the carriers named
therein hereby are directed by Administrative Agent and the applicable Loan
Party to make payment for such loss to Administrative Agent and not to such Loan
Party and Administrative Agent jointly. If any insurance losses are paid by
check, draft or other instrument payable to any Loan Party and Agent jointly,
Administrative Agent may endorse such Loan Party’s name thereon and do such
other things as Administrative Agent may deem advisable to reduce the same to
cash.

(b)    Each Loan Party shall take all actions required under the Flood Laws
and/or requested by any Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing each Agent with the address and/or GPS coordinates of each
structure on any real property that will be subject to a mortgage in favor of
Administrative Agent, for the benefit of Lenders, and, to the extent required,
obtaining flood insurance for such property, structures and contents prior to
such property, structures and contents becoming Collateral, and thereafter
maintaining such flood insurance in full force and effect for so long as
required by the Flood Laws.

 

93



--------------------------------------------------------------------------------

(c)    Administrative Agent is hereby authorized to adjust and compromise claims
under insurance coverage referred to in Sections 6.6(a)(i) and (iii) and 6.6(b)
above. Subject to Loan Parties’ reinvestment rights set forth in Section
2.202(c), all loss recoveries received by Administrative Agent under any such
insurance shall be applied first, to the outstanding principal installments of
the Term Loan A in the inverse order of the maturities thereof (including the
final installment thereof) until paid in full in cash, second to the outstanding
principal installments of the Term Loan B in the inverse order of the maturities
thereof (including the final installment thereof) until paid in full in cash,
and third to the remaining Advances (including cash collateralization of all
Obligations relating to any outstanding Letters of Credit in accordance with the
provisions of Section 3.2(b); provided however that if no Default or Event of
Default has occurred and is continuing, such repayments to any remaining
Advances shall be applied to cash collateralize any Obligations related to
outstanding Letters of Credit last) in such order as Administrative Agent may
determine, subject to Borrowers’ ability to re-borrow Revolving Advances in
accordance with the terms hereof. Any surplus shall be paid by Administrative
Agent to Loan Parties or applied as may be otherwise required by law. Any
deficiency thereon shall be paid by Loan Parties to Administrative Agent, on
demand.    If any Loan Party fails to obtain insurance as hereinabove provided,
or to keep the same in force, Administrative Agent, if Administrative Agent so
elects, (or Term Loan B Agent to the extent Administrative Agent fails to obtain
such insurance upon request by Term Loan B Agent) may obtain such insurance and
pay the premium therefor on behalf of such Loan Party, which payments shall be
charged to Borrowers’ Account and constitute part of the Obligations.

6.7    Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods) all its Indebtedness, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Lenders and
(ii) when due its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect.

6.8    Environmental Matters.

(a)    Ensure that the Real Property and all operations and businesses conducted
thereon are in compliance and remain in compliance, in all material respects,
with all Environmental Laws and it shall manage any and all Hazardous Materials
on any Real Property in compliance with Environmental Laws.

(b)    Establish and maintain an environmental management and compliance system
to assure and monitor continued compliance with all applicable Environmental
Laws which system shall include periodic environmental compliance audits to be
conducted by knowledgeable environmental professionals. All potential violations
and violations of Environmental Laws shall be reviewed with legal counsel to
determine any required reporting to applicable Governmental Bodies and any
required corrective actions to address such potential violations or violations.

 

94



--------------------------------------------------------------------------------

(c)    Respond promptly to any Hazardous Discharge or Environmental Complaint
and take all necessary action in order to safeguard the health of any Person and
to avoid subjecting the Collateral or Real Property to any Lien. If any Loan
Party or Subsidiary shall fail to respond promptly to any Hazardous Discharge or
Environmental Complaint or any Loan Party or Subsidiary shall fail to comply, in
all material respects, with any of the requirements of any Environmental Laws,
any Agent on behalf of Lenders may, but without the obligation to do so, for the
sole purpose of protecting Administrative Agent’s interest in the Collateral:
(i) give such notices or (ii) enter onto the Real Property (or authorize third
parties to enter onto the Real Property) and take such actions as any such Agent
(or such third parties as directed by such Agent) deem reasonably necessary or
advisable, to remediate, remove, mitigate or otherwise manage with any such
Hazardous Discharge or Environmental Complaint. All reasonable costs and
expenses incurred by Agents and Lenders (or such third parties) in the exercise
of any such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Domestic Rate
Loans constituting Revolving Advances shall be paid upon demand by Loan Parties,
and until paid shall be added to and become a part of the Obligations secured by
the Liens created by the terms of this Agreement or any other agreement between
any Agent, any Lender and any Loan Party.

(d)    Promptly upon the written request of any Agent from time to time, Loan
Parties shall provide each Agent, at Loan Parties’ expense, with an
environmental site assessment or environmental compliance audit report prepared
by an environmental engineering firm acceptable in the reasonable opinion of
such Agent, to assess with a reasonable degree of certainty the existence of a
Hazardous Discharge and the potential costs in connection with abatement,
remediation and removal of any Hazardous Materials found on, under, at or within
the Real Property. Any report or investigation of such Hazardous Discharge
proposed and acceptable to the responsible Governmental Body shall be acceptable
to such Agent. If such estimates, individually or in the aggregate, exceed
$100,000, any Agent shall have the right to require Loan Parties to post a bond,
letter of credit or other security reasonably satisfactory to such Agent to
secure payment of these costs and expenses.

6.9    Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.9, 9.10, 9.11, 9.12, and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as disclosed
therein and agreed to by such reporting accountants or officer, as applicable).

6.10    Federal Securities Laws. Promptly notify each Agent in writing if any
Parent or any Loan Party or any of their Subsidiaries (i) is required to file
periodic reports under the Exchange Act, (ii) registers any securities under the
Exchange Act or (iii) files a registration statement under the Securities Act.

 

95



--------------------------------------------------------------------------------

6.11    Execution of Supplemental Instruments. Execute and deliver to each Agent
from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as any Agents may reasonably request, in
order that the full intent of this Agreement may be carried into effect.

6.12    Government Receivables. Take all steps necessary to protect
Administrative Agent’s interest in the Collateral under the Federal Assignment
of Claims Act, the Uniform Commercial Code and all other applicable state or
local statutes or ordinances and deliver to Administrative Agent appropriately
endorsed, any instrument or chattel paper connected with any Receivable arising
out of any contract between any Loan Party and the United States, any state or
any department, agency or instrumentality of any of them.

6.13    Keepwell. If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.14 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.14, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.14 shall
remain in full force and effect until payment in full in cash of the Obligations
and termination of this Agreement and the Other Documents. Each Qualified ECP
Loan Party intends that this Section 6.14 constitute, and this Section 6.14
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
and Guarantor for all purposes of Section 1a(18(A)(v)(II) of the CEA.

6.14    Post Closing Covenants.

(a)    Borrowers shall, within ninety (90) days of the Closing Date (or such
later date as agreed upon by Agents in their sole discretion), close all deposit
accounts on Schedule 4.8(j) (other than accounts at PNC); and

(b)    Borrowers shall, within thirty (30) days (or such later date as agreed
upon by Agents in their sole discretion) deliver to Administrative Agent,
control agreements, in form and substance satisfactory to Administrative Agent
for each deposit account on Schedule 4.8(j) hereto (other than accounts at PNC).

(c)    Borrowers shall, within four (4) Business Days of the Closing Date amend
the operating agreement of ASV to be in compliance with Section 4.14 of this
Agreement, such amendment to be in form and substance reasonably satisfactory to
Agents.

 

96



--------------------------------------------------------------------------------

(d)    Borrowers shall, within six (6) Business Days of the Closing Date deliver
to Administrative Agent the original certificates evidencing all Equity
Interests of the Borrower.

 

VII.

NEGATIVE COVENANTS.

No Loan Party shall, nor shall it permit any Subsidiary to, until satisfaction
in full in cash of the Obligations and termination of this Agreement:

7.1    Merger, Consolidation, Acquisition and Sale of Assets.

(a)    Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except (i) any Loan Party may merge, consolidate or reorganize with
another Loan Party or acquire the assets or Equity Interest of another Loan
Party so long as (a) such Loan Party provides Administrative Agent with ten
(10) days prior written notice of such merger, consolidation or reorganization
and delivers all of the relevant documents evidencing such merger, consolidation
or reorganization, and (b) if a Borrower is party to any merger, consolidation
or reorganization, such Borrower or another Borrower is the surviving Person,
and (ii) Permitted Acquisitions.

(b)    Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) the sale of Inventory in the Ordinary Course of Business and
(ii)(a) the disposition or transfer of obsolete and worn-out equipment in the
Ordinary Course of Business during any fiscal year having an aggregate fair
market value of not more than $250,000 in the aggregate for the Loan Parties and
their Subsidiaries, (b) the sale of Borrowers’ Loegering and Scout product
lines, together with any Inventory, Intellectual Property, drawing, books and
records associated with either such product line, and only, in each case to the
extent that (x) the proceeds of any such disposition described in clause (ii)(a)
are used to acquire replacement equipment which is subject to Administrative
Agent’s first priority security interest or (y) the proceeds of which are
remitted to Agents, as applicable, to be applied pursuant to Section 2.20 and
(iii) any other sales or dispositions expressly permitted by this Agreement.

7.2    Creation of Liens. Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances.

7.3    Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) guarantees by one or more Loan Party(s) of the
Indebtedness or obligations of any other Loan Party(s) to the extent such
Indebtedness or obligations are permitted to be incurred and/or outstanding
pursuant to the provisions of this Agreement and (b) the endorsement of checks
in the Ordinary Course of Business.

7.4    Investments. Purchase or acquire obligations or Equity Interests of, or
any other interest in, any Person, other than Permitted Investments.

7.5    Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate other than Permitted Loans.

 

97



--------------------------------------------------------------------------------

7.6    Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Loan Parties in excess of $1,300,000.

7.7    Dividends. Declare, pay or make any dividend or distribution on any
Equity Interests of any Loan Party or Subsidiary (other than dividends or
distributions payable in its stock (other than Disqualified Equity Interests),
or split-ups or reclassifications of its stock (other than Disqualified Equity
Interests)) or apply any of its funds, property or assets to the purchase,
redemption or other retirement of any Equity Interest, or of any options to
purchase or acquire any Equity Interest of any Loan Party or any Subsidiary
other than Permitted Dividends. With respect to tax distributions permitted
pursuant to this Section, in the event (x) the actual distribution to members
made pursuant to this Section exceeds the actual income tax liability of any
member due to such Loan Party’s or Subsidiary’s status as a limited liability
company, or (y) if such Loan Party or Subsidiary was a subchapter C corporation,
such Loan Party or Subsidiary would be entitled to a refund of income taxes
previously paid as a result of a tax loss during a year in which such Loan Party
or Subsidiary is a limited liability company, then the members shall repay such
Loan Party or Subsidiary the amount of such excess or refund, as the case may
be, no later than the date the annual tax return must be filed by such Loan
Party or Subsidiary (without giving effect to any filing extensions). In the
event such amounts are not repaid in a timely manner by any member, then such
Loan Party and/or Subsidiary shall not pay or make any distribution with respect
to, or purchase, redeem or retire, any membership interest of such Loan Party or
Subsidiary held or controlled by, directly or indirectly, such member until such
payment has been made.

7.8    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than Permitted Indebtedness.

7.9    Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.

7.10    Transactions with Affiliates. Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for
(i) transactions among Loan Parties which are not expressly prohibited by the
terms of this Agreement and which are in the Ordinary Course of Business,
(ii) payment by Loan Parties of dividends and distributions permitted under
Section 7.7 hereof, and (iii) transactions disclosed to Agents in writing, which
are in the Ordinary Course of Business, on an arm’s-length basis on terms and
conditions no less favorable than terms and conditions which would have been
obtainable from a Person other than an Affiliate; provided, however, that
neither the extension of credit to, nor the assumption, endorsement or guaranty
of any Indebtedness of, any Affiliate (other than another Loan Party to the
extent permitted by Sections 7.3, 7.5 or 7.8) shall be deemed to be a
transaction in the Ordinary Course of Business for purposes of this
Section 7.10.

 

98



--------------------------------------------------------------------------------

7.11    Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all leased property
would exceed $200,000 in any one fiscal year in the aggregate for all Loan
Parties and their Subsidiaries.

7.12    Subsidiaries.

(a)    Form any Subsidiary unless such Subsidiary (i) is not a Foreign
Subsidiary, (ii) at Agents’ discretion, (x) expressly joins in this Agreement as
a Loan Party and becomes jointly and severally liable for the obligations of
Loan Parties hereunder, under the Notes, and under any other agreement between
any Loan Party and Lenders, or (y) becomes a Guarantor with respect to the
Obligations and executes a Guarantor Security Agreement in favor of
Administrative Agent, and (iii) each Agent shall have received all documents,
including without limitation, legal opinions and appraisals it may reasonably
require to establish compliance with each of the foregoing conditions in
connection therewith.

(b)    Enter into any partnership, joint venture or similar arrangement.

7.13    Fiscal Year and Accounting Changes. Change its fiscal year from
December 31 or make any significant change (i) in accounting treatment and
reporting practices except as required by GAAP or (ii) in tax reporting
treatment except as required by law.

7.14    Pledge of Credit. Now or hereafter pledge any Agent’s or any Lender’s
credit on any purchases, commitments or contracts or for any purpose whatsoever
or use any portion of any Advance in or for any business other than such Loan
Party’s business operations as conducted on the Closing Date.

7.15    Amendment of Organizational Documents. (i) Change its legal name,
(ii) change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (iii) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (iv) otherwise amend, modify or waive any term or material
provision of its Organizational Documents unless required by law, in any such
case without (x) giving at least thirty (30) days prior written notice of such
intended change to each Agent, (y) having received from Agents confirmation that
Administrative Agent has taken all steps necessary for Administrative Agent to
continue the perfection of and protect the enforceability and priority of its
Liens in the Collateral belonging to such Loan Party and in the Equity Interests
of such Loan Party and (z) in any case under clause (iv), having received the
prior written consent of Agents and Required Lenders to such amendment,
modification or waiver.

7.16    Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in Section 406 of ERISA or
Section 4975 of the Code, (iii) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Loan Party,

 

99



--------------------------------------------------------------------------------

any Subsidiary or any member of the Controlled Group or the imposition of a lien
on the property of any Loan Party, any Subsidiary or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (iv) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (v) fail promptly to notify Agents of the occurrence of any
Termination Event, (vi) fail to comply, in any material respect, or permit any
member of the Controlled Group to fail to comply, in any material respect, with
the requirements of ERISA or the Code or other Applicable Laws in respect of any
Plan, (vii) fail to meet, permit any member of the Controlled Group to fail to
meet, or permit any Plan to fail to meet all minimum funding requirements under
ERISA and the Code, without regard to any waivers or variances, or postpone or
delay or allow any member of the Controlled Group to postpone or delay any
funding requirement with respect to any Plan, or (viii) cause, or permit any
member of the Controlled Group to cause, a representation or warranty in
Section 5.8(d) to cease to be true and correct.

7.17    Prepayment of Indebtedness. At any time, directly or indirectly, prepay
any Indebtedness (other than to Lenders), or repurchase, redeem, retire or
otherwise acquire any Indebtedness of any Loan Party or any Subsidiary.

7.18    Membership/Partnership Interests. Designate or permit any of their
Subsidiaries to (a) treat their limited liability company membership interests
or partnership interests, as the case may be, as securities as contemplated by
the definition of “security” in Section 8-102(15) and by Section 8-103 of
Article 8 of the Uniform Commercial Code or (b) certificate their limited
liability membership interests or partnership interests, as applicable.

 

VIII.

CONDITIONS PRECEDENT.

8.1    Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agents, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:

(a)    Notes. Agents shall have received the Notes duly executed and delivered
by an authorized officer of each Loan Party;

(b)    Other Documents. Agents shall have received each of the executed Other
Documents, as applicable;

(c)    Mortgage and Surveys. Agents shall have received in form and substance
satisfactory to Lenders (i) an executed Mortgage and (ii) surveys;

(d)    Title Insurance. Administrative Agent shall have received fully paid
mortgagee title insurance policies (or binding commitments to issue title
insurance policies, marked to Administrative Agent’s satisfaction to evidence
the form of such policies to be delivered with respect to the Mortgage), in
standard ALTA form, issued by a title insurance company satisfactory to
Administrative Agent, each in an amount equal to not less than the fair market
value of the Real Property subject to the Mortgage, insuring the Mortgage to
create a valid Lien on the Real Property with no exceptions which Agents shall
not have approved in writing and no survey exceptions, and Term Loan B Agent
shall have received a copy thereof;

 

100



--------------------------------------------------------------------------------

(e)    Environmental Reports. Agents shall have received all environmental
studies and reports prepared by independent environmental engineering firms with
respect to all Real Property owned or leased by any Loan Party;

(f)    Financial Condition Certificates. Agents shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(f).

(g)    Closing Certificate. Agents shall have received a closing certificate
signed by the Chief Financial Officer of each Loan Party dated as of the date
hereof, stating that (i) all representations and warranties set forth in this
Agreement and the Other Documents are true and correct on and as of such date,
and (ii) on such date no Default or Event of Default has occurred or is
continuing;

(h)    Borrowing Base. Agents shall have received evidence from Borrowers that
the aggregate amount of Eligible Receivables, Eligible Insured Foreign
Receivables and Eligible Inventory is sufficient in value and amount to support
Advances in the amount requested by Borrowers on the Closing Date;

(i)    Undrawn Availability. After giving effect to the initial Advances and the
payment of by Borrowers of all fees and expenses incurred in connection herewith
(without duplication of any fees and expenses deducted in calculating Undrawn
Availability) hereunder, Loan Parties shall have Undrawn Availability of at
least $4,000,000;

(j)    Blocked Accounts. Subject to Section 6.14 hereof, Loan Parties shall have
opened the Depository Accounts with Administrative Agent or Administrative Agent
shall have received duly executed agreements establishing the Blocked Accounts
with financial institutions acceptable to Administrative Agent for the
collection or servicing of the Receivables and proceeds of the Collateral and
Administrative Agent shall have entered into control agreements with the
applicable financial institutions in form and substance satisfactory to
Administrative Agent with respect to such Blocked Accounts;

(k)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by any Agent to be filed,
registered or recorded in order to create, in favor of Administrative Agent, a
perfected security interest in or lien upon the Collateral shall have been
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and Agents
shall have received an acknowledgment copy, or other evidence satisfactory to
it, of each such filing, registration or recordation and satisfactory evidence
of the payment of any necessary fee, tax or expense relating thereto;

(l)    Lien Waiver Agreements. Agents shall have received Lien Waiver Agreements
with respect to all locations or places at which Inventory, Equipment and books
and records are located;

(m)    Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Borrowers. Agents shall have received a certificate of the Secretary or
Assistant Secretary (or other equivalent officer, partner or manager) of each
Borrower in form and substance satisfactory

 

101



--------------------------------------------------------------------------------

to Agents dated as of the Closing Date which shall certify (i) copies of
resolutions in form and substance reasonably satisfactory to Agents, of the
board of directors (or other equivalent governing body, member or partner) of
such Borrower authorizing (x) the execution, delivery and performance of this
Agreement, the Notes and each Other Document to which such Borrower is a party
(including authorization of the incurrence of indebtedness, borrowing of
Revolving Advances, Swing Loans, Term Loan and requesting of Letters of Credit
on a joint and several basis with all Borrowers as provided for herein), and
(y) the granting by such Borrower of the security interests in and liens upon
the Collateral to secure all of the joint and several Obligations of Borrowers
(and such certificate shall state that such resolutions have not been amended,
modified, revoked or rescinded as of the date of such certificate), (ii) the
incumbency and signature of the officers of such Borrower authorized to execute
this Agreement and the Other Documents, (iii) copies of the Organizational
Documents of such Borrower as in effect on such date, complete with all
amendments thereto, and (iv) the good standing (or equivalent status) of such
Borrower in its jurisdiction of organization and each applicable jurisdiction
where the conduct of such Borrower’s business activities or the ownership of its
properties necessitates qualification, as evidenced by good standing
certificate(s) (or the equivalent thereof issued by any applicable jurisdiction)
dated not more than thirty (30) days prior to the Closing Date, issued by the
Secretary of State or other appropriate official of each such jurisdiction;

(n)    Secretary’s Certificates and Authorizing Resolutions of Parent. Agents
shall have received a certificate of the Secretary or Assistant Secretary (or
other equivalent officer, partner or manager) of each Parent in form and
substance satisfactory to Agents dated as of the Closing Date which shall
certify (i) copies of resolutions in form and substance reasonably satisfactory
to Agents, of the board of directors (or other equivalent governing body, member
or partner) of each Guarantor authorizing (x) the execution, delivery and
performance of the Pledge Agreements to which such Parent are party and (y) the
granting by such Parent of the security interests in and liens upon the Equity
Interests of ASV, (ii) the incumbency and signature of the officers of such
Parent authorized to execute the Pledge, and (iii) copies of the Organizational
Documents of such Parent as in effect on such date, complete with all amendments
thereto;

(o)    Legal Opinion. Agents shall have received the executed legal opinion of
Bryan Cave LLP and Anderson, Ophoven & Stauffer, P.A. in form and substance
satisfactory to Agents which shall cover such matters incident to the
transactions contemplated by this Agreement, the Notes, the Other Documents, and
related agreements as any Agent may reasonably require and each Loan Party
hereby authorizes and directs such counsel to deliver such opinions to Agents
and Lenders;

(p)    No Litigation. No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Loan Party or any Subsidiary or against the officers or directors of any
Loan Party or any Subsidiary (A) in connection with this Agreement, the Other
Documents or any of the transactions contemplated thereby and which, in the
reasonable opinion of Agents, is deemed material or (B) which could, in the
reasonable opinion of Agents, have a Material Adverse Effect; and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to any Loan Party or the conduct of its business or inconsistent with
the due consummation of the Transactions shall have been issued by any
Governmental Body;

 

102



--------------------------------------------------------------------------------

(q)    Collateral Examination. Administrative Agent shall have completed
Collateral examinations and Agents shall have received appraisals, the results
of which shall be satisfactory in form and substance to Agents, of the
Receivables, Inventory, General Intangibles, Real Property and equipment of each
Loan Party and all books and records in connection therewith;

(r)    Fees. Agents shall have received all fees payable to Agents and Lenders
on or prior to the Closing Date hereunder, including pursuant to Article III
hereof and the Fee Letter;

(s)    Pro Forma Financial Statements. Agents shall have received a copy of the
Pro Forma Financial Statements which shall be satisfactory in all respects to
Agents;

(t)    Insurance. Agents shall have received in form and substance satisfactory
to Agents, (i) evidence that adequate insurance, including without limitation,
casualty and liability insurance, required to be maintained under this Agreement
is in full force and effect, (ii) insurance certificates issued by Loan
Parties’; insurance broker containing such information regarding Loan Parties’
and their Subsidiaries’ casualty and liability insurance policies as any Agent
shall request and naming Administrative Agent as an additional insured, lenders
loss payee and/or mortgagee, as applicable, and (iii) loss payable endorsements
issued by Loan Parties’ insurer naming Administrative Agent as lenders loss
payee and mortgagee, as applicable;

(u)    Flood Insurance. Evidence that adequate flood insurance required to be
maintained under this Agreement is in full force and effect, with additional
insured, mortgagee and lender loss payable special endorsements attached thereto
in form and substance satisfactory to Agents and their counsel naming
Administrative Agent as additional insured, mortgagee and lenders loss payable,
as applicable, and evidence that Loan Parties have taken all actions required
under the Flood Laws and/or requested by any Agent to assist in ensuring that
each Lender is in compliance with the Flood Laws applicable to the Collateral,
including, but not limited to, providing each Agent with the address and/or GPS
coordinates of each structure on any Real Property that will be subject to a
Mortgage in favor of Administrative Agent, for the benefit of Lenders, and, to
the extent required, obtaining flood insurance for such property, structures and
contents prior to such property, structures and contents becoming Collateral;

(v)    Payment Instructions. Agents shall have received written instructions
from Borrowing Agent directing the application of proceeds of the initial
Advances made pursuant to this Agreement;

(w)    Consents. Agents shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Agents shall have received such Consents and waivers
of such third parties as might assert claims with respect to the Collateral, as
each Agent and its counsel shall deem necessary;

(x)    No Adverse Material Change. (i) Since December 31, 2015, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agents or Lenders shall have been proven to be
inaccurate or misleading in any material respect;

 

103



--------------------------------------------------------------------------------

(y)    Contract Review. Agents shall have received and reviewed all Material
Contracts of Loan Parties including leases, union contracts, labor contracts,
vendor supply contracts, license agreements and distributorship agreements and
such contracts and agreements shall be satisfactory in all respects to Agents;

(z)    Compliance with Laws. Agents shall be reasonably satisfied that each Loan
Party is in compliance with all pertinent federal, state, local or territorial
regulations, including those with respect to the Federal Occupational Safety and
Health Act, the Environmental Protection Act, ERISA and the Anti-Terrorism Laws;

(aa)    Capital Structure. The capital structure of Borrowers shall be
acceptable to Agents in their reasonable discretion;

(bb)    Consultant Report. Agents shall have received an independent industry
consultant report which shall be satisfactory in form and substance to Agents;

(cc)    Leverage Ratio. After giving pro forma effect to the Advances to be made
on the Closing Date, the Borrowers ratio of Funded Debt to EBITDA, measured as
of the most recent fiscal quarter end, shall not be greater than 4.75 to 1.0;

(dd)    Agreement Among Lenders. That certain Agreement Among Lenders dated as
of the date hereof by and among Administrative Agent, as “first out” lender and
Term Loan B Agent and its Affiliates, as “last out” lenders;

(ee)    Search Results; Lien Terminations. Agents shall have received certified
copies of Uniform Commercial Code search reports dated a date reasonably near to
the Closing Date, listing all effective financing statements which name any Loan
Party (under their present names and any previous names) as debtors, together
with (a) copies of such financing statements, (b) payoff letters evidencing
repayment in full of all existing Indebtedness to be repaid, including in
respect of JPMorgan Chase and Garrison, the termination of all agreements
relating thereto and the release of all Liens granted in connection therewith,
with Uniform Commercial Code or other appropriate termination statements and
documents effective to evidence the foregoing (other than Liens permitted by
Section 7.2) and (c) such other Uniform Commercial Code termination statements
as Agents may reasonably request; and

(ff)    Fundings. The funding of Term Loan B on the Closing Date shall be a
condition to the funding of Term Loan A and the making of Revolving Advances
under the Revolving Commitment on the Closing Date. The funding of the Term Loan
A and the making of Revolving Advances in an aggregate amount of no less than
$15,000,000 under the Revolving Commitment on the Closing Date shall be a
condition to the funding of Term Loan B on the Closing Date;

 

104



--------------------------------------------------------------------------------

8.2    Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:

(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects (except to the extent already qualified by
materiality in which case they shall be true and correct in all respects) on and
as of such date as if made on and as of such date (except to the extent any such
representation or warranty expressly relates only to any earlier and/or
specified date);

(b)    No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Administrative Agent,
in its sole discretion, may continue to make Advances notwithstanding the
existence of an Event of Default or Default and that any Advances so made shall
not be deemed a waiver of any such Event of Default or Default; and

(c)    Material Adverse Effect. No event or development has occurred that could
reasonably be expected to have a Material Adverse Effect;

(d)    Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate amount of such type of Advance
shall not exceed the maximum amount of such type of Advance permitted under this
Agreement.

Each request for an Advance by any Loan Party hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied.

 

IX.

INFORMATION AS TO BORROWERS.

Each Loan Party shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full in cash of the
Obligations and the termination of this Agreement:

9.1    Disclosure of Material Matters. Immediately upon learning thereof, report
to Agents (a) all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Loan Party’s
reclamation or repossession of, or the return to any Loan Party of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor,
and (b) any investigation, hearing, proceeding or other inquest into any
Borrower, any Guarantor, or any Affiliate of any Borrower or any Guarantor by
any Governmental Body with respect to Anti-Terrorism Laws.

9.2    Schedules. Deliver to Agents (i) on or before the twentieth (20th) day of
each month as and for the prior month (a) accounts receivable ageings inclusive
of reconciliations to the general ledger, (b) accounts payable schedules
inclusive of reconciliations to the general ledger, (c) Inventory reports and
(d) a Borrowing Base Certificate in form and substance satisfactory to
Administrative Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Administrative Agent or restrictive of
Administrative Agent’s rights under this Agreement), and (ii) on or before
Tuesday of each week, a sales report /

 

105



--------------------------------------------------------------------------------

roll forward for the prior week. In addition, each Loan Party will deliver to
Agents at such intervals as any Agent may require: (i) confirmatory assignment
schedules; (ii) copies of Customer’s invoices; (iii) evidence of shipment or
delivery; and (iv) such further schedules, documents and/or information
regarding the Collateral as any Agent may require including trial balances and
test verifications. Administrative Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder. The items to be provided under this Section are to be in
form satisfactory to Administrative Agent and executed by each Loan Party and
delivered to Agents from time to time solely for each Agent’s convenience in
maintaining records of the Collateral, and any Loan Party’s failure to deliver
any of such items to Agents shall not affect, terminate, modify or otherwise
limit Administrative Agent’s Lien with respect to the Collateral. Unless
otherwise agreed to by Agents, the items to be provided under this Section 9.2
shall be delivered to Agents by the specific method of Approved Electronic
Communication designated by such Agent.

9.3    Environmental Reports.

(a)    Furnish Agents, concurrently with the delivery of the financial
statements referred to in Sections 9.7 and 9.8, with a certificate signed by the
President of Borrowing Agent stating, to the best of his knowledge, that each
Loan Party is in compliance in all material respects with all applicable
Environmental Laws. To the extent any Loan Party is not in compliance with the
foregoing laws, the certificate shall set forth with specificity all areas of
non-compliance and the proposed action such Loan Party will implement in order
to achieve full compliance.

(b)    In the event any Loan Party obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous Materials
at the Real Property (any such event being hereinafter referred to as a
“Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or any
Loan Party’s interest therein or the operations or the business (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any
Person, including any Governmental Body, then Borrowing Agent shall, within five
(5) Business Days, give written notice of same to Agents detailing facts and
circumstances of which any Loan Party is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Agents to protect their security interest in and Lien on the Collateral
and is not intended to create nor shall it create any obligation upon any Agent
or any Lender with respect thereto.

(c)    Borrowing Agent shall promptly forward to Agents copies of any request
for information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Materials at any other site owned, operated or used by any Loan Party
to manage of Hazardous Materials and shall continue to forward copies of
correspondence between any Loan Party and the Governmental Body regarding such
claims to Agents until the claim is settled. Borrowing Agent shall promptly
forward to Agents copies of all documents and reports concerning a Hazardous
Discharge or

 

106



--------------------------------------------------------------------------------

Environmental Complaint at the Real Property, operations or business that any
Loan Party is required to file under any Environmental Laws. Such information is
to be provided solely to allow Agents to protect Agents’ security interest in
and Lien on the Collateral.

9.4    Litigation. Promptly notify Agents in writing of any claim, litigation,
suit or administrative proceeding affecting any Loan Party, whether or not the
claim is covered by insurance, and of any litigation, suit or administrative
proceeding, which in any such case affects the Collateral or which could
reasonably be expected to have a Material Adverse Effect.

9.5    Material Occurrences. Immediately notify Agents in writing upon the
occurrence of: (a) any Event of Default or Default; (b) any event, development
or circumstance whereby any financial statements or other reports furnished to
Agents fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any Loan
Party as of the date of such statements; (c) any funding deficiency which, if
not corrected as provided in Section 4971 of the Code, could subject any Loan
Party, any Subsidiary or any member of the Controlled Group to a tax imposed by
Section 4971 of the Code; (d) each and every default by any Loan Party or
Subsidiary which might result in the acceleration of the maturity of any
Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (e) any other development in the business or affairs of any
Loan Party or Subsidiary, which could reasonably be expected to have a Material
Adverse Effect; in each case describing the nature thereof and the action Loan
Parties propose to take with respect thereto.

9.6    Government Receivables. Notify Administrative Agent immediately if any of
its Receivables arise out of contracts between any Loan Party and the United
States, any state, or any department, agency or instrumentality of any of them.

9.7    Annual Financial Statements. Furnish Agents within one hundred twenty
(120) days after the end of each fiscal year of Loan Parties, financial
statements of Loan Parties and their Subsidiaries on a consolidating and
consolidated basis including, but not limited to, statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and reported upon without
qualification by an independent certified public accounting firm (which may be
UHY, LLP) selected by Loan Parties and satisfactory to Agents (the
“Accountants”). In addition, the reports shall be accompanied by a Compliance
Certificate.

9.8    Reserved.

9.9    Monthly Financial Statements. Furnish Agents within thirty (30) days
after the end of each month, an unaudited balance sheet of Loan Parties and
their Subsidiaries on a consolidated and consolidating basis and unaudited
statements of income and stockholders’ equity and cash flow of Loan Parties and
their Subsidiaries on a consolidated and consolidating basis reflecting results
of operations from the beginning of the fiscal year to the end of such month and
for such month, prepared on a basis consistent with prior practices and complete
and correct in all material respects, subject to normal and recurring year-end
adjustments that

 

107



--------------------------------------------------------------------------------

individually and in the aggregate are not material to Loan Parties’ and their
Subsidiaries business operations and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year. The reports for each month shall be accompanied by a
Compliance Certificate.

9.10    Other Reports. Furnish Agents as soon as available, but in any event
within ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as each Loan Party shall send to the holders of
its Equity Interests.

9.11    Additional Information. Furnish Agents with such additional information
as any Agent shall reasonably request in order to enable such Agent to determine
whether the terms, covenants, provisions and conditions of this Agreement have
been complied with by Loan Parties or otherwise including, without the necessity
of any request by any Agent, (a) copies of all environmental audits and reviews,
(b) at least thirty (30) days prior thereto, notice of any Loan Party’s opening
of any new office or place of business or any Loan Party’s closing of any
existing office or place of business, and (c) promptly upon any Loan Party’s
learning thereof, notice of any labor dispute to which any Loan Party or
Subsidiary may become a party, any strikes or walkouts relating to any of its
plants or other facilities, and the expiration of any labor contract to which
any Loan Party or Subsidiary is a party or by which any Loan Party or Subsidiary
is bound.

9.12    Projected Operating Budget. Furnish Agents, (i) no earlier than thirty
(30) days prior to the beginning and (ii) not no later than thirty (30) days
after the beginning of each Loan Party’s fiscal years commencing with fiscal
year ending December 31 2017, a month by month projected operating budget and
cash flow of Loan Parties and their Subsidiaries on a consolidated and
consolidating basis for such fiscal year (including an income statement for each
month and a balance sheet as at the end of the last month in each fiscal
quarter), such projections to be accompanied by a certificate signed by the
President or Chief Financial Officer of each Loan Party to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared.

9.13    Variances From Operating Budget. Furnish Agents, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.9, a
written report summarizing all material variances from budgets submitted by Loan
Parties pursuant to Section 9.12 and a discussion and analysis by management
with respect to such variances.

9.14    Notice of Suits, Adverse Events. Furnish Agents with prompt written
notice of (i) any lapse or other termination of any Consent issued to any Loan
Party by any Governmental Body or any other Person that is material to the
operation of any Loan Party’s business, (ii) any refusal by any Governmental
Body or any other Person to renew or extend any such Consent; and (iii) copies
of any periodic or special reports filed by any Loan Party with any Governmental
Body or Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Loan Party, or if copies thereof are
requested by any Lender, and (iv) copies of any material notices and other
communications from any Governmental Body or Person which specifically relate to
any Loan Party.

 

108



--------------------------------------------------------------------------------

9.15    ERISA Notices and Requests. Furnish Agents with immediate written notice
in the event that (i) any Loan Party, any Subsidiary or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which such Loan Party, Subsidiary or any member of the
Controlled Group has taken, is taking, or proposes to take with respect thereto
and, when known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) any Loan Party,
Subsidiary or any member of the Controlled Group knows or has reason to know
that a prohibited transaction (as defined in Section 406 of ERISA or 4975 of the
Code) has occurred together with a written statement describing such transaction
and the action which such Loan Party, Subsidiary or any member of the Controlled
Group has taken, is taking or proposes to take with respect thereto, (iii) a
funding waiver request has been filed with respect to any Plan together with all
communications received by any Loan Party, Subsidiary or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Loan Party, Subsidiary or any member of
the Controlled Group was not previously contributing shall occur, (v) any Loan
Party, Subsidiary or any member of the Controlled Group shall receive from the
PBGC a notice of intention to terminate a Plan or to have a trustee appointed to
administer a Plan, together with copies of each such notice, (vi) any Loan
Party, Subsidiary or any member of the Controlled Group shall receive any
favorable or unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Plan under Section 401(a) of the Code, together
with copies of each such letter; (vii) any Loan Party, Subsidiary or any member
of the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice; (viii) any Loan
Party, Subsidiary or any member of the Controlled Group shall fail to make a
required installment or any other required payment under the Code or ERISA on or
before the due date for such installment or payment; or (ix) any Loan Party,
Subsidiary or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, (c) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (d) a Multiemployer Plan is subject to
Section 432 of the Code or Section 305 of ERISA.

9.16    Additional Documents. Execute and deliver to Agents, upon request, such
documents and agreements as any Agent may, from time to time, reasonably request
to carry out the purposes, terms or conditions of this Agreement.

9.17    Updates to Certain Schedules. Deliver to Agents promptly as shall be
required to maintain the related representations and warranties as true and
correct, updates to Schedules 4.4 (Locations of equipment and Inventory), 5.9
(Intellectual Property) and 5.24 (Equity Interests); provided, that absent the
occurrence and continuance of any Event of Default, Loan Parties shall only be
required to provide such updates on a monthly basis in connection with delivery
of a Compliance Certificate with respect to the applicable month. Any such
updated Schedules delivered by Loan Parties to Agents in accordance with this
Section 9.17 shall automatically and immediately be deemed to amend and restate
the prior version of such Schedule previously delivered to Agents and attached
to and made part of this Agreement.

 

109



--------------------------------------------------------------------------------

9.18    Financial Disclosure. Each Loan Party hereby irrevocably authorizes and
directs all accountants and auditors employed by such Loan Party at any time
during the Term to exhibit and deliver to each Agent and each Lender copies of
any of such Loan Party’s and their Subsidiaries’ financial statements, trial
balances or other accounting records of any sort in the accountant’s or
auditor’s possession, and to disclose to each Agent and each Lender any
information such accountants may have concerning such Loan Party’s or such
Subsidiary’s financial status and business operations. Each Loan Party hereby
authorizes all Governmental Bodies to furnish to each Agent and each Lender
copies of reports or examinations relating to such Loan Party or any Subsidiary
thereof, whether made by such Loan Party or otherwise; however, each Agent and
each Lender will attempt to obtain such information or materials directly from
such Loan Party prior to obtaining such information or materials from such
accountants or Governmental Bodies.

 

X.

EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1    Nonpayment. Failure by any Loan Party to pay when due (a) any principal
or interest on the Obligations (including without limitation pursuant to
Section 2.9), or (b) any other fee, charge, amount or liability provided for
herein or in any Other Document, in each case whether at maturity, by reason of
acceleration pursuant to the terms of this Agreement, by notice of intention to
prepay or by required prepayment.

10.2    Breach of Representation. Except as provided in Section 10.16, any
representation or warranty made or deemed made by any Loan Party in this
Agreement, any Other Document or any related agreement or in any certificate,
document or financial or other statement furnished at any time in connection
herewith or therewith shall prove to have been incorrect or misleading in any
material respect on the date when made or deemed to have been made;

10.3    Financial Information. Failure by any Loan Party to (i) furnish
financial information when due hereunder or, if no due date is specified herein,
within three (3) Business Days following a request therefor, or (ii) permit the
inspection of its books or records or access to its premises for audits and
appraisals in accordance with the terms hereof;

10.4    Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment (a) against any Loan Party’s Inventory or Receivables
or (b) against a material portion of any Loan Party’s other property which is
not stayed or lifted within thirty (30) days;

10.5    Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3,
10.5(ii), and 10.16, (i) failure or neglect of any Loan Party, or any Person to
perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Loan Party or such
Person, and any Agent or any Lender, or (ii) failure or neglect of any Loan
Party to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.5, 6.1, 6.3, 6.11, 6.13, 9.4 or 9.6 hereof which is not
cured within ten (10) days from the occurrence of such failure or neglect;

 

110



--------------------------------------------------------------------------------

10.6    Judgments. Any judgment or judgments, writ(s), order(s) or decree(s) for
the payment of money are rendered against any Loan Party for an aggregate amount
in excess of $250,000 or against all Loan Parties for an aggregate amount in
excess of $250,000;

10.7    Bankruptcy. Any Loan Party, any Subsidiary or Affiliate of any Loan
Party shall (i) apply for, consent to or suffer the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or similar
fiduciary of itself or of all or a substantial part of its property, (ii) admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (iii) make a general
assignment for the benefit of creditors, (iv) commence a voluntary case under
any state or federal bankruptcy or receivership laws (as now or hereafter in
effect), (v) be adjudicated a bankrupt or insolvent (including by entry of any
order for relief in any involuntary bankruptcy or insolvency proceeding
commenced against it), (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;

10.8    Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to Permitted
Encumbrances that have priority as a matter of Applicable Law to the extent such
Liens only attach to Collateral other than Receivables or Inventory);

10.9    Cross Default. Either (x) any specified “event of default” under any
Indebtedness (other than the Obligations) of any Loan Party with a
then-outstanding principal balance (or, in the case of any Indebtedness not so
denominated, with a then-outstanding total obligation amount) of $250,000 or
more, or any other event or circumstance which would permit the holder of any
such Indebtedness of any Loan Party to accelerate such Indebtedness (and/or the
obligations of Loan Party thereunder) prior to the scheduled maturity or
termination thereof, shall occur (regardless of whether the holder of such
Indebtedness shall actually accelerate, terminate or otherwise exercise any
rights or remedies with respect to such Indebtedness) or (y) a default of the
obligations of any Loan Party under any other agreement to which it is a party
shall occur which has or is reasonably likely to have a Material Adverse Effect;

10.10    Breach of Guaranty, Guarantor Security Agreement or Pledge Agreement.
Termination or breach of any Guaranty, Guarantor Security Agreement, Pledge
Agreement or similar agreement executed and delivered to Administrative Agent in
connection with the Obligations of any Loan Party, or if any Loan Party or
pledgor attempts to terminate, challenges the validity of, or its liability
under, any such Guaranty, Guarantor Security Agreement, Pledge Agreement or
similar agreement;

10.11    Change of Control. Any Change of Control shall occur;

 

111



--------------------------------------------------------------------------------

10.12    Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Loan Party,
or any Loan Party shall so claim in writing to Administrative Agent, Term Loan B
Agent or any Lender or any Loan Party challenges the validity of or its
liability under this Agreement or any Other Document;

10.13    Seizures. Any (a) portion of the Collateral shall be seized, subject to
garnishment or taken by a Governmental Body, or any Loan Party, or (b) the title
and rights of any Loan Party, or any Original Owner which is the owner of any
material portion of the Collateral shall have become the subject matter of
claim, litigation, suit, garnishment or other proceeding which might, in the
opinion of any Agent, upon final determination, result in impairment or loss of
the security provided by this Agreement or the Other Documents;

10.14    Operations. The operations of any Loan Party’s manufacturing facility
are interrupted (other than in connection with any regularly scheduled shutdown
for employee vacations and/or maintenance in the Ordinary Course of Business) at
any time for more than five consecutive days, unless such Loan Party shall
(i) be entitled to receive for such period of interruption, proceeds of business
interruption insurance sufficient to assure that its per diem cash needs during
such period is at least equal to its average per diem cash needs for the
consecutive three month period immediately preceding the initial date of
interruption and (ii) receive such proceeds in the amount described in clause
(i) preceding not later than thirty (30) days following the initial date of any
such interruption; provided, however, that notwithstanding the provisions of
clauses (i) and (ii) of this section, an Event of Default shall be deemed to
have occurred if such Loan Party shall be receiving the proceeds of business
interruption insurance for a period of thirty (30) consecutive days;

10.15    Pension Plans. An event or condition specified in Section 7.16 or 9.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any Loan
Party, any Subsidiary or any member of the Controlled Group shall incur, or in
the opinion of any Agent be reasonably likely to incur, a liability to a Plan or
the PBGC (or both) which, in the reasonable judgment of any Agent, would have a
Material Adverse Effect; or the occurrence of any Termination Event, or any Loan
Party’s failure to immediately report a Termination Event in accordance with
Section 9.15 hereof; or

10.16    Anti-Money Laundering/International Trade Law Compliance. (i) Any
representation or warranty contained in Section 16.18 hereof is or becomes false
or misleading at any time, or (ii) any Loan Party shall fail to comply with its
obligations under Section 16.18 hereof.

10.17    Right to Cure Fixed Charge Coverage Ratio or Leverage Ratio.

(a)    Notwithstanding anything to the contrary contained in this Article X, in
the event that Borrowers fail to comply with Section 6.5(a) or (b) in any fiscal
quarter, then until the earlier of (A) ten (10) days after the date on which the
Compliance Certificate and financial statements required pursuant to Section 9.9
hereof in respect of the applicable fiscal quarter are delivered or (B) ten (10)
days after the date on which the Compliance Certificate and financial statements
required pursuant to Section 9.9 hereof in respect of the applicable fiscal
quarter are required to be delivered, the Parent of ASV may, at its option (the
“Cure Right”), make a capital

 

112



--------------------------------------------------------------------------------

contribution to, or purchase, in cash, Equity Interests (other than Disqualified
Equity Interests) of ASV in a minimum amount equal to at least Five Hundred
Thousand ($500,000). Upon receipt by ASV of such proceeds (such amount, the
“Cure Amount”) pursuant to the exercise by the Parent of such Cure Right, ASV
shall immediately pay the Cure Amount to Administrative Agent to be applied to
the outstanding Advances (as set forth below) and thereafter the Fixed Charge
Coverage Ratio and/or Leverage Ratio covenants, as applicable, in Section 6.5
shall be recalculated giving effect to the following pro forma adjustments:

(i)    With respect to Borrowers’ failure to comply with Section 6.5(a) or
(b) or failure to comply with Section 6.5(a) and (b) in the same fiscal quarter,
(A) the Cure Amount shall be added to EBITDA as if contributed on the first day
of the first quarter for the applicable testing period solely for purpose of
determining compliance with the Leverage Ratio in Section 6.5(b) and/or Fixed
Charge Coverage Ratio in Section 6.5(a), as applicable, for such period, and
(B) the proceeds of the Cure Amount shall be applied, first, to the prepayment
of the principal amount of Swing Loans, if any, second to the outstanding
principal amount of the Revolving Advances in an amount necessary to cause
Borrowers’ Undrawn Availability to be not less than $4,000,000, third, to the
outstanding principal installments of the Term Loan A in the inverse order of
the maturities thereof (including the final installment thereof) until paid in
full in cash, fourth to the outstanding principal installments of the Term Loan
B in the inverse order of the maturities thereof (including the final
installment thereof) until paid in full in cash, and fifth to the remaining
Advances in such order as Administrative Agent may determine, subject to
Borrowers’ ability to re-borrow Revolving Advances in accordance with the terms
hereof.

(b)    Notwithstanding anything to the contrary contained in Section 10.17(a)
above: (i) the Cure Right shall not be exercised more than four (4) times during
the Term, (ii) in each period of four consecutive fiscal quarters, the Cure
Right shall not be exercised more than two (2) times and not in consecutive
fiscal quarters, (iii) all Cure Amount proceeds shall be disregarded for
purposes of determining any financial ratio-based conditions, pricing or any
baskets with respect to the covenants contained herein, (iv) there shall be no
pro forma reduction in Indebtedness with the proceeds of any Cure Right for
determining compliance with the Leverage Ratio set forth in Section 6.5(b) for
the applicable fiscal quarter, and (v) the Cure Amount shall be no greater than
the projected amount required to cause Borrowers to be in compliance with the
financial covenants for such fiscal quarter (provided, however, if the actual
amount necessary to cause Borrowers to be in compliance with such financial
covenants is less than the applicable Cure Amount, then only such actual amount
necessary to cause Borrowers to be in compliance with such financial covenants
shall be included in the pro forma calculation of EBITDA for the relevant
period). If, after giving effect to the foregoing pro forma adjustment (but not,
for the avoidance of doubt, giving pro forma adjustment to any repayment of
Indebtedness in connection therewith), the Borrowers are in compliance with the
financial covenants set forth in Section 6.5(a) or 6.5(b), as applicable, the
Borrowers shall be deemed to have satisfied the requirements of such Section as
of the relevant date of determination with the same effect as though there had
been no failure to comply on such date, and the applicable breach or default of
such Section 6.5(a) or 6.5(b) that had occurred shall be deemed cured for
purposes of this Agreement. The parties hereby acknowledge that this Section may
not be relied on for purposes of calculating any financial ratios other than as
applicable to Section 6.5 and shall not result in any adjustment to any amounts
other than the amount of the EBITDA referred to above.

 

113



--------------------------------------------------------------------------------

10.18    Right to Cure Availability Covenant. Notwithstanding anything to the
contrary contained in this Article X, in the event that Borrowers fail to comply
with Section 6.5(c) as of the last day of any month, then until the fifth day of
the following month, the Parent of ASV may, at its option (the “Availability
Cure Right”) make a capital contribution to, or purchase, in cash, Equity
Interests (other than Disqualified Equity Interests) of ASV in an amount not
less than the greater of (a) $500,000, and (b) the difference of $4,000,000 less
Borrowers’ Average Undrawn Availability as of the last day of the applicable
month. Upon receipt by ASV of such proceeds (such amount, the “Availability Cure
Amount”) pursuant to the exercise by the Parent of such Availability Cure Right,
ASV shall immediately pay the Availability Cure Amount to Administrative Agent
to be applied first, to the outstanding Swing Loans, if any, and next to the
outstanding Revolving Advances, subject to Borrowers’ ability to reborrow in
accordance with the terms hereof. Upon receipt of the Availability Cure Amount
by Administrative Agent, the Borrowers shall be deemed to have satisfied the
requirements of Section 6.5(c) as of the relevant date of determination with the
same effect as though there had been no failure to comply on such date, and the
applicable breach or default of such Section 6.5(c) that had occurred shall be
deemed cured for purposes of this Agreement. Notwithstanding anything to the
contrary contained in this Section 10.18: (i) the Availability Cure Right shall
not be exercised more than four (4) times during the Term, (ii) in each period
of twelve consecutive months, the Availability Cure Right shall not be exercised
more than two (2) times and not in consecutive calendar months; and (iii) if as
of the last day of the month of March, June, September or December Borrowers
have failed to comply with Section 6.5(c) and 6.5(a) or 6.5(b), the application
of the applicable proceeds of the Availability Cure Amount and the Cure Amount
shall be applied as set forth in Section 10.17.

 

XI.

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1    Rights and Remedies.

(a)    Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7,
all Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated, (ii) any of
the other Events of Default and at any time thereafter, at the option of
Administrative Agent or at the direction of Required Lenders all Obligations
shall be immediately due and payable and Administrative Agent or Required
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances; and (iii) without limiting Section 8.2
hereof, any Default under Sections 10.7(vii) hereof, the obligation of Lenders
to make Advances hereunder shall be suspended until such time as such
involuntary petition shall be dismissed. Upon the occurrence of any Event of
Default, Administrative Agent may, or at the direction of Required Lenders
shall, exercise any and all rights and remedies provided for herein, under the
Other Documents, under the Uniform Commercial Code and at law or equity
generally, including the right to foreclose the security interests granted
herein and to realize upon any Collateral by any available judicial procedure
and/or to take possession of and sell any or all of the Collateral with or
without judicial process. Administrative Agent may enter any of any Loan Party’s
premises or other premises without legal process and without incurring liability
to any Loan Party therefor,

 

114



--------------------------------------------------------------------------------

and Administrative Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Administrative Agent may deem advisable and Administrative Agent
may require Loan Parties to make the Collateral available to Administrative
Agent at a convenient place. With or without having the Collateral at the time
or place of sale, Administrative Agent may sell the Collateral, or any part
thereof, at public or private sale, at any time or place, in one or more sales,
at such price or prices, and upon such terms, either for cash, credit or future
delivery, as Administrative Agent may elect. Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Administrative Agent shall
give Loan Parties reasonable notification of such sale or sales, it being agreed
that in all events written notice mailed to Borrowing Agent at least ten
(10) days prior to such sale or sales is reasonable notification. At any public
sale any Agent or any Lender may bid (including credit bid) for and become the
purchaser, and any Agent, any Lender or any other purchaser at any such sale
thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by each
Loan Party. In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Administrative Agent is granted a perpetual nonrevocable,
royalty free, nonexclusive license and Administrative Agent is granted
permission to use all of each Loan Party’s (a) Intellectual Property which is
used or useful in connection with Inventory for the purpose of marketing,
advertising for sale and selling or otherwise disposing of such Inventory and
(b) equipment for the purpose of completing the manufacture of unfinished goods.
The cash proceeds realized from the sale of any Collateral shall be applied to
the Obligations in the order set forth in Section 11.5 hereof. Noncash proceeds
will only be applied to the Obligations as they are converted into cash. If any
deficiency shall arise, Loan Parties shall remain liable to Agents and Lenders
therefor.

(b)    To the extent that Applicable Law imposes duties on Administrative Agent
to exercise remedies in a commercially reasonable manner, each Loan Party
acknowledges and agrees that it is not commercially unreasonable for
Administrative Agent: (i) to fail to incur expenses reasonably deemed
significant by Administrative Agent to prepare Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition; (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of;
(iii) to fail to exercise collection remedies against Customers or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral; (iv) to exercise collection remedies against Customers and other
Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists; (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature; (vi) to contact other Persons,
whether or not in the same business as any Loan Party, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit

 

115



--------------------------------------------------------------------------------

enhancements to insure Administrative Agent against risks of loss, collection or
disposition of Collateral or to provide to Administrative Agent a guaranteed
return from the collection or disposition of Collateral; or (xii) to the extent
deemed appropriate by the Administrative Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Administrative Agent in the collection or disposition of any of the Collateral.
Each Loan Party acknowledges that the purpose of this Section 11.1(b) is to
provide non-exhaustive indications of what actions or omissions by
Administrative Agent would not be commercially unreasonable in Administrative
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by Administrative Agent shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 11.1(b). Without
limitation upon the foregoing, nothing contained in this Section 11.1(b) shall
be construed to grant any rights to any Loan Party or to impose any duties on
Administrative Agent that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 11.1(b).

(c)    Without limiting any other provision hereof:

(i)    At any bona fide public sale, and to the extent permitted by Applicable
Law, at any private sale, Administrative Agent shall be free to purchase all or
any part of the Investment Property Collateral. Any such sale may be on cash or
credit. Administrative Agent shall be authorized at any such sale (if it deems
it advisable to do so) to restrict the prospective bidders or purchasers to
persons who will represent and agree that they are purchasing the Investment
Property Collateral for their own account in compliance with Regulation D of the
Securities Act or any other applicable exemption available under the Securities
Act. Administrative Agent will not be obligated to make any sale if it
determines not to do so, regardless of the fact that notice of the sale may have
been given. Administrative Agent may adjourn any sale and sell at the time and
place to which the sale is adjourned. If the Investment Property Collateral is
customarily sold on a recognized market or threatens to decline speedily in
value, Administrative Agent may sell such Investment Property Collateral at any
time without giving prior notice to any Loan Party or other Person.

(ii)    Each Loan Party recognizes that Administrative Agent may be unable to
effect or cause to be effected a public sale of the Investment Property
Collateral by reason of certain prohibitions contained in the Securities Act, so
that Administrative Agent may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obligated to agree, among
other things, to acquire the Investment Property Collateral for their own
account, for investment and without a view to the distribution or resale
thereof. Each Loan Party understands that private sales so made may be at prices
and on other terms less favorable to the seller than if the Investment Property
Collateral were sold at public sales, and agrees that Administrative Agent has
no obligation to delay or agree to delay the sale of any of the Investment
Property Collateral for the period of time necessary to permit the issuer of the
securities which are part of the Investment Property Collateral (even if the
issuer would agree), to register such securities for sale under the Securities
Act. Each Loan Party agrees that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.

(iii)    The net proceeds arising from the disposition of the Investment
Property Collateral after deducting expenses incurred by Administrative Agent
will be applied to

 

116



--------------------------------------------------------------------------------

the Obligations pursuant to Section 11.5. If any excess remains after the
discharge in full in cash of all of the Obligations, the same will be paid to
the applicable Loan Party or to any other Person that may be legally entitled
thereto.

At any time after the occurrence and during the continuance of an Event of
Default (A) Administrative Agent may transfer any or all of the Investment
Property Collateral into its name or that of its nominee and may exercise all
voting rights with respect to the Investment Property Collateral, but no such
transfer shall constitute a taking of such Investment Property Collateral in
satisfaction of any or all of the Obligations, and (B) Administrative Agent
shall be entitled to receive, for application to the Obligations, all cash or
stock dividends and distributions, interest and premiums declared or paid on the
Investment Property Collateral.

11.2    Administrative Agent’s Discretion. Administrative Agent shall have the
right in its sole discretion to determine which rights, Liens, security
interests or remedies Administrative Agent may at any time pursue, relinquish,
subordinate, or modify, which procedures, timing and methodologies to employ,
and what any other action to take with respect to any or all of the Collateral
and in what order, thereto and such determination will not in any way modify or
affect any of Agents’ or Lenders’ rights hereunder as against Loan Parties or
each other.

11.3    Setoff. Subject to Section 14.13, in addition to any other rights which
any Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, such Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Loan Party’s property
held by such Agent and such Lender or any of their Affiliates to reduce the
Obligations and to exercise any and all rights of setoff which may be available
to such Agent and such Lender with respect to any deposits held by such Agent or
such Lender.

11.4    Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.

11.5    Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary but subject to any other written
agreements among the Agents and/or Lenders, after the occurrence and during the
continuance of an Event of Default, all amounts collected or received by
Administrative Agent on account of the Obligations (including without limitation
any amounts on account of any of Cash Management Liabilities or Hedge
Liabilities), or in respect of the Collateral may, at any Agent’s discretion or,
shall at the direction of Required Lenders, be paid over or delivered as
follows:

FIRST, ratably to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Administrative Agent and Term Loan B
Agent in connection with enforcing their rights and the rights of Lenders under
this Agreement and the Other Documents, and any Out-of-Formula Loans funded by
Administrative Agent and any Protective Advances funded by any Agent with
respect to the Collateral or otherwise under or pursuant to the terms of this
Agreement;

 

117



--------------------------------------------------------------------------------

SECOND, ratably to payment of any fees owed to any Agent;

THIRD, ratably to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;

FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;

SIXTH, ratably to the payment of all Obligations consisting of accrued fees and
interest (other than interest in respect of Swing Loans paid pursuant to clause
FOURTH above);

SEVENTH, ratably to the payment of the outstanding principal amount of the
Obligations (other than principal in respect of Swing Loans paid pursuant to
clause FIFTH above) including the payment or cash collateralization of any
outstanding Letters of Credit in accordance with Section 3.2(b) hereof, the Cash
Management Liabilities and the Hedge Liabilities;

EIGHTH, ratably to all other Obligations which shall have become due and payable
(hereunder, under the Other Documents or otherwise) and not repaid pursuant to
clauses “FIRST” through “SEVENTH” above;

NINTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Agents and the Lenders, as applicable,
shall receive (so long as it is not a Defaulting Lender) an amount equal to its
pro rata share (based on the proportion that the then outstanding Advances, Cash
Management Liabilities and Hedge Liabilities held by such Lender bears to the
aggregate then outstanding Advances, Cash Management Liabilities and Hedge
Liabilities) of amounts available to be applied pursuant to clauses “SIXTH”,
“SEVENTH” and “EIGHTH above; and (iii) notwithstanding anything to the contrary
in this Section 11.5, no Swap Obligations of any Non-Qualifying Party shall be
paid with amounts received from such Non-Qualifying Party under its Guaranty
(including sums received as a result of the exercise of remedies with respect to
such Guaranty) or from the proceeds of such Non-Qualifying Party’s Collateral if
such Swap Obligations would constitute Excluded Hedge Liabilities, provided,
however, that to the extent possible appropriate adjustments shall be made with
respect to payments and/or the proceeds of Collateral from other Borrowers
and/or Guarantors that are Eligible Contract Participants with respect to such
Swap Obligations to preserve the allocation to Obligations otherwise set forth
above in this Section 11.5; and (iv) to the extent that any amounts available
for distribution pursuant to clause “SEVENTH” above are attributable to the
issued but undrawn amount of outstanding Letters of Credit, such amounts shall
be held by Administrative Agent as cash collateral for the Letters of Credit
pursuant to Section 3.2(b) hereof and applied (A) first, to reimburse Issuer
from time to time for any drawings under such Letters of Credit and (B) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “SEVENTH,” “EIGHTH” and “NINTH” above in the
manner provided in this Section 11.5.

 

118



--------------------------------------------------------------------------------

XII.

WAIVERS AND JUDICIAL PROCEEDINGS.

12.1    Waiver of Notice. Each Loan Party hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

12.2    Delay. No delay or omission on any Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.

12.3    Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

XIII.

EFFECTIVE DATE AND TERMINATION.

13.1    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Loan Party,
each Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until December 23, 2021 (the “Term”) unless
sooner terminated as herein provided. Loan Parties may terminate this Agreement
at any time upon thirty (30) days prior written notice to Agents upon payment in
full in cash of the Obligations.

13.2    Termination. The termination of the Agreement shall not affect any
Agent’s or any Lender’s rights, or any of the Obligations having their inception
prior to the effective date of such termination or any Obligations which
pursuant to the terms hereof continue to accrue after such date, and the
provisions hereof shall continue to be fully operative until (a) all
transactions

 

119



--------------------------------------------------------------------------------

entered into, rights or interests created and Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated in cash, and (b) all
Loan Parties have released Secured Parties from and against any and all claims
of any nature whatsoever that any Loan Party may have against Secured Parties.
The security interests, Liens and rights granted to Agents and Lenders hereunder
and the financing statements filed hereunder shall continue in full force and
effect, notwithstanding the termination of this Agreement or the fact that
Borrowers’ Account may from time to time be temporarily in a zero or credit
position, until all of the Obligations of each Loan Party have been indefeasibly
paid and performed in full in cash after the termination of this Agreement or
each Loan Party has furnished Agents and Lenders with an indemnification
satisfactory to Agents and Lenders with respect thereto. Accordingly, each Loan
Party waives any rights which it may have under the Uniform Commercial Code to
demand the filing of termination statements with respect to the Collateral, and
Administrative Agent shall not be required to send such termination statements
to each Loan Party, or to file them with any filing office, unless and until
this Agreement shall have been terminated in accordance with its terms and all
Obligations have been indefeasibly paid in full in immediately available funds.
All representations, warranties, covenants, waivers and agreements contained
herein shall survive termination hereof until all Obligations are indefeasibly
paid and performed in full in cash.

 

XIV.

REGARDING AGENT.

14.1    Appointment. Each Lender hereby designates PNC and Term Loan B Agent to
act as Administrative Agent and Term Loan B Agent, respectively, for such Lender
under this Agreement and the Other Documents. Each Lender hereby irrevocably
authorizes Agents, as applicable, to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of such Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto and Administrative Agent or
Term Loan B Agent, as applicable, shall hold all Collateral, payments of
principal and interest, fees (except the fees set forth in Sections 2.8(b) and
to the extent set forth in the Fee Letter), charges and collections received
pursuant to this Agreement, for the ratable benefit of Lenders. Administrative
Agent or Term Loan B Agent, as applicable, may perform any of its duties
hereunder by or through its agents or employees. As to any matters not expressly
provided for by this Agreement (including collection of the Notes)
Administrative Agent or Term Loan B Agent, as applicable, shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of Required Lenders, and such instructions
shall be binding; provided, however, that Administrative Agent or Term Loan B
Agent, as applicable, shall not be required to take any action which, in such
Agent’s discretion, exposes such Agent to liability or which is contrary to this
Agreement or the Other Documents or Applicable Law unless such Agent is
furnished with an indemnification reasonably satisfactory to it with respect
thereto.

14.2    Nature of Duties. Administrative Agent or Term Loan B Agent, as
applicable, shall have no duties or responsibilities except those expressly set
forth in this Agreement and the Other Documents. Neither any Agent nor any of
their respective officers, directors, employees or agents shall be (i) liable
for any action taken or omitted by them as such hereunder or in connection
herewith, unless caused by their gross (not mere) negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment), or

 

120



--------------------------------------------------------------------------------

(ii) responsible in any manner for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement, or in any of the Other Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by any
such Agent under or in connection with, this Agreement or any of the Other
Documents or for the value, validity, effectiveness, genuineness, due execution,
enforceability or sufficiency of this Agreement, or any of the Other Documents
or for any failure of any Loan Party to perform its obligations hereunder.
Neither Administrative Agent nor Term Loan B Agent, as applicable, shall be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any of the Other Documents, or to inspect the properties,
books or records of any Loan Party. The duties of Administrative Agent or Term
Loan B Agent, as applicable, as respects the Advances to Loan Parties shall be
mechanical and administrative in nature; neither Administrative Agent nor Term
Loan B Agent, as applicable, shall have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon any Agent
any obligations in respect of this Agreement or the transactions described
herein except as expressly set forth herein.

14.3    Lack of Reliance on Agents. Independently and without reliance upon
Administrative Agent, Term Loan B Agent or any other Lender, each Lender has
made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of each Loan Party in connection with the making
and the continuance of the Advances hereunder and the taking or not taking of
any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Loan Party. Neither Administrative Agent nor Term Loan
B Agent shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before making of the
Advances or at any time or times thereafter except as shall be provided by any
Loan Party pursuant to the terms hereof. Neither Administrative Agent nor Term
Loan B Agent shall be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any agreement, document,
certificate or a statement delivered in connection with or for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Other Document, or of the financial
condition of any Loan Party, or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement, the Notes, the Other Documents or the financial
condition or prospects of any Loan Party, or the existence of any Event of
Default or any Default.

14.4    Resignation of Agents; Successor Agents. Either Administrative Agent or
Term Loan B Agent, as applicable, may resign on sixty (60) days written notice
to each Lender and Borrowing Agent and upon such resignation, Required Lenders
will promptly designate a successor Administrative Agent or Term Loan B Agent,
as applicable, reasonably satisfactory to Loan Parties (provided that no such
approval by Loan Parties shall be required (i) in any case where the successor
Administrative Agent or Term Loan B Agent, as applicable, is one of the Lenders
or (ii) after the occurrence and during the continuance of any Event of
Default). Any such successor Administrative Agent or Term Loan B Agent, as
applicable, shall succeed to the rights, powers and duties of Administrative
Agent or Term Loan B Agent, as applicable, and shall in particular succeed to
all of such Agent’s right, title and interest in and to all of the Liens

 

121



--------------------------------------------------------------------------------

in the Collateral securing the Obligations created hereunder or any Other
Document (including the Mortgages, any Pledge Agreement and all account control
agreements), and the term “Administrative Agent” or “Term Loan B Agent” shall
mean such successor agent effective upon its appointment, and the former
applicable Agent’s rights, powers and duties as Administrative Agent or Term
Loan B Agent, as applicable, shall be terminated, without any other or further
act or deed on the part of such former applicable Agent. However,
notwithstanding the foregoing, if at the time of the effectiveness of the new
applicable Administrative Agent’s appointment, any further actions need to be
taken in order to provide for the legally binding and valid transfer of any
Liens in the Collateral from former applicable Administrative Agent to new
applicable Administrative Agent and/or for the perfection of any Liens in the
Collateral as held by new applicable Administrative Agent or it is otherwise not
then possible for new applicable Administrative Agent to become the holder of a
fully valid, enforceable and perfected Lien as to any of the Collateral, former
applicable Administrative Agent shall continue to hold such Liens solely as
agent for perfection of such Liens on behalf of new applicable Administrative
Agent until such time as new applicable Administrative Agent can obtain a fully
valid, enforceable and perfected Lien on all Collateral, provided that
applicable Administrative Agent shall not be required to or have any liability
or responsibility to take any further actions after such date as such agent for
perfection to continue the perfection of any such Liens (other than to forego
from taking any affirmative action to release any such Liens). After any Agent’s
resignation as Administrative Agent or Term Loan B Agent, as applicable, the
provisions of this Article XIV, and any indemnification rights under this
Agreement, including without limitation, rights arising under Section 16.5
hereof, shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Term Loan B Agent, as
applicable, under this Agreement (and in the event resigning applicable
Administrative Agent continues to hold any Liens pursuant to the provisions of
the immediately preceding sentence, the provisions of this Article XIV and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it in connection with such Liens).

14.5    Certain Rights of Agents. If Administrative Agent or Term Loan B Agent,
as applicable, shall request instructions from Lenders with respect to any act
or action (including failure to act) in connection with this Agreement or any
Other Document, the applicable Agent shall be entitled to refrain from such act
or taking such action unless and until the applicable Agent shall have received
instructions from Required Lenders; and neither Administrative Agent nor Term
Loan B Agent, as applicable, shall incur liability to any Person by reason of so
refraining. Without limiting the foregoing, Lenders shall not have any right of
action whatsoever against the applicable Agent as a result of its acting or
refraining from acting hereunder in accordance with the instructions of Required
Lenders.

14.6    Reliance. Administrative Agent and Term Loan B Agent, as applicable,
each shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, statement, certificate, email, facsimile,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it. Administrative Agent
and Term Loan B Agent, as applicable, may employ agents and attorneys-in-fact
and shall not be liable for the default or misconduct of any such agents or
attorneys-in-fact selected by the applicable Agent with reasonable care.

 

122



--------------------------------------------------------------------------------

14.7    Notice of Default. Neither Administrative Agent nor Term Loan B Agent
shall be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder or under the Other Documents, unless Administrative
Agent or Term Loan B Agent, as applicable, has received notice from a Lender or
Borrowing Agent referring to this Agreement or the Other Documents, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that any Agent receives such a notice, such Agent shall
give notice thereof to the other Agent, and with respect to notices received by
Administrative Agent, Administrative Agent shall provide such notice to the Term
Loan A Lenders and Revolving Lenders, and with respect to notices received by
Term Loan B Agent, Term Loan B Agent shall give notice thereof to the Term Loan
B Lenders. Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders;
provided, that, unless and until Administrative Agent shall have received such
directions, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of Lenders.

14.8    Indemnification. To the extent Administrative Agent or Term Loan B
Agent, as applicable, is not reimbursed and indemnified by Loan Parties, each
Lender will reimburse and indemnify Administrative Agent and Term Loan B Agent,
as applicable, in proportion to its respective portion of the outstanding
Advances and its respective Participation Commitments in the outstanding Letters
of Credit and outstanding Swing Loans (or, if no Advances are outstanding, pro
rata according to the percentage that its Revolving Commitment Amount
constitutes of the total aggregate Revolving Commitment Amounts), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against any
such Agent in performing its duties hereunder, or in any way relating to or
arising out of this Agreement or any Other Document; provided that Lenders shall
not be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Administrative Agent’s or Term Loan B Agent’s, as applicable gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).

14.9    Agents in Their Individual Capacity. With respect to the obligation of
Administrative Agent to lend under this Agreement, the Advances made by it shall
have the same rights and powers hereunder as any other Lender and as if it were
not performing the duties as Administrative Agent specified herein; and the term
“Lender” or any similar term shall, unless the context clearly otherwise
indicates, include Administrative Agent in its individual capacity as a Lender.
Administrative Agent may engage in business with any Loan Party as if it were
not performing the duties specified herein, and may accept fees and other
consideration from any Loan Party for services in connection with this Agreement
or otherwise without having to account for the same to Lenders. With respect to
the obligation of Term Loan B Agent to lend under this Agreement, the Advances
made by it shall have the same rights and powers hereunder as any other Lender
and as if it were not performing the duties as Term Loan B Agent specified
herein; and the term “Lender” or any similar term shall, unless the context
clearly otherwise

 

123



--------------------------------------------------------------------------------

indicates, include Term Loan B Agent in its individual capacity as a Lender.
Term Loan B Agent may engage in business with any Loan Party as if it were not
performing the duties specified herein, and may accept fees and other
consideration from any Loan Party for services in connection with this Agreement
or otherwise without having to account for the same to Lenders.

14.10    Delivery of Documents. To the extent Administrative Agent receives
financial statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or
Borrowing Base Certificates from any Loan Party pursuant to the terms of this
Agreement which any Loan Party is not obligated to deliver to each Lender,
Administrative Agent will promptly furnish such documents and information to
Lenders.

14.11    Loan Parties Undertaking to Agents. Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Loan Party hereby undertakes with Administrative Agent to pay to
Administrative Agent from time to time on demand all amounts from time to time
due and payable by it for the account of Administrative Agent or Lenders or any
of them pursuant to this Agreement to the extent not already paid. Any payment
made pursuant to any such demand shall pro tanto satisfy the relevant Loan
Party’s obligations to make payments for the account of Lenders or the relevant
one or more of them pursuant to this Agreement. Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Loan Party hereby undertakes with Term Loan B Agent to pay to Term Loan B
Agent from time to time on demand all amounts from time to time due and payable
by it for the account of Term Loan B Agent or Lenders or any of them pursuant to
this Agreement to the extent not already paid. Any payment made pursuant to any
such demand shall pro tanto satisfy the relevant Loan Party’s obligations to
make payments for the account of Lenders or the relevant one or more of them
pursuant to this Agreement.

14.12    No Reliance on Administrative Agent’s Customer Identification Program.
To the extent the Advances or this Agreement is, or becomes, syndicated in
cooperation with other Lenders, each Lender acknowledges and agrees that neither
such Lender, nor any of its Affiliates, participants or assignees, may rely on
Administrative Agent or Term Loan B Agent, as applicable, to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of Loan Parties, their
Affiliates or their agents, the Other Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such Anti-Terrorism
Laws.

14.13    Other Agreements. Each of the Lenders agrees that it shall not, without
the express consent of Administrative Agent, and that it shall, to the extent it
is lawfully entitled to do so, upon the request of Administrative Agent, set off
against the Obligations, any amounts owing by such Lender to any Loan Party or
any deposit accounts of any Loan Party now or hereafter maintained with such
Lender. Anything in this Agreement to the contrary notwithstanding, each of the
Lenders further agrees that it shall not, unless specifically

 

124



--------------------------------------------------------------------------------

requested to do so by Administrative Agent, take any action to protect or
enforce its rights arising out of this Agreement or the Other Documents, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Other Documents shall be taken in concert and at
the direction or with the consent of Administrative Agent or Required Lenders.

 

XV.

BORROWING AGENCY.

15.1    Borrowing Agency Provisions.

(a)    Each Loan Party hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and
(viii) otherwise take action under and in connection with this Agreement and the
Other Documents, all on behalf of and in the name such Loan Party or Loan
Parties, and hereby authorizes Administrative Agent and Term Loan B Agent, as
applicable, to pay over or credit all loan proceeds hereunder in accordance with
the request of Borrowing Agent.

(b)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Loan Parties and at their request. Neither any Agent nor any
Lender shall incur liability to Loan Parties as a result thereof. To induce
Agents and Lenders to do so and in consideration thereof, each Loan Party hereby
indemnifies each Agent and each Lender and holds each Agent and each Lender
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against any Agent or any Lender by any
Person arising from or incurred by reason of the handling of the financing
arrangements of Loan Parties as provided herein, reliance by any Agent or any
Lender on any request or instruction from Borrowing Agent or any other action
taken by any Agent or any Lender with respect to this Section 15.1 except due to
willful misconduct or gross (not mere) negligence by the indemnified party (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

(c)    All Obligations shall be joint and several, and each Loan Party shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of each Loan Party shall in no way
be affected by any extensions, renewals and forbearance granted by any Agent or
any Lender to any Loan Party, failure of any Agent or any Lender to give any
Loan Party notice of borrowing or any other notice, any failure of any Agent or
any Lender to pursue or preserve its rights against any Loan Party, the release
by any Agent or any Lender of any Collateral now or thereafter acquired from any
Loan Party, and such agreement by each Loan Party to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by any Agent
or any Lender to the other Loan Parties or any Collateral for such Loan Party’s
Obligations or the lack thereof. Each Loan Party waives all suretyship defenses.

 

125



--------------------------------------------------------------------------------

15.2    Waiver of Subrogation. Each Loan Party expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Loan Party may now or hereafter have against the
other Loan Parties or any other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to any other Loan Parties’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full in cash of the
Obligations.

 

XVI.

MISCELLANEOUS.

16.1    Governing Law. This Agreement and each Other Document (unless and except
to the extent expressly provided otherwise in any such Other Document), and all
matters relating hereto or thereto or arising herefrom or therefrom (whether
arising under contract law, tort law or otherwise) shall, in accordance with
Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York.
Any judicial proceeding brought by or against any Loan Party with respect to any
of the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Agreement, each
Loan Party accepts for itself and in connection with its properties, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each Loan Party hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Borrowing
Agent at its address set forth in Section 16.6 and service so made shall be
deemed completed five (5) days after the same shall have been so deposited in
the mails of the United States of America, or, at Administrative Agent’s option,
by service upon Borrowing Agent which each Loan Party irrevocably appoints as
such Loan Party’s Administrative Agent for the purpose of accepting service
within the State of New York. Nothing herein shall affect the right to serve
process in any manner permitted by law or shall limit the right of any Agent or
any Lender to bring proceedings against any Loan Party in the courts of any
other jurisdiction. Each Loan Party waives any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens. Each Loan
Party waives the right to remove any judicial proceeding brought against such
Loan Party in any state court to any federal court. Any judicial proceeding by
any Loan Party against any Agent or any Lender involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement, shall be brought only in
a federal or state court located in the County of New York, State of New York.

16.2    Entire Understanding.

(a)    This Agreement and the documents executed concurrently herewith contain
the entire understanding between each Loan Party, each Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Loan Party’s, each Agent’s and each Lender’s
respective officers. Neither this Agreement nor any portion or provisions

 

126



--------------------------------------------------------------------------------

hereof may be changed, modified, amended, waived, supplemented, discharged,
cancelled or terminated orally or by any course of dealing, or in any manner
other than by an agreement in writing, signed by the party to be charged.
Notwithstanding the foregoing, Administrative Agent may modify this Agreement or
any of the Other Documents for the purposes of completing missing content or
correcting erroneous content of an administrative nature, without the need for a
written amendment, provided that the Administrative Agent shall send a copy of
any such modification to the Borrowers and each Lender (which copy may be
provided by electronic mail). Each Loan Party acknowledges that it has been
advised by counsel in connection with the execution of this Agreement and Other
Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement.

(b)    Required Lenders, Administrative Agent with the consent in writing of
Required Lenders, and Loan Parties may, subject to the provisions of this
Section 16.2(b), from time to time enter into written supplemental agreements to
this Agreement or the Other Documents executed by Loan Parties, for the purpose
of adding or deleting any provisions or otherwise changing, varying or waiving
in any manner the rights of Lenders, Agents or Loan Parties thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall:

(i)    increase the Revolving Commitment Percentage or Term Loan Commitment
Percentage, or the maximum dollar amount of the Revolving Commitment Amount or,
Term Loan Commitment Amount of any Lender without the consent of such Lender
directly affected thereby;

(ii)    whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 or of default rates
of Letter of Credit fees under Section 3.2 (unless in each case imposed by
Administrative Agent or Term Loan B Agent, as applicable));

(iii)    increase the Maximum Revolving Advance Amount without the consent of
all Revolving Lenders;

(iv)    alter the definition of the term Required Lenders or any other provision
of this Agreement or any Other Document specifying the number or percentage of
Lenders (or Lenders of any class) required to waive, amend or modify any rights
thereunder to make any determination or grant any consent thereunder or alter,
amend or modify this Section 16.2 without the consent of all Lenders;

(v)    alter, amend or modify the provisions of Section 4.8(h), the last
sentence of Section 2.8(b) or Section 11.5 without the consent of all Lenders;

 

127



--------------------------------------------------------------------------------

(vi)    release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $500,000 without the consent of all Lenders;

(vii)    subject to clause (e) below, permit any Revolving Advance to be made if
after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than sixty (60) consecutive
Business Days or exceed one hundred and ten percent (110%) of the Formula Amount
without the consent of all Revolving Lenders;

(viii)    increase the Advance Rates above the Advance Rates in effect on the
Closing Date without the consent of all Revolving Lenders;

(ix)    release any Loan Party without the consent of all Lenders;

(x)    alter the definition of Pro Rata Share or alter, amend or modify Section
2.6(e) or Section 2.8(a) in any manner that would alter the manner in which
payments are shared, without the consent of each Lender directly affected
thereby;

(xi)    amend Section 2.22 without the consent of each Lender; or

(xii)    contractually subordinate any of the Liens granted to Administrative
Agent without the consent of each Lender.

No provision of Article XIV or any other provision of this Agreement affecting
Administrative Agent or Term Loan B Agent, as applicable, in its capacity as
such shall be amended, modified, or waived without the consent of Administrative
Agent or Term Loan B Agent, as applicable.

(c)    Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Loan Parties, Lenders and Agents and all future holders of
the Obligations. In the case of any waiver, Loan Parties, Agents and Lenders
shall be restored to their former positions and rights, and any Event of Default
waived shall be deemed to be cured and not continuing, but no waiver of a
specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.

(d)    In the event that Administrative Agent requests the consent of a Lender
pursuant to this Section 16.2 and such consent is denied, then Agents may, at
their option, require such Lender to assign its interest in the Advances to
Administrative Agent, Term Loan B Agent or to another Lender or to any other
Person designated by Agents (the “Designated Lender”), for a price equal to
(i) the then outstanding principal amount thereof plus (ii) accrued and unpaid
interest and fees due such Lender, which interest and fees shall be paid when
collected from Loan Parties. In the event Agents elect to require any Lender to
assign its interest to Administrative Agent, Term Loan B Agent or to the
Designated Lender, Administrative Agent will so notify such Lender in writing
within forty five (45) days following such Lender’s denial, and such Lender will
assign its interest to Administrative Agent, Term Loan B Agent or the Designated
Lender no later than five (5) days following receipt of such notice pursuant to
a Commitment Transfer Supplement executed by such Lender, Administrative Agent,
Term Loan B Agent or the Designated Lender, as appropriate, and Agents.

 

128



--------------------------------------------------------------------------------

(e)    Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the Revolving Commitments have
been terminated for any reason, or (iii) any other contrary provision of this
Agreement, Administrative Agent may at its discretion and without the consent of
any Lender, voluntarily permit the outstanding Revolving Advances at any time to
exceed the Formula Amount by up to ten percent (10%) of the Formula Amount for
up to sixty (60) consecutive Business Days (the “Out-of-Formula Loans”). If
Administrative Agent is willing in its sole and absolute discretion to permit
such Out-of-Formula Loans, Revolving Lenders shall be obligated to fund such
Out-of-Formula Loans in accordance with their respective Revolving Commitment
Percentages, and such Out-of-Formula Loans shall be payable on demand and shall
bear interest at the Default Rate for Revolving Advances consisting of Domestic
Rate Loans; provided that, if Administrative Agent does permit Out-of-Formula
Loans, neither Administrative Agent nor Lenders shall be deemed thereby to have
changed the limits of Section 2.1(a) nor shall any Lender be obligated to fund
Revolving Advances in excess of its Revolving Commitment Amount. For purposes of
this paragraph, the discretion granted to Administrative Agent hereunder shall
not preclude involuntary overadvances that may result from time to time due to
the fact that the Formula Amount was unintentionally exceeded for any reason,
including, but not limited to, Collateral previously deemed to be “Eligible
Receivables”, “Eligible Insured Foreign Receivables”, or “Eligible Inventory”,
as applicable, becomes ineligible, collections of Receivables applied to reduce
outstanding Revolving Advances are thereafter returned for insufficient funds or
overadvances are made to protect or preserve the Collateral. In the event
Administrative Agent involuntarily permits the outstanding Revolving Advances to
exceed the Formula Amount by more than ten percent (10%), Administrative Agent
shall use its efforts to have Loan Parties decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess. Revolving Advances made after
Administrative Agent has determined the existence of involuntary overadvances
shall be deemed to be involuntary overadvances and shall be decreased in
accordance with the preceding sentence. To the extent any Out-of-Formula Loans
are not actually funded by the other Lenders as provided for in this Section
16.2(e), Administrative Agent may elect in its discretion to fund such
Out-of-Formula Loans and any such Out-of-Formula Loans so funded by
Administrative Agent shall be deemed to be Revolving Advances made by and owing
to Administrative Agent, and Administrative Agent shall be entitled to all
rights (including accrual of interest) and remedies of a Revolving Lender under
this Agreement and the Other Documents with respect to such Revolving Advances.

(f)    In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, each Agent is hereby authorized
by Loan Parties and Lenders, at any time in such Agent’s sole discretion,
regardless of (i) the existence of a Default or an Event of Default,
(ii) whether any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the Revolving Commitments have
been terminated for any reason, or (iii) any other contrary provision of this
Agreement, to make Revolving Advances (in the case of Administrative Agent) or
disbursements and advances (in the case of Term Loan B Agent) to Borrowers on
behalf of Lenders which such Agent, in its reasonable business judgment, deems
necessary or desirable (a) to preserve, protect, prepare for

 

129



--------------------------------------------------------------------------------

sale or lease or dispose of the Collateral, or any portion thereof, (b) to
enhance the likelihood of, or maximize the amount of, repayment by the Loan
Parties of the Advances and other Obligations, or (c) to pay any other amount
chargeable to Loan Parties pursuant to the terms of this Agreement and the Other
Documents (the “Protective Advances”). The Protective Advances shall be
repayable on demand and be secured by the Collateral and shall bear interest at
a rate per annum equal to the rate then applicable to Term Loans. The applicable
Agent shall endeavor to notify each other Agent, each Lender, and the Borrowing
Agent in writing of each such Protective Advance made by such Agent, which
notice shall include a description of the purpose of such Protective Advances.
Revolving Lenders shall be obligated to fund such Protective Advances made by
Administrative Agent and effect a settlement with Administrative Agent therefor
upon demand of Administrative Agent in accordance with their respective
Revolving Commitment Percentages. To the extent any Protective Advances made by
Administrative Agent are not actually funded by the other Revolving Lenders as
provided for in this Section 16.2(f), any such Protective Advances funded by
Administrative Agent shall be deemed to be Revolving Advances made by and owing
to Administrative Agent, and Administrative Agent shall be entitled to all
rights (including accrual of interest) and remedies of a Revolving Lender under
this Agreement and the Other Documents with respect to such Revolving Advances.
Term Loan B Lenders shall be obligated to fund such Protective Advances made by
Term Loan B Agent in accordance with their respective Term Loan B Commitment
Percentages. To the extent any Protective Advances made by Term Loan B Agent are
not actually funded by the other Term Loan B Lenders as provided for in this
Section 16.2(f), any such Protective Advances funded by Term Loan B Agent shall
be deemed to be a Term Loan B made by and owing to Term Loan B Agent, and Term
Loan B Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Term Loan B Lender under this Agreement and the Other Documents
with respect to such Term Loan B Advances.

16.3    Successors and Assigns; Participations; New Lenders.

(a)    This Agreement shall be binding upon and inure to the benefit of Loan
Parties, Agents, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agents and each Lender.

(b)    Each Loan Party acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances, its commitments or other interests
hereunder to other Persons (each such transferee or purchaser of a participating
interest, a “Participant”). Each Participant may exercise all rights of payment
(including rights of set-off) with respect to the portion of such Advances held
by it or other Obligations payable hereunder as fully as if such Participant
were the direct holder thereof provided that (i) Loan Parties shall not be
required to pay to any Participant more than the amount which it would have been
required to pay to Lender which granted an interest in its Advances or other
Obligations payable hereunder to such Participant had such Lender retained such
interest in the Advances hereunder or other Obligations payable hereunder unless
the sale of the participation to such Participant is made with Borrowing Agent’s
prior written consent, and (ii) in no event shall Loan Parties be required to
pay any such amount arising from the same circumstances and with respect to the
same Advances or other Obligations payable hereunder to both such Lender and
such Participant. For the avoidance of doubt, other

 

130



--------------------------------------------------------------------------------

than participations requiring Borrowing Agent’s prior written consent for
increased amounts being required to be paid to a Participant as further
described in clause (i) above, any Lender may sell participations to any
Participant hereunder without the consent of Borrowing Agent, any Loan Party,
Administrative Agent or Term Loan B Agent. Each Loan Party hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant’s interest in the Advances.

(c)    Any Lender, with the consent of each Agent, may sell, assign or transfer
all or any part of its rights and obligations under or relating to Revolving
Advances and/or Term Loans under this Agreement and the Other Documents to one
or more additional Persons and one or more additional Persons may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than $1,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agents and delivered to
Administrative Agent for recording, provided, however, that each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
each of the Revolving Advances and/or Term Loans under this Agreement in which
such Lender has an interest. Upon such execution, delivery, acceptance and
recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Revolving
Commitment Percentage and/or Term Loan Commitment Percentage as set forth
therein, and (ii) the transferor Lender thereunder shall, to the extent provided
in such Commitment Transfer Supplement, be released from its obligations under
this Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages and/or Term Loan Commitment Percentages arising from the
purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents. Each Loan Party hereby consents to the addition of such Purchasing
Lender and the resulting adjustment of the Revolving Commitment Percentages
and/or Term Loan Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Loan Parties
shall execute and deliver such further documents and do such further acts and
things in order to effectuate the foregoing provided, however, that the consent
of Borrowing Agent (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) a Default or Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a
Permitted Assignee; provided that Borrowing Agent shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within five (5) Business Days after having
received prior notice thereof.

(d)    Any Lender, with the consent of each Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances and/or Term Loans under this Agreement and the Other
Documents to an entity, whether a corporation, partnership, trust, limited
liability company or other entity that (i) is engaged in making, purchasing,
holding

 

131



--------------------------------------------------------------------------------

or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and (ii) is administered, serviced or managed by
the assigning Lender or an Affiliate of such Lender (a “Purchasing CLO” and
together with each Participant and Purchasing Lender, each a “Transferee” and
collectively the “Transferees”), pursuant to a Commitment Transfer Supplement
modified as appropriate to reflect the interest being assigned (“Modified
Commitment Transfer Supplement”), executed by any intermediate purchaser, the
Purchasing CLO, the transferor Lender, and Agents as appropriate and delivered
to Administrative Agent for recording. Upon such execution and delivery, from
and after the transfer effective date determined pursuant to such Modified
Commitment Transfer Supplement, (i) Purchasing CLO thereunder shall be a party
hereto and, to the extent provided in such Modified Commitment Transfer
Supplement, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Modified Commitment Transfer Supplement creating a novation for
that purpose. Such Modified Commitment Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing CLO. Each Loan Party hereby consents to the
addition of such Purchasing CLO. Loan Parties shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

(e)    Administrative Agent, acting as a non-fiduciary agent of Loan Parties,
shall maintain at its address a copy of each Commitment Transfer Supplement and
Modified Commitment Transfer Supplement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of each Lender and
the outstanding principal, accrued and unpaid interest and other fees due
hereunder. The entries in the Register shall be conclusive, in the absence of
manifest error, and each Loan Party, Agents and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice. Administrative Agent shall receive a fee
in the amount of $3,500 payable by the applicable Purchasing Lender and/or
Purchasing CLO upon the effective date of each transfer or assignment (other
than to an intermediate purchaser) to such Purchasing Lender and/or Purchasing
CLO.

(f)    Each Loan Party authorizes each Lender to disclose to any Transferee and
any prospective Transferee any and all financial information in such Lender’s
possession concerning such Loan Party which has been delivered to such Lender by
or on behalf of such Loan Party pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Loan Party.

(g)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

16.4    Application of Payments. Agents shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion

 

132



--------------------------------------------------------------------------------

of the Obligations. To the extent that any Loan Party makes a payment or any
Agent or any Lender receives any payment or proceeds of the Collateral for any
Loan Party’s benefit, which are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by such Agent or
such Lender.

16.5    Indemnity. Each Loan Party shall defend, protect, indemnify, pay and
save harmless each Agent, Issuer, each Lender and each of their respective
officers, directors, Affiliates, attorneys, employees and agents (each an
“Indemnified Party”) for and from and against any and all claims, demands,
liabilities, obligations, losses, damages, penalties, fines, actions, judgments,
suits, costs, charges, expenses and disbursements of any kind or nature
whatsoever (including fees and disbursements of counsel (including allocated
costs of internal counsel)) (collectively, “Claims”) which may be imposed on,
incurred by, or asserted against any Indemnified Party in arising out of or in
any way relating to or as a consequence, direct or indirect, of: (i) this
Agreement, the Other Documents, the Advances and other Obligations and/or the
transactions contemplated hereby including the Transactions, (ii) any action or
failure to act or action taken only after delay or the satisfaction of any
conditions by any Indemnified Party in connection with and/or relating to the
negotiation, execution, delivery or administration of the Agreement and the
Other Documents, the credit facilities established hereunder and thereunder
and/or the transactions contemplated hereby including the Transactions,
(iii) any Loan Party’s failure to observe, perform or discharge any of its
covenants, obligations, agreements or duties under or breach of any of the
representations or warranties made in this Agreement and the Other Documents,
(iv) the enforcement of any of the rights and remedies of any Agent, Issuer or
any Lender under the Agreement and the Other Documents, (v) any threatened or
actual imposition of fines or penalties, or disgorgement of benefits, for
violation of any Anti-Terrorism Law by any Loan Party, any Affiliate or
Subsidiary of any Loan Parties, and (vi) any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not any Agent or any Lender is a
party thereto. Without limiting the generality of any of the foregoing, each
Loan Party shall defend, protect, indemnify, pay and save harmless each
Indemnified Party from (x) any Claims which may be imposed on, incurred by, or
asserted against any Indemnified Party arising out of or in any way relating to
or as a consequence, direct or indirect, of the issuance of any Letter of Credit
hereunder and (y) any Claims which may be imposed on, incurred by, or asserted
against any Indemnified Party under any Environmental Laws with respect to or in
connection with the Real Property, any Hazardous Discharge, the presence of any
Hazardous Materials affecting the Real Property (whether or not the same
originates or emerges from the Real Property or any contiguous real estate),
including any Claims consisting of or relating to the imposition or assertion of
any Lien on any of the Real Property under any Environmental Laws and any loss
of value of the Real Property as a result of the foregoing except to the extent
such loss, liability, damage and expense is attributable to any Hazardous
Discharge resulting from actions on the part of any Agent or any Lender. Loan
Parties’ obligations under this Section 16.5 shall arise upon the discovery of
the presence of any Hazardous Materials at the Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any

 

133



--------------------------------------------------------------------------------

Hazardous Materials, in each such case except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of the
Indemnified Party (as determined by a court of competent jurisdiction in a final
and non-appealable judgment). Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the Indemnified Parties by any Person under any
Environmental Laws or similar laws by reason of any Loan Party’s or any other
Person’s failure to comply in all material respects with laws applicable to
solid or hazardous waste materials, including Hazardous Materials and Hazardous
Waste, or other Toxic Substances. Additionally, if any taxes (excluding taxes
imposed upon or measured solely by the net income of Agents and Lenders, but
including any intangibles taxes, stamp tax, recording tax or franchise tax)
shall be payable by Agents, Lenders or Loan Parties on account of the execution
or delivery of this Agreement, or the execution, delivery, issuance or recording
of any of the Other Documents, or the creation or repayment of any of the
Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Loan Parties will pay (or will promptly reimburse Agents and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the Indemnified Parties harmless from and against all
liability in connection therewith.

16.6    Notice. Any notice or request hereunder may be given to Borrowing Agent
or any Loan Party or to any Agent or any Lender at their respective addresses
set forth below or at such other address as may hereafter be specified in a
notice designated as a notice of change of address under this Section. Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a website to which
Loan Parties are directed (an “Internet Posting”) if Notice of such Internet
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 16.6) in accordance with this Section 16.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6. Any Notice shall be effective:

(a)    In the case of hand-delivery, when delivered;

(b)    If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(c)    In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

(d)    In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

 

134



--------------------------------------------------------------------------------

(e)    In the case of electronic transmission, when actually received;

(f)    In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and

(g)    If given by any other means (including by overnight courier), when
actually received.

Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Agents, and Administrative Agent shall
promptly notify the other Lenders of its receipt of such Notice.

(A)    If to Administrative Agent or PNC at:

PNC Bank, National Association

200 South Wacker Drive, Suite 600

Chicago, IL 60606

Attention:     Portfolio Manager - ASV

Telephone:   312-454-2911

Facsimile:    312-454-2919

with a copy to (which shall not constitute notice):

Blank Rome LLP

One Logan Square

130 North 18th Street

Philadelphia, PA 19103

Attention: Michael C, Graziano, Esquire

Telephone: 215-569-5387

Facsimile: 215-832-5387

(B)    If to Term Loan B Agent at:

White Oak Global Advisors, LLC

3 Embarcadero Center, Suite 550

San Francisco, CA 94111

Facsimile No.: 415-644-4199

Email Address: sjohnston@whiteoaksf.com

Attention: Mr. Scott Johnston

With a copy to (which shall not constitute notice):

Cortland Capital Market Services

225 W. Washington Street, Suite 2100

Chicago, IL 60606

Email Address:    whiteoakagency@whiteoaksf.com

                              legal@cortlandglobal.com

Attn:    Agency Services – White Oak Global Advisors

 

135



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Vedder Price P.C.

222 North LaSalle Street, Ste. 2200

Chicago, IL 60601

Attention: Bradley Crawford, Esquire, and

Marie H. Godush, Esquire

Telephone: 312-609-5500

Facsimile: 312-609-5005

(C)    If to a Lender other than any Agent, as specified on the signature pages
hereof

(D)    If to Borrowing Agent or any Loan Party:

A.S.V., Inc.

840 Lily Lane

Grand Rapids, MN 55744-4089

Attention:                             

Telephone:                             

Facsimile:                             

with a copy to:

Bryan Cave LLP

161 North Clark Street, Suite 4300

Chicago, IL 60601

Attention: Jason R. Berne, Esq.

Telephone: 312.602.5000

Facsimile: 312.748.5050

16.7    Survival. The obligations of Loan Parties under Sections 2.2(f), 2.2(g),
2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under
Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.

16.8    Severability. If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

16.9    Expenses. Loan Parties shall pay (i) all out-of-pocket expenses incurred
by each Agent and their respective Affiliates (including the reasonable fees,
charges and disbursements

 

136



--------------------------------------------------------------------------------

of counsel for each Agent), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of each Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the Other Documents or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out-of-pocket expenses incurred by any Agent, any Lender or Issuer
(including the fees, charges and disbursements of any counsel for any Agent, any
Lender or Issuer), and shall pay all fees and time charges for attorneys who may
be employees of any Agent, any Lender or Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the Other Documents, including its rights under this Section, or (B) in
connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses of each Agent’s regular employees and
agents engaged periodically to perform audits of any Loan Party’s or any Loan
Party’s Affiliate’s or Subsidiary’s books, records and business properties.

16.10    Injunctive Relief. Each Loan Party recognizes that, in the event any
Loan Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Agents, if any Agent so requests, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving that actual damages are not an adequate remedy.

16.11    Consequential Damages. Neither any Agent nor any Lender, nor any agent
or attorney for any of them, shall be liable to any Loan Party (or any Affiliate
of any such Person) for indirect, punitive, exemplary or consequential damages
arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.

16.12    Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

16.13    Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

16.14    Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

 

137



--------------------------------------------------------------------------------

16.15    Confidentiality; Sharing Information. Each Agent, each Lender and each
Transferee shall hold all non-public information obtained by such Agent, such
Lender or such Transferee pursuant to the requirements of this Agreement in
accordance with such Agent’s, such Lender’s and such Transferee’s customary
procedures for handling confidential information of this nature; provided,
however, each Agent, each Lender and each Transferee may disclose such
confidential information (a) to its examiners, Affiliates, outside auditors,
counsel and other professional advisors, (b) to any Agent, any Lender or to any
prospective Transferees, and (c) as required or requested by any Governmental
Body or representative thereof or pursuant to legal process; provided, further
that (i) unless specifically prohibited by Applicable Law, each Agent, each
Lender and each Transferee shall use its reasonable best efforts prior to
disclosure thereof, to notify the applicable Loan Party of the applicable
request for disclosure of such non-public information (A) by a Governmental Body
or representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
any Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Loan Party other than those documents and instruments in
possession of any Agent or any Lender in order to perfect its Lien on the
Collateral once the Obligations have been paid in full in cash and this
Agreement has been terminated. Each Loan Party acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to such Loan Party or one or more of its Affiliates (in connection with
this Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Loan Party hereby authorizes each Lender to
share any information delivered to such Lender by such Loan Party and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the other Obligations and the termination of this Agreement.
Notwithstanding any non-disclosure agreement or similar document executed by any
Agent in favor of any Loan Party or any of any Loan Party’s affiliates, the
provisions of this Agreement shall supersede such agreements.

16.16    Publicity. Each Loan Party and each Lender hereby authorizes each Agent
to make appropriate announcements of the financial arrangement entered into
among Loan Parties, Agents and Lenders, including announcements which are
commonly known as tombstones, in such publications and to such selected parties
as each Agent shall in its sole and absolute discretion deem appropriate.

16.17    Certifications From Banks and Participants; USA PATRIOT Act.

(a)    Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to each Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within ten (10) days after the Closing Date,
and (2) as such other times as are required under the USA PATRIOT Act.

 

138



--------------------------------------------------------------------------------

(b)    The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, each
Lender may from time to time request, and each Loan Party shall provide to such
Lender, such Loan Party’s name, address, tax identification number and/or such
other identifying information as shall be necessary for Lender to comply with
the USA PATRIOT Act and any other Anti-Terrorism Law.

16.18    Anti-Terrorism Laws.

(a)    Each Loan Party represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

(b)    Each Loan Party covenants and agrees that (i) no Covered Entity will
become a Sanctioned Person, (ii) no Covered Entity, either in its own right or
through any third party, will (B) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (C) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (D) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (E) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Loan Parties shall promptly notify each
Agent in writing upon the occurrence of a Reportable Compliance Event.

 

XVII.

GUARANTY.

17.1    Guaranty. Each Guarantor hereby unconditionally guarantees, as a primary
obligor and not merely as a surety, jointly and severally with each other
Guarantor when and as due, whether at maturity, by acceleration, by notice of
prepayment or otherwise, the due and punctual performance of all Obligations;
provided that with respect to Obligations under or in respect of any Swap
Obligation, the foregoing guarantee shall only be effective to the extent that
such Guarantor is a Qualified ECP Loan Party at the time such Swap Obligation is
entered into and such Obligations and such guarantee thereof are not Excluded
Hedge Liabilities. Each payment made by any Guarantor pursuant to this Guaranty
shall be made in lawful money of the United States in immediately available
funds.

17.2    Waivers. Each Guarantor hereby absolutely, unconditionally and
irrevocably waives (i) promptness, diligence, notice of acceptance, notice of
presentment of payment and any

 

139



--------------------------------------------------------------------------------

other notice hereunder, (ii) demand of payment, protest, notice of dishonor or
nonpayment, notice of the present and future amount of the Obligations and any
other notice with respect to the Obligations, (iii) any requirement that any
Agent, any Lender protect, secure, perfect or insure any security interest or
Lien on any property subject thereto or exhaust any right or take any action
against any other Loan Party, or any Person or any Collateral, (iv) any other
action, event or precondition to the enforcement hereof or the performance by
each such Guarantor of the Obligations, and (v) any defense arising by any lack
of capacity or authority or any other defense of any Loan Party or any notice,
demand or defense by reason of cessation from any cause of Obligations other
than payment and performance in full of the Obligations by the Loan Parties and
any defense that any other guarantee or security was or was to be obtained by
Administrative Agent.

17.3    No Defense. No invalidity, irregularity, voidableness, voidness or
unenforceability of this Agreement or any Other Document or any other agreement
or instrument relating thereto, or of all or any part of the Obligations or of
any collateral security therefor shall affect, impair or be a defense hereunder.

17.4    Guaranty of Payment. The Guaranty hereunder is one of payment and
performance, not collection, and the obligations of each Guarantor hereunder are
independent of the Obligations of the other Loan Parties, and a separate action
or actions may be brought and prosecuted against any Guarantor to enforce the
terms and conditions of this Article XVII, irrespective of whether any action is
brought against any other Loan Party or other Persons or whether any other Loan
Party or other Persons are joined in any such action or actions. Each Guarantor
waives any right to require that any resort be had by any Agent or any Lender to
any security held for payment of the Obligations or to any balance of any
deposit account or credit on the books of any Agent or any Lender in favor of
any Loan Party or any other Person. No election to proceed in one form of action
or proceedings, or against any Person, or on any Obligations, shall constitute a
waiver of any Agent’s right to proceed in any other form of action or proceeding
or against any other Person unless such Agent has expressed any such right in
writing. Without limiting the generality of the foregoing, no action or
proceeding by any Agent against any Loan Party under any document evidencing or
securing indebtedness of any Loan Party to any Agent shall diminish the
liability of any Guarantor hereunder, except to the extent such Agent receives
actual payment on account of Obligations by such action or proceeding,
notwithstanding the effect of any such election, action or proceeding upon the
right of subrogation of any Guarantor in respect of any Loan Party.

17.5    Liabilities Absolute. The liability of each Guarantor hereunder shall be
absolute, unlimited and unconditional and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any claim, defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any other Obligation or otherwise. Without
limiting the generality of the foregoing, the obligations of each Guarantor
shall not be discharged or impaired, released, limited or otherwise affected by:

(a)    any change in the manner, place or terms of payment or performance,
and/or any change or extension of the time of payment or performance of,
release, renewal or

 

140



--------------------------------------------------------------------------------

alteration of, or any new agreements relating to any Obligation, any security
therefor, or any liability incurred directly or indirectly in respect thereof,
or any rescission of, or amendment, waiver or other modification of, or any
consent to departure from, this Agreement or any Other Document, including any
increase in the Obligations resulting from the extension of additional credit to
any Loan Party or otherwise;

(b)    any sale, exchange, release, surrender, loss, abandonment, realization
upon any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset there
against, or failure to perfect, or continue the perfection of, any Lien in any
such property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Obligations;

(c)    the failure of any Agent or any Lender to assert any claim or demand or
to enforce any right or remedy against any Loan Party or any other Loan Party or
any other Person under the provisions of this Agreement or any Other Document or
any other document or instrument executed and delivered in connection herewith
or therewith;

(d)    any settlement or compromise of any Obligation, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any obligation (whether due or not) of any Loan
Party to creditors of any Loan Party other than any other Loan Party;

(e)    any manner of application of Collateral, or proceeds thereof, to all or
any of the Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Obligations or any other assets of any Loan
Party; and

(f)    any other agreements or circumstance of any nature whatsoever that may or
might in any manner or to any extent vary the risk of any Guarantor, or that
might otherwise at law or in equity constitute a defense available to, or a
discharge of, the Guaranty hereunder and/or the obligations of any Guarantor, or
a defense to, or discharge of, any Loan Party or any other Person or party
hereto or the Obligations or otherwise with respect to the Advances or other
financial accommodations to Loan Parties pursuant to this Agreement and/or the
Other Documents.

17.6    Waiver of Notice. Each Agent shall have the right to do any of the above
without notice to or the consent of any Guarantor and each Guarantor expressly
waives any right to notice of, consent to, knowledge of and participation in any
agreements relating to any of the above or any other present or future event
relating to Obligations whether under this Agreement or otherwise or any right
to challenge or question any of the above and waives any defenses of such
Guarantor which might arise as a result of such actions.

17.7    Agents’ Discretion. Each Agent may at any time and from time to time
(whether prior to or after the revocation or termination of this Agreement)
without the consent of, or notice to, any Guarantor, and without incurring
responsibility to any Guarantor or impairing or releasing the Obligations, apply
any sums by whomsoever paid or howsoever realized to any Obligations regardless
of what Obligations remain unpaid.

 

141



--------------------------------------------------------------------------------

17.8    Reinstatement.

(a)    The Guaranty provisions herein contained shall continue to be effective
or be reinstated, as the case may be, if claim is ever made upon any Agent or
any Lender for repayment or recovery of any amount or amounts received by such
Person in payment or on account of any of the Obligations and such Person repays
all or part of said amount for any reason whatsoever, including, without
limitation, by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or the respective
property of each, or any settlement or compromise of any claim effected by such
Person with any such claimant (including any Loan Party); and in such event each
Guarantor hereby agrees that any such judgment, decree, order, settlement or
compromise or other circumstances shall be binding upon such Guarantor,
notwithstanding any revocation hereof or the cancellation of any note or other
instrument evidencing any Obligation, and each Guarantor shall be and remain
liable to Agents and/or Lenders for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by such
Person(s).

(b)    No Agent shall be required to marshal any assets in favor of any
Guarantor, or against or in payment of Obligations.

(c)    No Guarantor shall be entitled to claim against any present or future
security held by any Agent or any Lender from any Person for Obligations in
priority to or equally with any claim of Agents and Lenders, or assert any claim
for any liability of any Loan Party to any Guarantor in priority to or equally
with claims of Agents and the Lenders for Obligations, and no Guarantor shall be
entitled to compete with any Agent or any Lender with respect to, or to advance
any equal or prior claim to any security held by any Agent or any Lender for
Obligations.

(d)    If any Loan Party makes any payment to any Agent, which payment is wholly
or partly subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to any Person under any federal or provincial
statute or at common law or under equitable principles, then to the extent of
such payment, the Obligation intended to be paid shall be revived and continued
in full force and effect as if the payment had not been made, and the resulting
revived Obligation shall continue to be guaranteed, uninterrupted, by each
Guarantor hereunder.

(e)    All present and future monies payable by any Loan Party to any Guarantor,
whether arising out of a right of subrogation or otherwise, are assigned to
Administrative Agent for its benefit and for the ratable benefit of Lenders as
security for such Guarantor’s liability to Agents and Lenders hereunder and are
postponed and subordinated to Administrative Agent’s and Lenders’ prior right to
payment in full of Obligations. Except to the extent prohibited otherwise by
this Agreement, all monies received by any Guarantor from any Loan Party shall
be held by such Guarantor as agent and trustee for Agents. This assignment,
postponement and subordination shall only terminate when the Obligations are
paid in full in cash and this Agreement is irrevocably terminated.

 

142



--------------------------------------------------------------------------------

(f)    Each Loan Party acknowledges this assignment, postponement and
subordination and, except as otherwise set forth herein, agrees to make no
payments to any Guarantor without the prior written consent of Agents. Each Loan
Party agrees to give full effect to the provisions hereof.

[signature pages follows]

 

143



--------------------------------------------------------------------------------

Each of the parties has signed this Agreement as of the day and year first above
written.

 

A.S.V., LLC

By:

 

/s/ Melissa How

Name:

 

Melissa How

Title:

 

Finance Director



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as

Administrative Agent, a Revolving Lender and

a Term Loan A Lender

By:   /s/ James Clifton Name:   James Clifton Title:   Senior Vice President

WHITE OAK GLOBAL ADVISORS, LLC, as

a Term Loan B Agent and a Term Loan B

Lender

By:   /s/ Barbara McKee Name:   Barbara McKee Title:   Managing Member



--------------------------------------------------------------------------------

WHITE OAK PARTNERS, LLC, as a Lender By:   /s/ David Hackett Name:   David
Hackett Title:   Authorized Signatory



--------------------------------------------------------------------------------

WHITE OAK PARTNERS 2, LLC, as a Lender By:   /s/ David Hackett Name:   David
Hackett Title:   Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

REVOLVING AND TERM LOAN A COMMITMENTS

 

     PNC BANK, NATIONAL
ASSOCIATION  

Revolving Commitment Percentage

     100 % 

Revolving Commitment Amount

   $ 35,000,000   

Term Loan A Commitment Percentage

     100 % 

Term Loan A Commitment Amount

   $ 8,500,000   

Term Loan B Commitment Percentage

     0 % 

Term Loan B Commitment Amount

   $ 0   

 

1



--------------------------------------------------------------------------------

TERM LOAN B COMMITMENTS

 

Term Loan B Lenders*

   Term Loan B
Commitment Amount      Term Loan B
Commitment Percentage  

SMA48AS

   $ 2,366,871.00         11.0087 % 

SMA21X

   $ 1,583,865.00         7.3668 % 

SMA31TEAM

   $ 1,883,711.00         8.7614 % 

PINN

   $ 3,292,437.00         15.3137 % 

SUMTP2

   $ 271,218.00         1.2615 % 

SUMTPF

   $ 1,545,945.00         7.1904 % 

SUMTT

   $ 8,521,816.00         39.6364 % 

SUMET

   $ 1,356,092.00         6.3074 % 

CANBLOCK

   $ 406,827.00         1.8922 % 

SMA45D

   $ 271,218.00         1.2615 %    

 

 

    

 

 

 

TOTAL:

   $ 21,500,000.00         100.0000 %    

 

 

    

 

 

 

 

*

Lenders specified in this Schedule by code names are identified by their
respective legal names in the books and records of White Oak Global Advisors,
LLC (see Schedule 2.01(a) below), White Oak Partners, LLC (see Schedule 2.01(b)
below), or White Oak Partners 2, LLC (see Schedule 2.01(c) below), respectively.

 

2



--------------------------------------------------------------------------------

Exhibit 1.2(a)

Form of Borrowing Base Certificate

See attached

[PNC TO PROVIDE FORM]



--------------------------------------------------------------------------------

Exhibit 1.2(a)

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

PNC Bank, National Association

200 South Wacker Drive, Suite 600

Chicago, IL 60606

Attention: Steven Chalmers

The undersigned, the Finance Director of A.S.V., LLC, a limited liability
company formed under the laws of the State of Minnesota (“Borrowing Agent”),
certifies to PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent (in such
capacity, “Agent”), and the Lenders (as defined below) that, pursuant to the
terms and conditions of that certain Revolving Credit, Term Loan and Security
Agreement, dated as of December 23, 2016 (as may be amended, modified,
supplemented, renewed, restated or replaced from time to time, the “Credit
Agreement”), by and among the Borrowing Agent (together with each other Person
joined thereto as a borrower from time to time, collectively, the “Borrowers”,
and each a “Borrower”; the Borrowers together with Guarantors (as defined
therein), collectively the “Loan Parties” and each a “Loan Party”), the
financial institutions party thereto as lenders from time to time (collectively,
the “Lenders” and each a “Lender”) and Agent, the Loan Parties are in compliance
for the [month / fiscal year] ending              , 201   with all required
covenants set forth in the Credit Agreement and no Default or Event of Default
exists (if not true, in the “Comments Regarding Exceptions” section below
specify the Default or Event of Default, its nature, when it occurred, whether
it is continuing and the steps being taken by the Loan Parties with respect to
such Default or Event of Default). Capitalized terms used in this Compliance
Certificate and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.

Without limiting the foregoing, the undersigned certifies in my capacity as
Finance Director and not individually that the Loan Parties are in compliance
with the requirements or restrictions imposed by Sections 6.5, 7.3, 7.4, 7.5,
7.6, 7.7, 7.8, 7.10 and 7.11 of the Credit Agreement, except as may be set forth
below, and attached hereto as Schedule A are covenant calculations which show
such compliance (or non-compliance) with Section 6.5 and 7.6 of the Credit
Agreement.

Compliance status is indicated by circling Yes/No under “Complies” column.

 

Financial Covenants

   Required    Actual    Complies

Section 6.5(a) – Fixed Charge Coverage Ratio

   ³ 1.20 to 1.00             to 1.00    Yes    No

Section 6.5(b) – Leverage Ratio

   £ [        ] to 1.00             to 1.00    Yes    No

Section 6.5(c) – Average Undrawn Availability

   ³ $1,750,000    $                Yes    No

Section 7.6 – Capital Expenditures in any fiscal year

   £ $1,300,000    $                Yes    No



--------------------------------------------------------------------------------

Other Covenants

   Complies

Section 7.3 – Guarantees

   Yes    No

Section 7.4 – Investments

   Yes    No

Section 7.5 – Loans

   Yes    No

Section 7.7 – Dividends

   Yes    No

Section 7.8 – Indebtedness

   Yes    No

Section 7.10 – Transactions with Affiliates

   Yes    No

Section 7.11 – Leases

   Yes    No

Average Undrawn Availability for the month ending                      is
$        , as calculated by Agent based on Borrowing Base Certificates delivered
to Agent by Loan Parties.

To my knowledge, each Loan Party is in compliance in all material respects with
all applicable Environmental Laws.

Since the date of the last Compliance Certificate, there has been no change to
the Loan Parties’ operating or other deposit accounts, securities accounts,
commodities accounts, and other accounts at which any Loan Party maintains funds
or investments, except as set forth below:                     .

Since the date of the last Compliance Certificate, there has been no change to
the Loan Parties’ Intellectual Property, including any applications for any of
the foregoing, and including any licenses pursuant to which any Loan Party is a
licensee of any of the foregoing, except as set forth below:
_                                        .

Since the date of the last Compliance Certificate, there has been no change to
the Loan Parties’ leased locations or to locations of equipment and Inventory
(other than those locations permitted in the Credit Agreement), except as set
forth below:                                         .

Since the date of the last Compliance Certificate, there has been no change to
Loan Parties’ Equity Interests except as set forth below:
                                        .

[Attached as Exhibit I hereto are updates to the following schedules as
permitted by Section 9.17 of the Credit Agreement]

Comments Regarding Exceptions:                                         .

[signature page follows]



--------------------------------------------------------------------------------

Very truly yours,

A.S.V., LLC,

as Borrowing Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE A TO COMPLIANCE CERTIFICATE

Calculations



--------------------------------------------------------------------------------

EXHIBIT I TO COMPLIANCE CERTIFICATE

Updates to Schedules



--------------------------------------------------------------------------------

Exhibit 2.1

Form of Revolving Credit Note

REVOLVING CREDIT NOTE

 

$[            ]

   [             , 201  ]

FOR VALUE RECEIVED, A.S.V., LLC, a limited liability company formed under the
laws of the State of Minnesota (“ASV” and together with each Person joined to
the Credit Agreement (as defined below) as a borrower from time to time,
collectively, the “Borrowers” and each a “Borrower”), hereby jointly and
severally promise to pay to the order of                      (the “Holder”), at
the Payment Office: (i) at the end of the Term (as defined in the Credit
Agreement) and/or (ii) earlier as provided in the Credit Agreement, the
principal sum of [                    ] DOLLARS ($[        ]) or such lesser sum
which then represents Holder’s Revolving Commitment Percentage of the aggregate
unpaid principal amount of all Revolving Advances made or extended to Borrowers
by Holder pursuant to the Credit Agreement, in lawful money of the United States
of America in immediately available funds, together with interest on the
principal hereunder remaining unpaid from time to time, at the rate or rates
from time to time in effect under the Credit Agreement.

THIS REVOLVING CREDIT NOTE is executed and delivered under and pursuant to the
terms of that certain Revolving Credit, Term Loan and Security Agreement, dated
as of the date hereof (as the same may be amended, modified, supplemented,
renewed, restated or replaced from time to time, the “Credit Agreement”), by and
among the Borrowers, each Person joined thereto as a guarantor from time to time
(collectively, the “Guarantors” and each a “Guarantor” and together with the
Borrowers, collectively the “Loan Parties” and each a “Loan Party”), the
financial institutions named therein or which hereafter become a party thereto
as lenders (the “Lenders”), and PNC Bank, National Association, in its capacity
as agent for Lenders (in such capacity, “Agent”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

Borrowers hereby waive diligence, presentment, demand, protest and notice of any
kind whatsoever as further set forth in the Credit Agreement.

This Revolving Credit Note is one of the Notes referred to in the Credit
Agreement, which among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayments of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain terms and conditions therein specified.

THIS REVOLVING CREDIT NOTE, AND ALL MATTERS RELATING HERETO OR ARISING HEREFROM
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.



--------------------------------------------------------------------------------

EACH BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS REVOLVING
CREDIT NOTE, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS REVOLVING CREDIT NOTE, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH BORROWER HEREBY CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
BORROWER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE BORROWERS HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

[Signatures to Follow on Separate Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Revolving Credit Note the
day and year first written above intending to be legally bound hereby.    

 

A.S.V., LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.3(a)

Form of Term Note

TERM NOTE

 

$            

   [             ], 2016

FOR VALUE RECEIVED, A.S.V., a limited liability company formed under the laws of
the State of Minnesota (“ASV” and together with each Person joined to the Credit
Agreement (as defined below) as a borrower from time to time, collectively, the
“Borrowers” and each a “Borrower”), hereby jointly and severally promise to pay
to the order of                      (the “Holder”), at the Payment Office, in
lawful money of the United States of America and in immediately available funds,
the principal sum of                      DOLLARS ($        ) or such lesser sum
which then represents the Holder’s Term Loan Commitment Percentage of the
aggregate unpaid principal amount of the Term Loan in accordance with the terms
of the Credit Agreement, together with interest on the principal amount
hereunder remaining unpaid from time to time from the date hereof until this
Term Note is fully paid, at the rate or rates from time to time in effect under
the Credit Agreement, provided, however, that the entire unpaid principal
balance of this Term Note shall be due and payable in full at the end of the
Term, or earlier as provided in the Credit Agreement.

THIS TERM NOTE is executed and delivered under and pursuant to the terms of that
certain Revolving Credit, Term Loan and Security Agreement, dated as of the date
hereof (as the same may be amended, modified, supplemented, renewed, restated or
replaced from time to time, the “Credit Agreement”), by and among the Borrowers,
each Person joined thereto as a guarantor from time to time (collectively, the
“Guarantors” and each a “Guarantor” and together with the Borrowers,
collectively the “Loan Parties” and each a “Loan Party”), the financial
institutions named therein or which hereafter become a party thereto as lenders
(the “Lenders”), and PNC Bank, National Association, in its capacity as agent
for Lenders (in such capacity, “Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever as further set forth in the Credit Agreement.

This Term Note is one of the Notes referred to in the Credit Agreement, which
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayments of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain terms and conditions therein specified.

THIS TERM NOTE, AND ALL MATTERS RELATING HERETO OR ARISING HEREFROM (WHETHER
ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

EACH BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS TERM
NOTE, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS TERM NOTE, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH BORROWER
HEREBY CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY BORROWER MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE BORROWERS HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

[SIGNATURES TO FOLLOW ON SEPARATE PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Term Note the day and
year first written above intending to be legally bound hereby.

 

A.S.V., LLC

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Exhibit 2.4

Form of Swing Loan Note

SWING LOAN NOTE

 

$[            ]

   [             , 201  ]

FOR VALUE RECEIVED, A.S.V., LLC, a limited liability company formed under the
laws of the State of Minnesota (“ASV” and together with each Person joined to
the Credit Agreement (as defined below) as a borrower from time to time,
collectively, the “Borrowers” and each individually a “Borrower”), hereby
jointly and severally promise to pay to the order of PNC BANK, NATIONAL
ASSOCIATION (the “Holder”), at the Payment Office, the principal sum of
[                    ] DOLLARS ($[        ]) or such lesser sum which then
represents the aggregate unpaid principal amount of all Swing Loans made or
extended to Borrowers by the Holder pursuant to the Credit Agreement, in lawful
money of the United States of America in immediately available funds, together
with interest on the principal hereunder remaining unpaid from time to time, at
the rate or rates from time to time in effect under the Credit Agreement;
provided, however, that the entire unpaid principal balance of this Swing Loan
Note shall be due and payable in full at the end of the Term, or earlier as
provided in the Credit Agreement.

THIS SWING LOAN NOTE is executed and delivered under and pursuant to the terms
of that certain Revolving Credit, Term Loan and Security Agreement, dated as of
the date hereof (as the same may be amended, modified, supplemented, renewed,
restated or replaced from time to time, the “Credit Agreement”), by and among
the Borrowers, each Person joined thereto as a guarantor from time to time
(collectively, the “Guarantors” and each a “Guarantor” and together with the
Borrowers, collectively the “Loan Parties” and each a “Loan Party”), the
financial institutions named therein or which hereafter become a party thereto
as lenders (the “Lenders”), and PNC Bank, National Association, in its capacity
as agent for Lenders (in such capacity, “Agent”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever as further set forth in the Credit Agreement.

This Swing Loan Note is one of the Notes referred to in the Credit Agreement,
which among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayments of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain terms and conditions therein specified.

THIS SWING LOAN NOTE, AND ALL MATTERS RELATING HERETO OR ARISING HEREFROM
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.



--------------------------------------------------------------------------------

EACH BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS SWING
LOAN NOTE, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS SWING LOAN NOTE, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH BORROWER HEREBY CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
BORROWER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE BORROWERS HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

[Signatures to Follow on Separate Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Swing Loan Note the day
and year first written above intending to be legally bound hereby.

 

A.S.V., LLC

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Exhibit 8.1(g)

Form of Financial Condition Certificate

FINANCIAL CONDITION CERTIFICATE

December 23, 2016

TO:    PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Lenders
described below (in such capacity, together with its successors and assigns, the
“Agent”), in connection with that certain Revolving Credit, Term Loan and
Security Agreement, dated of even date herewith (as may be supplemented,
restated, superseded, amended or replaced from time to time, the “Credit
Agreement”), among A.S.V., LLC, a limited liability company formed under the
laws of the State of Minnesota (the “Borrower” and together with the Guarantors
(as defined therein), collectively the “Loan Parties” and each a “Loan Party”),
the financial institutions party thereto as lenders from time to time
(collectively, the “Lenders” and each a “Lender”) and Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.

In connection with the Credit Agreement and the Other Documents, I hereby
certify that, effective as of the Closing Date, I am the duly elected, qualified
and acting Finance Director of each Loan Party and, in such capacity, I hereby
conclude, in my capacity as Finance Director and not individually, to my
knowledge that:

A.    (i) Borrower is solvent, able to pay its debts as they mature, and has
capital sufficient to carry on its business and all businesses in which it is
about to engage, (ii) as of the Closing Date, the fair present saleable value of
Borrower’s assets, calculated on a going concern basis, is in excess of the
amount of its liabilities, and (iii) subsequent to the Closing Date, the fair
saleable value of Borrower’s assets (calculated on a going concern basis) will
be in excess of the amount of its liabilities.

B.    The execution and delivery of the Credit Agreement and the Other Documents
and the granting of the security interests and liens pursuant to the Credit
Agreement and the Other Documents by the Borrower will not leave the Borrower
with property remaining in its hands which would constitute unreasonably small
capital for the Borrower’s business taken as a whole. In reaching this
conclusion, I understand that “unreasonably small capital” depends upon the
nature of the Borrower’s business as presently conducted, and I have reached my
conclusion based on the actual and reasonably anticipated needs for capital of
the business anticipated to be conducted by the Borrower and consistent with the
Projections and other information described herein.

C.    Borrower will likely based, in part, upon the Projections, have positive
cash flow after paying all of its scheduled and anticipated Indebtedness as it
matures.

D.    Copies of the Pro Forma Financial Statements have been provided to Agent,
and are true, complete and correct in all material respects.



--------------------------------------------------------------------------------

E.    The Borrower has not executed the Credit Agreement or any of the Other
Documents or made any transfer or incurred any obligations thereunder with
actual intent to hinder, delay, or defraud either present or future creditors.

I understand that Agent and the Lenders are relying on the truth and accuracy of
the foregoing in connection with the extensions of credit under the Credit
Agreement.

[Signatures to Follow on Separate Page]



--------------------------------------------------------------------------------

I hereby certify, in my capacity as Finance Director of each Loan Party, and not
individually, that the foregoing information is true and correct and execute
this certificate as of the date first written above.

 

A.S.V., LLC

By:

 

 

Name:

 

Title:

 

Finance Director



--------------------------------------------------------------------------------

Exhibit 16.3

Form of Commitment Transfer Supplement

COMMITMENT TRANSFER SUPPLEMENT

This COMMITMENT TRANSFER SUPPLEMENT, dated as of [            ], 201[  ] (this
“Commitment Transfer Supplement”), by and among                     
(“Transferor Lender”),                      (“Purchasing Lender”), and PNC BANK,
NATIONAL ASSOCIATION, as agent for the Lenders under the Credit Agreement (as
defined below) (in such capacity, the “Agent”).

W I T N E S S E T H

WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with Section 16.3 of that certain Revolving Credit, Term Loan and
Security Agreement, dated as of December 23, 2016 (as amended, modified,
supplemented, renewed, restated or replaced from time to time, the “Credit
Agreement”), by and among A.S.V., a limited liability company formed under the
laws of the State of Minnesota (“ASV” together with each other Person joined
thereto as a borrower from time to time, collectively, the “Borrowers”, and each
a “Borrower”; the Borrowers together with the Guarantors (as defined therein),
collectively the “Loan Parties” and each a “Loan Party”), the financial
institutions party thereto as lenders from time to time (collectively, the
“Lenders” and each a “Lender”) and Agent.

WHEREAS, Purchasing Lender wishes to become a Lender party to the Credit
Agreement; and

WHEREAS, the Transferor Lender is selling and assigning to Purchasing Lender
rights, obligations and commitments under the Credit Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.    All capitalized terms used herein which are not defined shall have the
meanings given to them in the Credit Agreement.

2.    Upon receipt by Agent of four counterparts of this Commitment Transfer
Supplement, to each of which is attached a fully completed Schedule I, and each
of which has been executed by the Transferor Lender and Agent, Agent will
transmit to Transferor Lender and Purchasing Lender a Transfer Effective Notice,
substantially in the form of Schedule II to this Commitment Transfer Supplement
(a “Transfer Effective Notice”). Such Transfer Effective Notice shall set forth,
inter alia, the date on which the transfer effected by this Commitment Transfer
Supplement shall become effective (the “Transfer Effective Date”), which date
unless otherwise noted therein, shall not be earlier than the first Business Day
following the date such Transfer Effective Notice is received. From and after
the Transfer Effective Date, Purchasing Lender shall be a Lender party to the
Credit Agreement for all purposes thereof.

3.    At or before 12:00 Noon (New York time) on the Transfer Effective Date
Purchasing Lender shall pay to Transferor Lender, in immediately available
funds, an amount



--------------------------------------------------------------------------------

equal to the purchase price, as agreed between Transferor Lender and such
Purchasing Lender (the “Purchase Price”), of the portion of the Advances being
purchased by such Purchasing Lender (such Purchasing Lender’s “Purchased
Percentage”) of the outstanding Advances and other amounts owing to the
Transferor Lender under the Credit Agreement, and the Note(s). Effective upon
receipt by Transferor Lender of the Purchase Price from a Purchasing Lender,
Transferor Lender hereby irrevocably sells, assigns and transfers to such
Purchasing Lender, without recourse, representation or warranty, and Purchasing
Lender hereby irrevocably purchases, takes and assumes from Transferor Lender,
such Purchasing Lender’s Purchased Percentage of the Advances and other amounts
owing to the Transferor Lender under the Credit Agreement and the Note(s)
together with all instruments, documents and collateral security pertaining
thereto.

4.    Transferor Lender has made arrangements with Purchasing Lender with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by Transferor Lender to such Purchasing Lender of any fees heretofore
received by Transferor Lender pursuant to the Credit Agreement prior to the
Transfer Effective Date and (ii) the portion, if any, to be paid, and the date
or dates of payment, by such Purchasing Lender to Transferor Lender of fees or
interest received by such Purchasing Lender pursuant to the Credit Agreement
from and after the Transfer Effective Date.

5.    (a) All principal payments that would otherwise be payable from and after
the Transfer Effective Date to or for the account of Transferor Lender pursuant
to the Credit Agreement and the Note(s) shall, instead, be payable to or for the
account of Transferor Lender and Purchasing Lender, as the case may be, in
accordance with their respective interests as reflected in this Commitment
Transfer Supplement.

(b)    All interest, fees and other amounts that would otherwise accrue for the
account of Transferor Lender from and after the Transfer Effective Date pursuant
to the Credit Agreement and the Note(s) shall, instead, accrue for the account
of, and be payable to, Transferor Lender and Purchasing Lender, as the case may
be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement. In the event that any amount of interest, fees
or other amounts accruing prior to the Transfer Effective Date was included in
the Purchase Price paid by any Purchasing Lender, Transferor Lender and
Purchasing Lender will make appropriate arrangements for payment by Transferor
Lender to such Purchasing Lender of such amount upon receipt thereof from
Borrowers.

6.    Concurrently with the execution and delivery hereof, Transferor Lender
will provide to Purchasing Lender conformed copies of the Credit Agreement and
all related documents delivered to Transferor Lender.

7.    Each of the parties to this Commitment Transfer Supplement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Commitment Transfer Supplement.

8.    By executing and delivering this Commitment Transfer Supplement,
Transferor Lender and Purchasing Lender confirm to and agree with each other and
Agent and Lenders as



--------------------------------------------------------------------------------

follows: (i) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned hereby free and clear of any
adverse claim, Transferor Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, the Note(s) or any other instrument or document furnished pursuant
thereto; (ii) Transferor Lender makes no representation or warranty and assumes
no responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their Obligations under the
Credit Agreement, the Note(s) or any other instrument or document furnished
pursuant hereto; (iii) Purchasing Lender confirms that it has received a copy of
the Credit Agreement, together with copies of such financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment Transfer Supplement;
(iv) Purchasing Lender will, independently and without reliance upon Agent,
Transferor Lender or any other Lenders and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(v) Purchasing Lender appoints and authorizes Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement as are
delegated to Agent by the terms thereof; (vi) Purchasing Lender agrees that it
will perform all of its respective obligations as set forth in the Credit
Agreement to be performed by each as a Lender; and (vii) Purchasing Lender
represents and warrants to Transferor Lender, Lenders, Agent and Borrowers that
it is either (x) entitled to the benefits of an income tax treaty with the
United States of America that provides for an exemption from the United States
withholding tax on interest and other payments made by Borrowers under the
Credit Agreement and Other Documents or (y) is engaged in trade or business
within the United States of America.

9.    Schedule I hereto sets forth the revised Revolving Commitment Percentages
and/or Equipment Loan Commitment Percentages, as applicable, of Transferor
Lender and the Revolving Commitment Percentages and/or Equipment Loan Commitment
Percentages, as applicable, of Purchasing Lender as well as administrative
information with respect to Purchasing Lender.

10.    This Commitment Transfer Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York applied to contracts to be
performed wholly within the State of New York (including Sections 5-1401 and
5-1402 of the New York General Obligations Law, but excluding all other choice
of law and conflicts of law rules).

[Signatures Begin on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers on the
date set forth above.

 

[                                                                 
                    ]

as Transferor Lender

By:

 

 

Name:

 

Title:

 

[                                                                 
                    ]

as Purchasing Lender

By:

 

 

Name:

 

Title:

 

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Schedule 1.2

Permitted Encumbrances

None.



--------------------------------------------------------------------------------

Schedule 4.4

(i) Inventory Locations

KMI Warehouse, 278 Koch Street, Pekin, IL, 61554, USA

4101 River Road, Grand Rapids, MN, 55744, USA

Soucy International Inc., Division Cheniles de Caoutchouc, Rubber Tracks
Division, 5195 Richard Street, Drummondville, Quebec, Canada

830 and 840 Lily Lane, Grand Rapids, MN, 55744, USA

8800 Rostin Road, Southaven, MS, 38671, USA

(ii) Warehouse Names and Addresses

KMI Warehouse, 278 Koch Street, Pekin, IL, 61554, USA

Terex Construction Americas, 8800 Rostin Road, Southaven, MS, 38671, USA

(iii) Place of Business, Chief Executive Office

830 and 840 Lily Lane, Grand Rapids, MN, 55744, USA

(iv) Real Property

Owned property:

830 and 840 Lily Lane, Grand Rapids, MN, 55744, USA

Leased Property:

4101 River Road, Grand Rapids, MN, 55744, USA. Landlord: Terex USA, LLC, 200
Nyla Farm Road, Westport, CT.



--------------------------------------------------------------------------------

Schedule 4.8(j)

Deposit and Investment Accounts

JPMorgan Chase Bank, N.A. Deposit Account 626512771

JPMorgan Chase Bank, N.A. Operating Account 671250921

JPMorgan Chase Bank, N.A. Controlled Disbursement Account 671257967



--------------------------------------------------------------------------------

Schedule 5.1

Consents

None.



--------------------------------------------------------------------------------

Schedule 5.2(a)

States of Qualification and Good Standing

Minnesota



--------------------------------------------------------------------------------

Schedule 5.2(b)

Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 5.4

Federal Tax Identification Number

47-2631135



--------------------------------------------------------------------------------

Schedule 5.6

Prior Names

A.S.V., Inc. – Certificate of Conversion from the Minnesota Secretary of State
issued December 23, 2014.



--------------------------------------------------------------------------------

Schedule 5.8(b)(i)

Litigation

Pending Litigation:

Case Name: Knezek v Terex Corporation, Sunbelt, & Robert Clark

Venue: 95th District Court, Dallas County, Texas

Date of Loss: 7/14/2013

Claim: Co-defendant, Robert Clark, was attempting to extract a tree using the
PT70. The hose hoop broke off and struck the plaintiff in the head as he stood
nearby.

Status: October 31, 2016 Trial Date

The product liability case Knezek v. Terex Corp, et. al., has gone to trial and
on November 10, 2016, the jury awarded the plaintiff damages payable by the
Company in the amount of $108,750. The verdict is subject to appeal [by the
plaintiff] but no appeal has yet been filed.

Case Name: Jones v. Terex Corporation, Hertz Rental, & Pete Ortiz

Venue: Marin County Superior Court, California

Date of Loss: 6/27/2013

Claim: Co-defendant, Peter Ortiz, ran over the plaintiff while operating a PT70
in reverse.

Claimed damages: $2–4M

Status: Mediation scheduled October 2016

Update 10/14: Mandatory Settlement Conference April 5, 2017 9:00 a.m. Dept. L
CLIENT ATTENDANCE REQUIRED

Issue Conference April 26, 2017 1:30 p.m. Dept. L CLIENT ATTENDANCE REQUIRED

Trial April 27, 2017 9:00 a.m. Dept. L CLIENT ATTENDANCE REQUIRED



--------------------------------------------------------------------------------

Schedule 5.8(b)(ii)

Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 5.8(d)

Plans

None.



--------------------------------------------------------------------------------

Schedule 5.9

Intellectual Property

Trademarks:

 

Trademark

   Class    Country    Status    Application No.    Filing Date   
Registration No.    Registration
Date

POSI-TRACK

  

7

  

Australia

  

Registered

  

1529541

  

12/5/2012

  

1529541

  

7/8/2013

ASV

  

7

  

Canada

  

Registered

  

1,089,501

  

3/16/2000

  

TMA873065

  

9/10/2003

POSI-TRACK

  

7

  

Canada

  

Registered

  

1,613,664

  

2/7/2013

  

TMA873065

  

3/11/2014

ELIMINATOR

  

7

  

US

  

Registered

  

75/228/022

  

1/18/1997

  

2137031

  

2/17/1998

ASV & Design

  

7

  

US

  

Registered

  

77/361,656

  

12/31/1997

  

3480136

  

8/5/2008

L- Stylized

  

7

  

US

  

Registered

  

76/002,142

  

3/16/2000

  

2836784

  

4/27/2004

ASV

  

7

  

US

  

Registered

  

76/002,400

  

3/16/2000

  

2643693

  

10/29/2002

ASV and design

  

7

  

US

  

Registered

  

76/002,344

  

3/16/2000

  

2640361

  

10/22/2002

ASV and design

  

7

  

US

  

Registered

  

76/002,607

  

3/16/2000

  

2836785

  

4/27/2004

MUD BUCKET

  

12

  

US

  

Registered

  

75/181,703

  

10/15/1996

  

2107066

  

10/21/2016

POSI-TRACK

  

7

  

US

  

Registered

  

85/843,340

  

2/7/2013

  

4480035

  

2/11/2014

VTS

  

12

  

US

  

Registered

  

77/151,911

  

4/9/2007

  

3447776

  

6/17/2008

VTS VERSATILE TRACK SYSTEM

  

12

  

US

  

Registered

  

78/382,618

  

3/11/2004

  

3112705

  

7/4/2006

VTS-Q

  

12

  

US

  

Registered

  

78/854,186

  

4/5/2006

  

3442693

  

6/3/2008



--------------------------------------------------------------------------------

Patents:

 

Assignee

   Country    Status    Filing Date      Application Number      Issue Date     
Patent Number     

Title

A.S.V. , Inc.

  

US

  

Issued

     8/8/2001         09/925,226         10/9/2002         6,447,077       Lift
Link Flexible Track

A.S.V. , Inc.

  

US

  

Issued

     1/2/2004         10/751,101         8/14/2007         7,255,184       Track
Assembly

A.S.V. , Inc.

  

CA

  

Issued

     12/31/2004         2,491,581         11/18/2008         2,491,581      
Track Assembly

A.S.V. , Inc.

  

US

  

Issued

     7/7/2009         12/519,007         8/5/2014         8,794,358      
Conversion System for a wheeled Vehicle

A.S.V. , Inc.

  

US

  

Issued

     8/3/2010         12,676,981         3/18/2014         8,672,064      
Apparatus for Converting a Wheeled Vehicle to a Tracked Vehicle

A.S.V. , Inc.

  

AUS

  

Issued

     5/9/2008         2008296113         11/14/2013         2,008,296,113      
Apparatus for Converting a Wheeled Vehicle to a Tracked Vehicle

A.S.V. , Inc.

  

US

  

Issued

     6/30/2003         10612835         1/2/2007         7,156,474       Track
and drive mechanism for a vehicle

A.S.V. , Inc.

  

US

  

Issued

     1/16/2001         9761457         8/20/2002         6,435,291      
Suspension and drive mechanism for multi-surface vehicle

A.S.V. , Inc.

  

US

  

Issued

     1/16/2001         9761456         8/20/2002         6,435,292      
Suspension and drive mechanism for multi-surface vehicle

A.S.V. , Inc.

  

US

  

Issued

     1/16/2001         9761369         12/24/2002         6,497,460      
Suspension and drive mechanism for multi-surface vehicle

A.S.V. , Inc.

  

US

  

Issued

     1/16/2001         9761382         3/13/2007         7,188,915      
Suspension and drive mechanism for multi-surface vehicle

A.S.V. , Inc.

  

WO

  

Issued

     4/21/1999         WOUS9908761         10/28/1999         WO9954189A1      
Suspension and drive mechanism for multi-surface vehicle



--------------------------------------------------------------------------------

A.S.V. , Inc.

  

US

  

Issued

     4/21/1998         9/063,685         6/19/2001         6,247,547       A
multi-surface vehicle

A.S.V. , Inc.

  

WO

  

Issued

     12/12/2007         WOUS07025401         11/27/2008         WO2008074356   
   Apparatus for Converting a Wheeled Vehicle to a Tracked Vehicle

A.S.V. , Inc.

  

WO

  

Issued

     12/11/2007         WOUS07087296         10/16/2008         WO2008073990   
   Conversion System for a wheeled Vehicle

A.S.V. , Inc.

  

WO

  

Issued

     9/5/2008         WOUS08075442         12/3/2009         WO2009033052      
Apparatus for Converting a Wheeled Vehicle to a Tracked Vehicle

A.S.V. , Inc.

  

US

  

Issued

     2/24/2014         14/188,300         2/16/2016         9,260,145      
Apparatus for Converting a Wheeled Vehicle to a Tracked Vehicle

Patent Applications:

 

Assignee

   Country    Status    Filing Date      Application
Number     

Title

A.S.V. , Inc.

  

CA

  

Pending

     12/12/2007         2,672,466       Conversion System for wheeled Vehicle

A.S.V. , Inc.

  

US

  

Pending

     4/8/2014         14/450,401       Conversion System for wheeled Vehicle

A.S.V. , Inc.

  

CA

  

Pending

     5/9/2008         2,698,731       Apparatus for Converting a Wheeled Vehicle
to a Tracked Vehicle

A.S.V. , Inc.

  

CA

  

Pending

     12/11/2007         2,672,499       Apparatus for Converting a Wheeled
Vehicle to a Tracked Vehicle



--------------------------------------------------------------------------------

Schedule 5.10

Licenses and Permits

None.



--------------------------------------------------------------------------------

Schedule 5.14

Labor Disputes

No labor disputes.

A.S.V., LLC Collective Bargaining Agreement scheduled to expire May 10, 2017.



--------------------------------------------------------------------------------

Schedule 5.24(a)

Equity Interests

Manitex International, Inc. – 14,790,000 units (51%)

A.S.V. Holding, LLC – 14,210,000 units (49%)



--------------------------------------------------------------------------------

Schedule 5.24(b)

Rights and Obligations

None.



--------------------------------------------------------------------------------

Schedule 5.24(c)

Convertible or Exchangeable Securities

None.



--------------------------------------------------------------------------------

Schedule 5.27

Material Contracts

 

1.

Distribution Agreement (Construct-AUS) by and among Terex United Kingdom
Limited, Terex GmbH, A.S.V., Inc., and CEG Distributions Pty Limited dated
August 20, 2009.

 

2.

Letter Agreement by and between Caterpillar Inc. and A.S.V., Inc. dated
December 10, 2014.

 

3.

Licensing Agreement by and between Loegering Mfg. Inc., Terex ASV, and Grouser
Products, Inc. dated September 8, 2009.

 

4.

Distribution and Cross Marketing Agreement by and among Manitex International,
Inc., Terex Corporation, and A.S.V., Inc. dated October 29, 2014.

 

5.

Services Agreement by and between Terex Corporation and A.S.V., Inc. dated
December 19, 2014.